Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 1 of 51 PageID 10




                     EXHIBIT A
  Case 3:20-cv-01829-K Document 1-1 I 1111111111111111
                                      Filed 07/10/20  Page 2 of 11111111111111111
                                               111111111111111
                                                       11111    51 PageID
                                                         1111111111      IIIIIII11
                                                                                 IIII
                                                                                                 US00D842536S


c12)   United States Design Patent                                              c10)   Patent No.:              US D842,536 S
       Bowen et al.                                                             (45)   Date of Patent:          ** Mar. 5, 2019

(54)   VAPORIZER CARTRIDGE                                                         595,070   A   12/1897   Oldenbusch
                                                                                   720,007   A    2/1903   Dexter
                                                                                   799,844   A    9/1905   Fuller
(71)   Applicant: JUUL Labs, Inc., San Francisco, CA                               968,160   A    8/1910   Johnson
                  (US)                                                             969,076   A    8/1910   Pender
                                                                                 1,067,531   A    7/1913   MacGregor
(72)   Inventors: Adam Bowen, San Francisco, CA (US);                            1,163,183   A   12/1915   Stoll
                  James Monsees, San Francisco, CA                               1,299,162   A    4/1919   Fisher
                                                                                 1,485,260   A    2/1924   Fritz
                  (US); Steven Christensen, San                                  1,505,748   A    8/1924   Louis
                  Francisco, CA (US); Joshua                                     1,552,877   A    9/1925   Phillipps et al.
                  Morenstein, San Francisco, CA (US);                            1,632,335   A    6/1927   Hiering
                                                                                 1,706,244   A    3/1929   Louis
                  Christopher Nicholas HibmaCronan,
                                                                                 1,845,340   A    2/1932   Ritz
                  Oakland, CA (US)                                               1,972,118   A    9/1934   McDill
                                                                                 1,998,683   A    4/1935   Montgomery
(73)   Assignee: JUUL Labs, Inc., San Francisco, CA                              2,031,363   A    2/1936   Elof
                 (US)                                                            2,039,559   A    5/1936   Segal
                                                                                 2,104,266   A    1/1938   McCormick
                                                                                 2,159,698   A    5/1939   Harris et al.
(**)   Term:          15 Years                                                   2,177,636   A   10/1939   Coffelt et al.
                                                                                 2,195,260   A    3/1940   Rasener
(21)   Appl. No.: 35/001,170                                                     2,231,909   A    2/1941   Hempal
                                                                                 2,327,120   A    8/1943   McCoon
(22)   Filed:         Jul. 28, 2016                                              D142,178    S    8/1945   Becwar
                                                                                 2,460,427   A    2/1949   Musselman et al.
(80)                 Hague Agreement Data                                        2,483,304   A    9/1949   Rudolf
                                                                                 2,502,561   A    4/1950   Ludwig
       Int.   Filing Date:         Mar. 11, 2016                                 2,765,949   A   10/1956   Swan
                                                                                 2,830,597   A    4/1958   Kummli
       Int.   Reg. No.:            DM/092571                                     2,860,638   A   11/1958   Bartolomeo
       Int.   Reg. Date:           Jul. 28, 2016                                 2,897,958   A    8/1959   Tarleton et al.
                                                                                 2,935,987   A    5/1960   Ackerbauer
       Int.   Reg. Pub. Date:      Feb. 3, 2017                                  2,956,569   A   10/1960   Adams
(51)   LOC (11) Cl. ............................................... 27-02        D194,088    S   11/1962   Mann
                                                                                 3,085,145   A    4/1963   Wray
(52)   U.S. Cl.
                                                                                 3,146,937   A    9/1964   Joseph
       USPC ......................................................... D27/167    3,258,015   A    6/1966   Ellis et al.
(58)   Field of Classification Search                                            3,271,719   A    9/1966   Ovshinsky
       USPC ........ D27/102, 105, 106, 110-112, 162, 167                        3,292,634   A   12/1966   Beucler
       CPC ...... A24F 19/0064; A24F 15/18; A24F 13/20;                          0207,887    S    6/1967   Parsisson
                                                                                 3,373,915   A    3/1968   Anderson et al.
                  A24F 13/18; A24F 23/00; A24F 19/0085;
                                                                                 3,420,360   A    1/1969   Young
                     A24F 19/14; A24F 13/14; A24F 19/00;                         3,443,827   A    5/1969   Acker et al.
                                            B65D 5/18; B65D 5/0209               3,456,645   A    7/1969   Brock
       See application file for complete search history.                         3,479,561   A   11/1969   Janning
                                                                                 3,567,014   A    3/1971   Feigelman
(56)                     References Cited                                        3,675,661   A    7/1972   Weaver
                                                                                 3,707,017   A   12/1972   Paquette
                 U.S. PATENT DOCUMENTS                                           3,779,770   A   12/1973   Alston et al.
                                                                                 3,792,704   A    2/1974   Parker
       374,584 A          12/1887 Cook                                           3,815,597   A    6/1974   Goettelman
       576,653 A           2/1897 Bowlby                                         3,861,523   A    1/1975   Fountain et al.




                                                                                                   //"
                                                                                                                              """""'
                                                                                                                              ~
                                                                                                                   /1~)
                                                                                                                   /)/
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                      Page 3 of 51 PageID 12

                                                    US D842,536 S
                                                        Page 2


 3,941,300   A    3/1976   Troth                                 5,175,791   A       12/1992   Muderlak et al.
 4,020,853   A    5/1977   Nuttall                               5,183,062   A        2/1993   Clearman et al.
 4,049,005   A    9/1977   Hernandez et al.                      D336,346    S        6/1993   Miller et al.
 4,066,088   A    1/1978   Ensor                                 5,224,498   A        7/1993   Deevi et al.
 0250,485    S   12/1978   Cuthbertson                           5,228,460   A        7/1993   Sprinkel et al.
 0255,548    S    6/1980   Grodin                                5,240,012   A        8/1993   Ehrman et al.
 4,207,976   A    6/1980   Herman                                5,249,586   A       10/1993   Morgan et al.
 4,215,708   A    8/1980   Bron                                  5,261,424   A       11/1993   Sprinkel, Jr.
 4,219,032   A    8/1980   Tabatznik et al.                      5,269,237   A       12/1993   Baker et al.
 0260,690    S    9/1981   Stutzer                               5,269,327   A       12/1993   Counts et al.
 4,303,083   A   12/1981   Burruss, Jr.                             Hl271    H        1/1994   Shouse
 4,312,367   A    1/1982   Seeman                                5,296,685   A        3/1994   Burstein et al.
 4,347,855   A    9/1982   Lanzillotti et al.                    5,303,720   A        4/1994   Banerjee et al.
 4,391,285   A    7/1983   Burnett et al.                        5,322,075   A        6/1994   Deevi et al.
 0271,255    S   11/1983   Rousseau                              5,324,498   A        6/1994   Streusand et al.
 4,492,480   A    1/1985   Wadso et al.                          5,345,951   A        9/1994   Serrano et al.
 4,506,683   A    3/1985   Cantrell et al.                       5,369,723   A       11/1994   Counts et al.
 4,519,319   A    5/1985   Howlett                               5,372,148   A       12/1994   McCafferty et al.
 4,520,938   A    6/1985   Finke                                 5,388,574   A        2/1995   Ingebrethsen
 0280,494    S    9/1985   Abel                                  5,449,078   A        9/1995   Akers
 4,595,024   A    6/1986   Greene et al.                         5,456,269   A       10/1995   Kollasch
 4,625,737   A   12/1986   Keritsis et al.                       5,472,001   A       12/1995   Nicholson
 4,648,393   A    3/1987   Landis et al.                         D367,605    S        3/1996   Moore
 4,708,151   A   11/1987   Shelar                                5,497,791   A        3/1996   Bowen et al.
 4,735,217   A    4/1988   Gerth et al.                          D368,552    S        4/1996   Adams
 4,771,796   A    9/1988   Myer                                  5,529,078   A        6/1996   Rehder et al.
 4,793,365   A   12/1988   Sensabaugh, Jr. et al.                D371,633    S        7/1996   Chenard
 4,794,323   A   12/1988   Zhou et al.                           5,545,904   A        8/1996   Orbach
 4,798,310   A    1/1989   Kasai et al.                          5,564,442   A       10/1996   MacDonald et al.
 4,813,536   A    3/1989   Willis                                5,579,934   A       12/1996   Buono
 4,819,665   A    4/1989   Roberts et al.                        5,591,368   A        1/1997   Fleischhauer et al.
 4,830,028   A    5/1989   Lawson et al.                         5,605,226   A        2/1997   Hernlein
 D301,837    S    6/1989   Peterson et al.                       D379,810    S   *    6/1997   Giordano, Jr.         Dl4/138 R
 4,836,224   A    6/1989   Lawson et al.                         5,641,064   A        6/1997   Goserud
 4,846,199   A    7/1989   Rose                                  D380,293    S        7/1997   Cudmore
 4,848,374   A    7/1989   Chard et al.                          5,649,552   A        7/1997   Cho et al.
 4,848,563   A    7/1989   Robbins                               D382,146    S        8/1997   Sandy
 D302,659    S    8/1989   Peterson et al.                       5,666,977   A        9/1997   Higgins et al.
 D303,722    S    9/1989   Marlow et al.                         5,666,978   A        9/1997   Counts et al.
 4,870,748   A   10/1989   Hensgen et al.                        5,708,258   A        1/1998   Counts et al.
 D304,771    S   11/1989   Katayama                              5,730,118   A        3/1998   Hermanson
 4,893,639   A    1/1990   White                                 5,730,158   A        3/1998   Collins et al.
 4,896,683   A    1/1990   Cohen et al.                          5,746,587   A        5/1998   Racine et al.
 4,907,606   A    3/1990   Lilja et al.                          D397,504    S        8/1998   Zelenik
 4,924,883   A    5/1990   Perfetti et al.                       D398,150    S   *    9/1998   Vonarburg                028/85
 4,938,236   A    7/1990   Banerjee et al.                       5,807,509   A        9/1998   Shrier et al.
 4,941,483   A    7/1990   Ridings et al.                        5,810,164   A        9/1998   Rennecamp
 4,944,317   A    7/1990   Thal                                  5,819,756   A       10/1998   Mielordt
 D310,171    S    8/1990   Cusenza                               5,845,649   A       12/1998   Saito et al.
 4,945,929   A    8/1990   Egilmex                               D405,007    S        2/1999   Naas, Sr.
 4,947,874   A    8/1990   Brooks et al.                         5,865,185   A        2/1999   Collins et al.
 4,947,875   A    8/1990   Brooks et al.                         5,865,186   A        2/1999   Volsey, II
 D310,349    S    9/1990   Rowen                                 5,878,752   A        3/1999   Adams et al.
 4,955,397   A    9/1990   Johnson et al.                        5,881,884   A        3/1999   Podosek
 4,974,609   A   12/1990   Southwick et al.                      5,894,841   A        4/1999   Voges
 4,984,588   A    1/1991   Stewart, Jr.                          D411,332    S        6/1999   Zelenik
 D315,032    S    2/1991   Hayes                                 D412,279    S        7/1999   Brice
 5,005,759   A    4/1991   Bouche                                5,931,828   A        8/1999   Durkee
 5,019,122   A    5/1991   Clearman et al.                       5,934,289   A        8/1999   Watkins et al.
 5,020,548   A    6/1991   Farrier et al.                        5,938,018   A        8/1999   Keaveney et al.
 5,027,836   A    7/1991   Shannon et al.                        5,944,025   A        8/1999   Cook et al.
 5,031,646   A    7/1991   Lippiello et al.                      5,954,979   A        9/1999   Counts et al.
 5,040,551   A    8/1991   Schlatter et al.                      D414,893    S       10/1999   Moore
 5,042,509   A    8/1991   Banerjee et al.                       5,967,310   A       10/1999   Hill
 5,050,621   A    9/1991   Creighton et al.                      5,975,415   A       11/1999   Zehnal
 5,060,671   A   10/1991   Counts et al.                         5,979,460   A       11/1999   Matsumura
 5,065,776   A   11/1991   Lawson et al.                         5,979,548   A       11/1999   Rhodes et al.
 5,076,297   A   12/1991   Farrier et al.                        5,994,025   A       11/1999   Iwasa et al.
 5,101,838   A    4/1992   Schwartz et al.                       5,996,589   A       12/1999   St. Charles
 5,105,831   A    4/1992   Banerjee et al.                       6,024,097   A        2/2000   Von Wielligh
 5,105,836   A    4/1992   Gentry et al.                         6,026,820   A        2/2000   Baggett, Jr. et al.
 5,105,838   A    4/1992   White et al.                          6,040,560   A        3/2000   Fleischhauer et al.
 5,123,530   A    6/1992   Lee                                   D422,884    S   *    4/2000   Lafond                   D8/354
 5,127,511   A    7/1992   Keen, Jr. et al.                      6,053,176   A        4/2000   Adams et al.
 5,133,368   A    7/1992   Neumann et al.                        D424,236    S        5/2000   Reed
 5,141,004   A    8/1992   Porenski                              D424,739    S        5/2000   Ross
 5,144,962   A    9/1992   Counts et al.                         6,089,857   A        7/2000   Matsuura et al.
 5,148,817   A    9/1992   Houminer et al.                       6,095,153   A        8/2000   Kessler et al.
 5,152,456   A   10/1992   Ross et al.                           6,102,036   A        8/2000   Slutsky et al.
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                        Page 4 of 51 PageID 13

                                                     US D842,536 S
                                                         Page 3


 6,119,684   A     9/2000   Noh! et al.                           6,954,979   B2       10/2005   Logan
 6,125,853   A    10/2000   Susa et al.                           6,994,096   B2        2/2006   Rostami et al.
 D433,532    S    11/2000   Higgins et al.                        7,000,775   B2        2/2006   Gelardi et al.
 6,155,268   A    12/2000   Takeuchi                              7,015,796   B2        3/2006   Snyder
 6,164,287   A    12/2000   White                                 7,025,066   B2        4/2006   Lawson et al.
 D436,686    S     1/2001   Fujisawa                              7,049,926   B2        5/2006   Shrier et al.
 6,196,232   Bl    3/2001   Chkadua                               D523,l 71   S         6/2006   Mitten et al.
 6,216,705   Bl    4/2001   Ossepian                              D525,948    S         8/2006   Blair et al.
 D442,328    S     5/2001   Barmes                                7,082,825   B2        8/2006   Aoshima et al.
 6,234,169   Bl    5/2001   Bulbrook et al.                       D528,992    S         9/2006   Hobart et al.
 6,239,687   Bl    5/2001   Shrier et al.                         D529,044    S         9/2006   Andre et al.
 6,265,789   Bl    7/2001   Honda et al.                          7,109,876   B2        9/2006   Smith et al.
 D446,499    S     8/2001   Andre et al.                          D530,340    S        10/2006   Andre et al.
 D447,276    S     8/2001   Gustafson                             D531,190    S        10/2006   Lee et al.
 6,269,966   Bl    8/2001   Pallo et al.                          7,117,707   B2       10/2006   Adams et al.
 6,310,752   Bl   10/2001   Shrier et al.                         D532,927    S        11/2006   Sann
 D450,313    S    11/2001   Koinuma                               D534,921    S         1/2007   Andre et al.
 D450,662    S    11/2001   Kwok                                  D535,261    S         1/2007   Daniels
 6,324,261   Bl   11/2001   Merte                                 D535,308    S         1/2007   Andre et al.
 6,349,728   Bl    2/2002   Pham                                  7,173,222   B2        2/2007   Cox et al.
 D454,079    S     3/2002   Fong                                  7,185,651   B2        3/2007   Alston et al.
 6,381,739   Bl    4/2002   Breternitz, Jr. et al.                7,185,659   B2        3/2007   Sharpe
 6,386,371   Bl    5/2002   Parsons                               D539,813    S         4/2007   Chen
 6,407,371   Bl    6/2002   Toya et al.                           D540,131    S         4/2007   Swann
 6,418,938   Bl    7/2002   Fleischhauer et al.                   D540,687    S         4/2007   Egawa
 6,431,363   Bl    8/2002   Hacker                                D540,749    S         4/2007   Kaule
 6,443,146   Bl    9/2002   Voges                                 7,214,075   B2        5/2007   He et al.
 6,446,793   Bl    9/2002   Layshock                              D544,643    S         6/2007   Lin
 D465,660    S    11/2002   Doeing                                D545,303    S         6/2007   Chang
 6,510,982   B2    1/2003   White et al.                          7,234,593   B2        6/2007   Fath et al.
 D471,104    S     3/2003   Hunt                                  D545,904    S         7/2007   Chen et al.
 6,532,965   Bl    3/2003   Abhulimen et al.                      D546,782    S         7/2007   Poulet et al.
 6,536,442   B2    3/2003   St. Charles et al.                    D547,002    S         7/2007   Lin
 6,542,065   B2    4/2003   Shrier et al.                         D551,548    S         9/2007   Didier
 6,557,708   B2    5/2003   Polacco                               D551,970    S        10/2007   Didier
 6,595,362   B2    7/2003   Penney et al.                         D553,458    S        10/2007   Hood
 6,598,607   B2    7/2003   Adiga et al.                          7,275,941   Bl       10/2007   Bushby
 D477,920    S     8/2003   McCarty et al.                        D556,154    S        11/2007   Poulet et al.
 D478,569    S     8/2003   Hussaini et al.                       7,290,549   B2       11/2007   Banerjee et al.
 D478,897    S     8/2003   Tsuge                                 D557,209    S        12/2007   .c\hlgren et al.
 6,603,924   B2    8/2003   Brown et al.                          D558,060    S    *   12/2007   Sir ................................. D9/687
 6,606,998   Bl    8/2003   Gold                                  D562,151    S         2/2008   Larocca et al.
 6,612,404   B2    9/2003   Sweet et al.                          D562,761    S         2/2008   Ueda et al.
 6,615,840   Bl    9/2003   Fournier et al.                       D565,496    S         4/2008   Disla
 6,622,867   B2    9/2003   Menceles                              D568,298    S         5/2008   Lundgren et al.
 6,637,430   Bl   10/2003   Voges et al.                          D569,727    S         5/2008   Moretti
 6,655,379   B2   12/2003   Clark et al.                          7,367,334   B2        5/2008   Faison, Jr. et al.
 6,657,532   Bl   12/2003   Shrier et al.                         7,374,048   B2        5/2008   Mazurek
 D485,639    S     1/2004   Stronski                              D571,202    S         6/2008   Vogt
 6,672,762   Bl    1/2004   Faircloth et al.                      D571,556    S    *    6/2008   Raile .............................. D3/265
 6,688,313   B2    2/2004   Wrenn et al.                          D573,474    S    *    7/2008   Beam ............................. D91423
 6,707,274   Bl    3/2004   Karr                                  7,415,982   Bl        8/2008   Sheridan
 6,708,846   Bl    3/2004   Fuchs et al.                          D576,619    S         9/2008   Udagawa et al.
 6,726,006   Bl    4/2004   Funderburk et al.                     D577,019    S         9/2008   Udagawa et al.
 6,743,030   B2    6/2004   Lin et al.                            D577,150    S         9/2008   Bryman et al.
 6,747,573   Bl    6/2004   Gerlach et al.                        D577,591    S         9/2008   Bouroullec et al.
 6,752,649   B2    6/2004   Arkin et al.                          7,428,905   B2        9/2008   Mua
 D494,315    S     8/2004   Cartier                               7,434,584   B2       10/2008   Steinberg
 6,769,436   B2    8/2004   Horian                                D580,756    S        11/2008   Seebold
 6,772,756   B2    8/2004   Shayan                                7,451,877   B2       11/2008   Koga et al.
 D495,599    S     9/2004   Biesecker                             D585,077    S         1/2009   Sheba et al.
 6,799,576   B2   10/2004   Farr                                  7,488,171   B2        2/2009   St. Charles et al.
 6,803,545   B2   10/2004   Blake et al.                          D588,741    S         3/2009   Murdaugh, III et al.
 6,803,744   Bl   10/2004   Sabo                                  D589,941    S         4/2009   Maier et al.
 6,805,545   B2   10/2004   Slaboden                              D590,988    S         4/2009   Hon
 6,810,883   B2   11/2004   Felter et al.                         D590,989    S         4/2009   Hon
 D500,301    S    12/2004   Deguchi                               D590,990    S         4/2009   Hon
 D500,302    S    12/2004   Deguchi                               D590,991    S         4/2009   Hon
 6,827,573   B2   12/2004   St. Charles et al.                    D591,758    S         5/2009   Lee
 6,854,470   Bl    2/2005   Pu                                    7,530,352   B2        5/2009   Childers et al.
 6,874,507   B2    4/2005   Farr                                  7,546,703   B2        6/2009   Johnske et al.
 6,889,687   Bl    5/2005   Olsson                                D599,670    S         9/2009   Qin
 D505,922    S     6/2005   Mayo et al.                           7,581,540   B2        9/2009   Hale et al.
 D506,447    S     6/2005   Mayo et al.                           7,621,403   B2       11/2009   Althoff et al.
 D506,731    S     6/2005   Mayo et al.                           D605,509    S        12/2009   Leonardis
 6,909,840   B2    6/2005   Harwig et al.                         D606,505    S        12/2009   Seflic et al.
 D507,244    S     7/2005   Mayo et al.                           7,633,270   B2       12/2009   Wong et al.
 6,923,327   Bl    8/2005   Cohen                                 7,644,823   B2        1/2010   Gelardi et al.
 6,923,890   B2    8/2005   Ricatto et al.                        D610,588    S         2/2010   Chen
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                        Page 5 of 51 PageID 14

                                                       US D842,536 S
                                                             Page 4


 D611,409    S         3/2010   Green et al.                          8,387,612   B2    3/2013   Damani et al.
 7,669,596   B2        3/2010   Alston                                8,393,331   B2    3/2013   Hon
 D616,753    S    *    6/2010   Beam.                   D9/420        8,402,978   B2    3/2013   Karles et al.
 7,726,320   B2        6/2010   Robinson et al.                       8,424,539   B2    4/2013   Braunshteyn et al.
 7,753,055   B2        7/2010   Bryman                                D681,445    S     5/2013   van Landsveld et al.
 D621,357    S         8/2010   Dong                                  D682,090    S     5/2013   Scatterday
 7,767,698   B2        8/2010   Warchol et al.                        D682,698    S     5/2013   Young
 D624,238    S         9/2010   Turner                                D682,841    S     5/2013   Suetake et al.
 D624,378    S         9/2010   Wysopal                               8,443,534   B2    5/2013   Goodfellow et al.
 7,793,860   B2        9/2010   Bankers et al.                        D684,683    S     6/2013   Curti et al.
 7,793,861   B2        9/2010   Bankers et al.                        8,464,867   B2    6/2013   Holloway et al.
 7,801,573   B2        9/2010   Yazdi et al.                          D686,336    S     7/2013   Horian
 D624,880    S        10/2010   Felegy, Jr. et al.                    D686,987    S     7/2013   Vanstone et al.
 7,813,832   B2       10/2010   Sundar                                D687,042    S     7/2013   Yoneta et al.
 7,814,905   B2       10/2010   Schuler et al.                        8,479,747   B2    7/2013   O'Connell
 7,815,332   Bl       10/2010   Smith                                 8,490,629   Bl    7/2013   Shenassa et al.
 D627,962    S        11/2010   Mudrick                               8,495,998   B2    7/2013   Schennum
 7,832,397   B2       11/2010   Lipowicz                              8,499,766   Bl    8/2013   Newton
 7,832,410   B2       11/2010   Hon                                   8,511,318   B2    8/2013   Hon
 7,845,359   B2       12/2010   Montaser                              D689,818    S     9/2013   Sasada
 D631,055    S         1/2011   Gilbert et al.                        D690,461    S     9/2013   Chen
 D631,458    S         1/2011   Liao et al.                           8,539,959   Bl    9/2013   Scatterday
 7,886,507   B2        2/2011   McGuinness, Jr.                       8,541,401   B2    9/2013   Mishra et al.
 7,891,666   B2        2/2011   Kuenzler et al.                       D691,324    S    10/2013   Saliman
 D634,065    S         3/2011   Borushek et al.                       D692,615    S    10/2013   Verleur
 D634,735    S         3/2011   Maier                                 8,550,069   B2   10/2013   Alelov
 7,905,230   B2        3/2011   Schuler et al.                        8,552,691   B2   10/2013   Wu
 7,905,236   B2        3/2011   Bryman et al.                         D693,054    S    11/2013   Verleur
 7,913,686   B2        3/2011   Hughes et al.                         8,578,942   B2   11/2013   Schennum
 D639,303    S         6/2011   Ni et al.                             8,578,943   B2   11/2013   Luan et al.
 D639,782    S         6/2011   Kim                                   D695,450    S    12/2013   Benassayag et al.
 D641,718    S         7/2011   Sakai                                 D696,051    S    12/2013   Scatterday
 D642,330    S         7/2011   Turner                                8,596,460   B2   12/2013   Scatterday
 D643,807    S         8/2011   Jiang                                 8,646,462   B2    2/2014   Yamada et al.
 D644,375    S         8/2011   Zhou                                  D700,572    S     3/2014   Esses
 7,987,846   B2        8/2011   Hale et al.                           8,671,952   B2    3/2014   Winterson et al.
 7,988,034   B2        8/2011   Pezzoli                               8,678,012   B2    3/2014   Li et al.
 8,003,080   B2        8/2011   Rabinowitz et al.                     8,689,789   B2    4/2014   Andrus et al.
 D645,817    S    *    9/2011   Sasada .               D13/108        8,689,805   B2    4/2014   Hon
 D647,247    S        10/2011   Jones                                 8,695,794   B2    4/2014   Scatterday
 8,042,550   B2       10/2011   Urtsev et al.                         8,707,965   B2    4/2014   Newton
 D649,708    S        11/2011   Oneil                                 D704,629    S     5/2014   Liu
 D649,932    S        12/2011   Symons                                D704,634    S     5/2014   Eidelman et al.
 D650,737    S        12/2011   Hamilton                              D705,719    S     5/2014   Wong
 8,079,361   B2       12/2011   Schuler et al.                        D705,918    S     5/2014   Robinson et al.
 8,079,371   B2       12/2011   Robinson et al.                       8,714,150   B2    5/2014   Alelov
 8,080,975   B2       12/2011   Bessa et al.                          8,714,161   B2    5/2014   Liu
 8,091,558   B2        1/2012   Martzel                               8,733,345   B2    5/2014   Siller
 D653,803    S         2/2012   Timmermans                            8,733,346   B2    5/2014   Rinker
 D656,496    S         3/2012   Andre et al.                          D707,389    S     6/2014   Liu
 8,141,701   B2        3/2012   Hodges                                D707,627    S     6/2014   Brunner et al.
 8,156,944   B2        4/2012   Han                                   8,739,788   B2    6/2014   Yomtov
 8,157,918   B2        4/2012   Becker et al.                         8,741,348   B2    6/2014   Hansson et al.
 8,170,623   B2        5/2012   Dorogusker et al.                     8,752,545   B2    6/2014   Buchberger
 D661,889    S         6/2012   Wu                                    8,752,557   B2    6/2014   Lipowicz
 D661,991    S         6/2012   Brummelhuis et al.                    8,757,169   B2    6/2014   Gysland
 8,205,622   B2        6/2012   Pan                                   D708,727    S     7/2014   Postma
 D664,146    S         7/2012   Hoehn et al.                          8,770,187   B2    7/2014   Murphy
 D664,636    S         7/2012   Robinson et al.                       8,781,307   B2    7/2014   Buzzetti
 D664,920    S         8/2012   Huang                                 8,790,556   B2    7/2014   Bundren et al.
 D665,346    S         8/2012   Kumagai et al.                        8,794,231   B2    8/2014   Thorens et al.
 D665,734    S         8/2012   Fitch et al.                          8,794,244   B2    8/2014   Hammel et al.
 8,251,060   B2        8/2012   White et al.                          8,794,245   Bl    8/2014   Scatterday
 8,282,995   B2       10/2012   Calzia et al.                         8,794,434   B2    8/2014   Scatterday et al.
 D670,272    S        11/2012   Suzuki                                8,807,140   Bl    8/2014   Scatterday
 D670,659    S        11/2012   Ishikawa et al.                       8,809,261   B2    8/2014   Elsohly et al.
 8,308,624   B2       11/2012   Travers et al.                        8,813,747   B2    8/2014   Gibson et al.
 8,314,235   B2       11/2012   Dixit et al.                          8,813,759   Bl    8/2014   Horian
 D672,714    S        12/2012   Brandys et al.                        8,820,330   B2    9/2014   Bellinger et al.
 D672,715    S        12/2012   Brunner et al.                        8,829,395   B2    9/2014   Bao
 8,322,350   B2       12/2012   Lipowicz                              8,851,068   B2   10/2014   Cohen et al.
 D674,182    S         1/2013   Copeland et al.                       8,851,081   B2   10/2014   Fernando et al.
 D674,748    S         1/2013   Ferber et al.                         8,851,083   B2   10/2014   Oglesby et al.
 8,344,693   B2        1/2013   Budziszek et al.                      8,857,446   B2   10/2014   Wu
 D676,741    S         2/2013   van Landsveld et al.                  8,863,752   B2   10/2014   Hon
 8,371,310   B2        2/2013   Brenneise                             8,869,792   Bl   10/2014   Lee
 8,375,947   B2        2/2013   Alston et al.                         8,881,737   B2   11/2014   Collett et al.
 8,375,957   B2        2/2013   Hon                                   8,881,738   B2   11/2014   Bryman
 8,381,739   B2        2/2013   Gonda                                 8,893,726   B2   11/2014   Hon
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                Page 6 of 51 PageID 15

                                                US D842,536 S
                                                    Page 5


 8,897,628   B2   11/2014   Conley et al.                    9,078,473   B2     7/2015   Worm et al.
 D718,621    S    12/2014   Mitchell et al.                  9,078,474   B2     7/2015   Thompson
 D718,723    S    12/2014   Clymer et al.                    9,078,475   B2     7/2015   Li et al.
 D718,933    S    12/2014   Brown, Jr.                       9,089,166   Bl     7/2015   Scatterday
 D719,701    S    12/2014   Scatterday                       9,089,168   B2     7/2015   Liu
 D720,095    S    12/2014   Alirna                           9,090,173   B2     7/2015   Oishi
 D720,496    S    12/2014   Alirna                           D736,706    S      8/2015   Huang et al.
 D720,497    S    12/2014   Alirna                           D736,995    S      8/2015   Recio
 8,899,238   B2   12/2014   Robinson et al.                  D737,508    S      8/2015   Liu
 8,899,240   B2   12/2014   Mass                             9,095,174   B2     8/2015   Capuano
 8,905,040   B2   12/2014   Scatterday et al.                9,095,175   B2     8/2015   Terry et al.
 8,910,630   B2   12/2014   Todd                             9,099,873   B2     8/2015   Xiang
 8,910,639   B2   12/2014   Chang et al.                     9,101,729   B2     8/2015   Liu
 8,910,640   B2   12/2014   Sears et al.                     9,113,659   B2     8/2015   Liu
 8,910,641   B2   12/2014   Hon                              D737,566    S      9/2015   Gaddis
 8,910,783   B2   12/2014   Liu                              D738,038    S *    9/2015   Smith .......................... 027/170
 8,915,254   B2   12/2014   Monsees et al.                   D739,973    S *    9/2015   Chao ............................ D1~108
 8,919,561   B2   12/2014   Boisseau                         9,131,733   B2     9/2015   Liu
 D721,202    S     1/2015   Liu                              D741,001    S     10/2015   Alarcon et al.
 D721,577    S     1/2015   Scatterday                       D741,002    S     10/2015   Liu
 8,925,555   B2    1/2015   Monsees et al.                   D741,541    S     10/2015   Liu
 8,928,277   B2    1/2015   Xiang et al.                     D742,063    S     10/2015   Recio
 8,931,492   B2    1/2015   Scatterday                       D742,064    S     10/2015   Leidel
 D721,972    S     2/2015   Brewer et al.                    9,155,336   B2    10/2015   Liu
 D722,023    S     2/2015   Brunner et al.                   9,166,424   B2    10/2015   Oakley, Jr.
 8,948,578   B2    2/2015   Buchberger                       9,167,849   B2    10/2015   Adamic
 8,950,395   B2    2/2015   Schennum                         9,167,850   B2    10/2015   Liu
 8,955,522   Bl    2/2015   Bowen et al.                     9,167,852   B2    10/2015   Xiu
 8,960,199   B2    2/2015   Zhuang et al.                    9,167,853   B2    10/2015   Xiang
 8,961,492   B2    2/2015   Irnran et al.                    D742,492    S     11/2015   Robinson et al.
 8,963,725   B2    2/2015   Xiang                            D742,624    S     11/2015   Meyers
 D723,735    S     3/2015   Liu                              D743,099    S     11/2015   Oglesby
 D723,736    S     3/2015   Liu                              D744,159    S     11/2015   Lukas
 D723,737    S     3/2015   Liu                              9,185,937   B2    11/2015   Liu
 D724,037    S     3/2015   Yoshioka                         9,197,726   B2    11/2015   Stanimirovic et al.
 D725,310    S     3/2015   Eksouzian                        D744,342    S     12/2015   Blasko et al.
 D725,823    S     3/2015   Scatterday et al.                D744,419    S     12/2015   Bowen et al.
 8,967,382   B2    3/2015   Liu                              D744,696    S     12/2015   Malhi
 8,973,587   B2    3/2015   Liu                              D745,004    S     12/2015   Kim
 8,975,764   Bl    3/2015   Abehasera                        D745,388    S     12/2015   Taylor
 8,978,663   B2    3/2015   Newton                           D746,291    S     12/2015   Solomon et al.
 8,991,402   B2    3/2015   Bowen et al.                     9,198,463   B2    12/2015   Liu
 8,993,836   B2    3/2015   Tissier et al.                   9,198,464   B2    12/2015   Liu
 D726,727    S     4/2015   Holz et al.                      9,198,466   B2    12/2015   Liu
 9,004,073   B2    4/2015   Tucker et al.                    9,204,670   B2    12/2015   Liu
 9,010,335   Bl    4/2015   Scatterday                       9,215,895   B2    12/2015   Bowen et al.
 9,016,274   Bl    4/2015   White                            9,220,302   B2    12/2015   De Piano et al.
 9,018,899   B2    4/2015   Xiang                            9,220,303   B2    12/2015   Li et al.
 D728,855    S     5/2015   Liu                              D747,035    S      1/2016   Moradian
 D729,030    S     5/2015   Novick et al.                    D747,265    S      1/2016   Marini
 D729,277    S     5/2015   Uchida                           D747,546    S      1/2016   Liu
 D729,366    S     5/2015   Kauss et al.                     D747,603    S      1/2016   Gaddis
 D729,439    S     5/2015   Scatterday                       D747,722    S      1/2016   Webb
 D729,444    S     5/2015   Leidel                           D747,852    S      1/2016   Meyers
 D729,445    S     5/2015   Leidel                           D748,329    S      1/2016   Bagai et al.
 D730,282    S     5/2015   Miller et al.                    9,226,525   B2     1/2016   Liu
 D730,571    S     5/2015   Chen                             9,226,526   B2     1/2016   Liu
 D730,572    S     5/2015   Leidel                           9,233,217   B2     1/2016   Jones
 9,022,026   B2    5/2015   Fang                             9,240,695   B2     1/2016   Xiang
 9,022,039   B2    5/2015   Hearn                            9,240,697   B2     1/2016   Xiang
 9,025,291   B2    5/2015   Xiang                            D748,852    S      2/2016   Wu
 9,028,808   B2    5/2015   Huland                           D748,853    S      2/2016   Seibel et al.
 9,032,968   B2    5/2015   Glas berg et al.                 D749,260    S      2/2016   Wu
 9,038,626   B2    5/2015   Yamada et al.                    D749,261    S      2/2016   Chen
 9,038,642   B2    5/2015   Liu                              D749,505    S      2/2016   Verleur et al.
 D731,114    S     6/2015   Leidel                           D749,510    S      2/2016   Liu
 D733,050    S     6/2015   Chiang                           D749,781    S      2/2016   Lane
 D733,142    S     6/2015   Solomon et al.                   D750,320    S      2/2016   Verleur et al.
 D733,356    S     6/2015   Leidel                           D750,321    S      2/2016   Chen
 9,046,278   B2    6/2015   Koller                           9,247,773   B2     2/2016   Memari et al.
 9,050,431   B2    6/2015   Turner et al.                    9,254,002   B2     2/2016   Chong et al.
 9,055,617   B2    6/2015   Thorens et al.                   9,254,005   B2     2/2016   Liu
 9,055,770   B2    6/2015   Liu                              9,255,277   B2     2/2016   Bakker et al.
 9,060,388   B2    6/2015   Liu                              D750,835    S      3/2016   Wei
 9,060,548   B2    6/2015   Zheng et al.                     D751,250    S      3/2016   Vuong
 9,066,543   B2    6/2015   Cameron                          D751,527    S      3/2016   Hinokio et al.
 9,072,321   B2    7/2015   Liu                              D751,755    S      3/2016   Van Riper
 9,072,322   B2    7/2015   Liu                              D751,757    S      3/2016   Stern
 9,078,472   B2    7/2015   Liu                              D751,984    S      3/2016   Lin
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                     Page 7 of 51 PageID 16

                                                  US D842,536 S
                                                      Page 6


 D752,277    S    3/2016   Liu                                 D762,326    S         7/2016   Liu
 D752,278    S    3/2016   Verleur et al.                      9,380,810   B2        7/2016   Rose et al.
 D752,279    S    3/2016   Liu                                 9,380,812   B2        7/2016   Chung
 D752,280    S    3/2016   Verleur et al.                      9,383,053   B2        7/2016   Liu
 D752,281    S    3/2016   Alima                               9,385,554   B2        7/2016   Xiang
 D752,282    S    3/2016   Doster                              9,386,803   B2        7/2016   Burke et al.
 D752,283    S    3/2016   Doster                              D763,203    S         8/2016   Ikegaya et al.
 D752,284    S    3/2016   Doster                              D763,204    S         8/2016   Ikegaya et al.
 D752,285    S    3/2016   Doster                              D763,502    S         8/2016   Verleur et al.
 D752,286    S    3/2016   Doster                              D764,098    S         8/2016   Liu
 D752,808    S    3/2016   Hearn                               D764,703    S         8/2016   Liu
 9,271,525   B2   3/2016   Liu                                 D765,307    S         8/2016   Liu
 9,271,526   B2   3/2016   Liu                                 D765,308    S         8/2016   Liu
 9,271,529   B2   3/2016   Alima                               D765,309    S         8/2016   Liu
 9,272,103   B2   3/2016   Storz                               9,408,416   B2        8/2016   Monsees et al.
 9,277,768   B2   3/2016   Xiu                                 9,413,180   B2        8/2016   Liu
 9,277,769   B2   3/2016   Liu                                 9,414,627   B2        8/2016   Liu
 9,281,705   B2   3/2016   Xiang                               9,414,628   B2        8/2016   Liu
 9,282,772   B2   3/2016   Tucker et al.                       9,415,929   B2        8/2016   Liu
 9,282,773   B2   3/2016   Greim et al.                        9,417,107   B2        8/2016   Xiang
 9,289,014   B2   3/2016   Tucker et al.                       9,420,831   B2        8/2016   Liu
 9,295,286   B2   3/2016   Shin                                9,427,022   B2        8/2016   Levin et al.
 D753,090    S    4/2016   Langhammer et al.                   9,427,023   B2        8/2016   Liu
 D753,338    S    4/2016   Chen                                9,427,024   B2        8/2016   Liu
 D753,873    S    4/2016   Schuessler                          9,427,025   B2        8/2016   Liu
 D753,874    S    4/2016   Moreno Medina et al.                9,427,026   B2        8/2016   Wu
 D754,917    S    4/2016   Salem                               D765,907    S         9/2016   Liu
 D754,919    S    4/2016   Alarcon et al.                      D766,503    S         9/2016   Liu
 9,301,545   B2   4/2016   Li et al.                           D766,873    S         9/2016   Washio
 9,301,549   B2   4/2016   Liu                                 D767,200    S         9/2016   Liu
 9,302,800   B2   4/2016   Holmes et al.                       D767,201    S         9/2016   Starr
 9,302,825   B2   4/2016   Liu                                 D767,820    S         9/2016   Jordan et al.
 9,308,336   B2   4/2016   Newton                              D767,821    S         9/2016   Clark et al.
 9,312,687   B2   4/2016   Xiang                               D767,822    S         9/2016   Jordan et al.
 9,315,890   Bl   4/2016   Frick et al.                        9,433,242   Bl        9/2016   Buffone
 9,320,300   B2   4/2016   Hon                                 9,438,049   B2        9/2016   Xiang
 D755,057    S    5/2016   Mutter                              9,438,051   B2        9/2016   Firman, II et al.
 D755,506    S    5/2016   Neely, III et al.                   9,439,455   B2        9/2016   Alarcon et al.
 D755,733    S    5/2016   Ikegaya et al.                      9,439,456   B2        9/2016   Liu
 D755,735    S    5/2016   Kashimoto                           9,440,035   B2        9/2016   Chung
 D756,030    S    5/2016   Chen                                9,451,790   B2        9/2016   Liu
 D756,031    S    5/2016   Wu                                  9,451,793   B2        9/2016   Zhou
 D756,559    S    5/2016   Li                                  9,455,579   B2        9/2016   Xiang
 D757,352    S    5/2016   Bagai                               D768,068    S        10/2016   Chen
 D757,353    S    5/2016   Nunnelly et al.                     D768,331    S        10/2016   Chen
 D757,357    S    5/2016   Helfrich                            D768,920    S        10/2016   Jones et al.
 D757,690    S    5/2016   Lee et al.                          D768,980    S        10/2016   Alexander
 D757,994    S    5/2016   Moradian                            D769,518    S        10/2016   Liu
 D757,995    S    5/2016   Liu                                 D769,519    S        10/2016   Chen
 D758,004    S    5/2016   Freshwater et al.                   D769,520    S        10/2016   Hua
 9,326,547   B2   5/2016   Tucker et al.                       D769,830    S        10/2016   Clymer et al.
 9,326,549   B2   5/2016   Hon                                 D770,088    S        10/2016   Abadi et al.
 9,332,787   B2   5/2016   Liu                                 9,456,632   B2       10/2016   Hon
 9,345,269   B2   5/2016   Liu                                 9,456,633   B2       10/2016   Liu
 9,350,102   B2   5/2016   Wu                                  9,456,634   B2       10/2016   Wang et al.
 9,350,178   B2   5/2016   Xiang                               9,459,021   B2       10/2016   Greim et al.
 9,350,181   B2   5/2016   Xiang                               9,462,832   B2       10/2016   Lord
 9,351,522   B2   5/2016   Safari                              9,465,081   B2       10/2016   Xiang
 D758,647    S    6/2016   Liu                                 9,474,305   B2       10/2016   Liu
 D758,649    S    6/2016   Liu                                 D770,395    S        11/2016   Clymer et al.
 D758,650    S    6/2016   Wu                                  D770,676    S        11/2016   Bennett et al.
 D759,031    S    6/2016   Ozolins et al.                      D770,678    S        11/2016   Shin
 D759,297    S    6/2016   Liu                                 D770,679    S        11/2016   Weigensberg
 D759,303    S    6/2016   Afridi                              D771,219    S        11/2016   Gilbarte
 D760,431    S    6/2016   Liu                                 D771,307    S        11/2016   Wu
 9,357,802   B2   6/2016   Liu                                 D771,308    S        11/2016   Saydar et al.
 9,360,379   B2   6/2016   Liu                                 D772,477    S        11/2016   Shin
 9,364,025   B2   6/2016   Liu                                 D772,478    S        11/2016   Liu
 9,364,026   B2   6/2016   Liu                                 D772,479    S        11/2016   Stowers et al.
 9,364,027   B2   6/2016   Hon                                 D772,480    S        11/2016   Hua
 9,364,800   B2   6/2016   Dubief                              D772,879    S        11/2016   Eliyahu
 9,379,364   B2   6/2016   Alima                               D773,114    S    *   11/2016   Leidel .......................... 027/163
 D760,645    S    7/2016   Chen                                D773,115    S        11/2016   Liu
 D760,952    S    7/2016   Mayor                               D773,116    S        11/2016   Liu et al.
 D761,488    S    7/2016   Alarcon et al.                      9,480,285   B2       11/2016   Liu
 D761,999    S    7/2016   Liu                                 9,480,286   B2       11/2016   Liu
 D762,000    S    7/2016   Liu                                 9,497,993   B2       11/2016   Vallar
 D762,001    S    7/2016   Liu                                 9,497,994   B2       11/2016   Liu
 D762,003    S    7/2016   Lomeli                              9,497,995   B2       11/2016   Liu
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                             Page 8 of 51 PageID 17

                                                          US D842,536 S
                                                                   Page 7


 9,497,997   B2    11/2016   Wu                                             9,603,386   B2   3/2017   Xiang
 9,497,998   B2    11/2016   Chen                                           9,603,387   B2   3/2017   Liu
 9,497,999   B2    11/2016   Lord                                           9,603,389   B2   3/2017   Chen
 9,498,001   B2    11/2016   Wu                                             9,603,390   B2   3/2017   Li et al.
 9,498,002   Bl    11/2016   Soreide                                        D784,609    S    4/2017   Liu
 9,498,588   B2    11/2016   Benassayag et al.                              D785,234    S    4/2017   Liu
 9,502,917   B2    11/2016   Xiang                                          D785,237    S    4/2017   Wu
 9,504,278   B2    11/2016   Liu                                            9,609,893   B2   4/2017   Novak, III et al.
 9,504,279   B2    11/2016   Chen                                           9,615,605   B2   4/2017   Liu
 D773,391    S     12/2016   Haarburger et al.                              9,615,606   B2   4/2017   Liu
 D773,727    S *   12/2016   Eksouzian ................... 027/101          9,615,607   B2   4/2017   Liu
 D773,729    S     12/2016   Jordan et al.                                  9,620,958   B2   4/2017   Liu
 D774,247    S     12/2016   Chen                                           9,622,511   B2   4/2017   Zhu
 D774,248    S     12/2016   Jordan et al.                                  9,623,592   B2   4/2017   Liu
 D774,514    S     12/2016   Turksu et al.                                  9,627,661   B2   4/2017   Liu
 D774,693    S     12/2016   Liu                                            9,629,391   B2   4/2017   Dube et al.
 D774,892    S     12/2016   Liu                                            9,629,394   B2   4/2017   Aronie et al.
 D775,412    S     12/2016   Di Bari                                        D785,859    S    5/2017   Pang
 D775,413    S     12/2016   Liu                                            D785,862    S    5/2017   Wu
 9,510,624   B2    12/2016   Li et al.                                      D786,789    S    5/2017   Jordan et al.
 9,516,898   B2    12/2016   Liu                                            D787,114    S    5/2017   Scott
 9,521,867   B2    12/2016   Xiang                                          D788,362    S    5/2017   Qiu
 9,526,272   B2    12/2016   Liu                                            9,635,886   B2   5/2017   Tu
 9,526,273   B2    12/2016   Liu                                            9,641,208   B2   5/2017   Sela et al.
 9,531,183   B2    12/2016   Xiang                                          9,642,396   B2   5/2017   Liu
 D775,762    S      1/2017   Chen                                           9,642,397   B2   5/2017   Dai et al.
 D776,051    S      1/2017   Wang                                           9,645,134   Bl   5/2017   Farmen et al.
 D776,162    S      1/2017   Beck et al.                                    9,648,905   B2   5/2017   Levitz et al.
 D776,270    S      1/2017   Wilcox et al.                                  9,648,908   Bl   5/2017   Rinehart et al.
 D776,338    S *    1/2017   Lomeli ........................ 027/163        9,648,909   B2   5/2017   Zhou et al.
 D776,340    S      1/2017   Seibel et al.                                  9,655,383   B2   5/2017   Holzherr et al.
 D776,659    S      1/2017   Hou                                            9,655,890   B2   5/2017   Hearn et al.
 D777,372    S      1/2017   Liu                                            9,661,878   B2   5/2017   Liu
 D777,976    S      1/2017   Mahlmeister                                    9,663,266   B2   5/2017   Schwester
 9,532,598   B2     1/2017   Liu                                            D788,697    S    6/2017   Verleur et al.
 9,532,599   B2     1/2017   Liu                                            D790,122    S    6/2017   Hawes et al.
 9,532,601   B2     1/2017   Liu                                            D790,126    S    6/2017   Bennett et al.
 9,532,602   B2     1/2017   Liu                                            D790,129    S    6/2017   Bennett et al.
 9,532,604   B2     1/2017   Conley et al.                                  D790,766    S    6/2017   Li
 9,532,605   B2     1/2017   Yamada et al.                                  9,668,517   B2   6/2017   Liu
 9,538,781   B2     1/2017   Zheng                                          9,668,518   B2   6/2017   Esses
 9,538,783   B2     1/2017   Xiang                                          9,668,519   B2   6/2017   Mishra et al.
 9,538,787   B2     1/2017   Liu                                            9,668,520   B2   6/2017   Boldrini
 9,538,789   B2     1/2017   Liu                                            9,668,521   B2   6/2017   Kuczaj
 9,545,489   B2     1/2017   Turner et al.                                  9,668,522   B2   6/2017   Memari et al.
 9,549,572   B2     1/2017   Dincer et al.                                  9,668,523   B2   6/2017   Tucker et al.
 9,549,573   B2     1/2017   Monsees et al.                                 9,675,108   B2   6/2017   Liu
 9,554,596   B2     1/2017   Liu                                            9,675,113   B2   6/2017   Liu
 9,554,597   B2     1/2017   Liu                                            9,675,114   B2   6/2017   Timmermans
 9,555,203   B2     1/2017   Terry et al.                                   9,675,115   B2   6/2017   Liu
 D778,493    S      2/2017   Scott                                          9,675,116   B2   6/2017   Liu
 D778,831    S      2/2017   Chen                                           9,675,117   B2   6/2017   Li et al.
 D779,677    S      2/2017   Chen                                           9,675,118   B2   6/2017   Chen
 D779,719    S      2/2017   Qiu                                            9,681,687   B2   6/2017   Liu
 D780,179    S      2/2017   Bae et al.                                     9,681,688   Bl   6/2017   Rinehart et al.
 D780,372    S      2/2017   Liu                                            9,682,203   B2   6/2017   Dalme et al.
 D780,373    S      2/2017   Bennett et al.                                 9,682,204   B2   6/2017   Matsumoto et al.
 9,560,882   B2     2/2017   Xiang                                          9,682,800   B2   6/2017   Xiang
 9,565,873   B2     2/2017   Zheng                                          9,687,025   B2   6/2017   Cyphert et al.
 9,565,876   B2     2/2017   Tsai                                           9,687,027   B2   6/2017   Poston et al.
 9,572,372   B2     2/2017   Liu                                            9,687,028   B2   6/2017   Park
 9,572,373   B2     2/2017   Chen                                           9,687,029   B2   6/2017   Liu
 9,572,374   B2     2/2017   Gabbay                                         D792,021    S    7/2017   Beer et al.
 9,573,751   B2     2/2017   Liu                                            D792,022    S    7/2017   Li
 9,578,002   B2     2/2017   Wu                                             D792,644    S    7/2017   Jordan et al.
 9,578,898   B2     2/2017   Liu                                            D793,004    S    7/2017   Liu
 D780,990    S      3/2017   Liu                                            9,693,584   B2   7/2017   Hearn et al.
 D780,991    S      3/2017   Liu                                            9,693,586   B2   7/2017   Liu
 D782,108    S      3/2017   Jordan et al.                                  9,693,587   B2   7/2017   Plojoux et al.
 D782,728    S      3/2017   Pinder                                         9,693,588   B2   7/2017   Zhu
 D782,729    S      3/2017   Wright et al.                                  9,695,033   Bl   7/2017   Alshouse et al.
 9,591,876   B2     3/2017   Alirna                                         9,700,074   B2   7/2017   Liu
 9,596,881   B2     3/2017   Chiolini et al.                                9,700,075   B2   7/2017   Liu
 9,596,884   B2     3/2017   Liu                                            9,700,076   B2   7/2017   Xiang
 9,596,885   B2     3/2017   Liu                                            9,713,345   B2   7/2017   Farine et al.
 9,596,886   B2     3/2017   Liu                                            9,713,346   B2   7/2017   Hon
 9,596,887   B2     3/2017   Newton                                         9,714,878   B2   7/2017   Powers et al.
 9,602,646   B2     3/2017   Stanimirovic et al.                            D793,620    S    8/2017   Bennett et al.
 9,603,198   B2     3/2017   Liu                                            9,717,274   B2   8/2017   Daehne et al.
 Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                                             Page 9 of 51 PageID 18

                                                                       US D842,536 S
                                                                              Page 8


    9,717,275   B2        8/2017   Liu                                                 2006/0054676     Al    3/2006   Wischusen
    9,717,276   B2        8/2017   Brammer et al.                                      2006/0102175     Al    5/2006   Nelson
    9,717,277   B2        8/2017   Mironov                                             2006/0150991     Al    7/2006   Lee
    9,717,278   B2        8/2017   Hon                                                 2006/0185687     Al    8/2006   Hearn et al.
    9,717,279   B2        8/2017   Hon                                                 2006/0191546     Al    8/2006   Takano et al.
    9,723,872   B2        8/2017   Liu                                                 2006/0191548     Al    8/2006   Strickland et al.
    9,723,873   B2        8/2017   Liu                                                 2006/0191594     Al    8/2006   Py
    9,723,874   B2        8/2017   Liu                                                 2006/0196518     Al    9/2006   Hon
    9,723,875   B2        8/2017   Liu                                                 2006/0254948     Al   11/2006   Herbert et al.
    9,723,876   B2        8/2017   Cadieux et al.                                      2006/0255105     Al   11/2006   Sweet
    9,723,877   B2        8/2017   Wong et al.                                         2007 /0006889    Al    1/2007   Koba! et al.
    9,730,471   B2        8/2017   Li et al.                                           2007/0045288     Al    3/2007   Nelson
    9,738,622   B2        8/2017   Dull et al.                                         2007 /0062548    Al    3/2007   Horstmann et al.
    9,763,478   B2        9/2017   Cameron et al.                                      2007/0074734     Al    4/2007   Braunshteyn et al.
    9,770,055   B2        9/2017   Cameron et al.                                      2007 /00897 57   Al    4/2007   Bryman
    9,772,216   B2        9/2017   Poole et al.                                        2007 /0098148    Al    5/2007   Sherman
    D799,746    S    *   10/2017   Leidel ..........................    027/163        2007/0102013     Al    5/2007   Adams et al.
    9,775,380   B2       10/2017   Fernando et al.                                     2007/0125765     Al    6/2007   Nelson
    9,802,011   B2       10/2017   Davidson et al.                                     2007/0144514     Al    6/2007   Yeates et al.
    9,806,549   B2       10/2017   Liberti et al.                                      2007/0163610     Al    7/2007   Lindell et al.
    D802,206    S    *   11/2017   Huang .........................      027/101        2007/0169773     Al    7/2007   Rock
    9,809,567   B2       11/2017   Willis et al.                                       2007/0191756     Al    8/2007   Tapper
    9,814,263   B2       11/2017   Cochand et al.                                      2007/0215164     Al    9/2007   Mehio
    9,814,272   B2       11/2017   Li et al.                                           2007/0215168     Al    9/2007   Banerjee et al.
    9,820,508   B2       11/2017   Arne! et al.                                        2007 /0235046    Al   10/2007   Gedevanishvili
    D806,311    S    *   12/2017   Smith ..........................     027/162        2007 /0267033    Al   11/2007   Mishra et al.
    9,930,915   B2        4/2018   Worm et al.                                         2007/0277816     Al   12/2007   Morrison et al.
2001/0015209    Al        8/2001   Zielke                                              2007 /0280652    Al   12/2007   Williams
2001/0032643    Al       10/2001   Hochrainer et al.                                   2007 /0283972    Al   12/2007   Monsees et al.
2001/0032795    Al       10/2001   Weinstein et al.                                    2007 /0295347    Al   12/2007   Paine et al.
2001/0052480    Al       12/2001   Kawaguchi et al.                                    2008/0000763     Al    1/2008   Cove
2002/0029779    Al        3/2002   Schmidt et al.                                      2008/0023003     Al    1/2008   Rosenthal
2002/0043554    Al        4/2002   White et al.                                        2008/0029095     Al    2/2008   Esser
2002/0078951    Al        6/2002   Nichols et al.                                      2008/0065176     Al    3/2008   Zhang et al.
2002/0088469    Al        7/2002   Rennecamp                                           2008/0092912     Al    4/2008   Robinson et al.
2002/0142291    Al       10/2002   Bauer et al.                                        2008/0138423     Al    6/2008   Gonda
2002/0175164    Al       11/2002   Dees et al.                                         2008/0149118     Al    6/2008   Oglesby et al.
2003/0004426    Al        1/2003   Melker et al.                                       2008/0207276     Al    8/2008   Burrell
2003/0005926    Al        1/2003   Jones et al.                                        2008/0214103     Al    9/2008   Nelson et al.
2003/0089377    Al        5/2003   Hajaligol et al.                                    2008/0216828     Al    9/2008   Wensley et al.
2003/0149372    Al        8/2003   Smith et al.                                        2008/0241255     Al   10/2008   Rose et al.
2003/0150451    Al        8/2003   Shayan                                              2008/0257367     Al   10/2008   Paterno et al.
2003/0154991    Al        8/2003   Fournier et al.                                     2008/0276947     Al   11/2008   Martzel
2004/0031495    Al        2/2004   Steinberg                                           2008/0286340     Al   11/2008   Andersson et al.
2004/0050382    Al        3/2004   Goodchild                                           2008/0302375     Al   12/2008   Andersson et al.
2004/0099266    Al        5/2004   Cross et al.                                        2009/0004249     Al    1/2009   Gonda
2004/0129280    Al        7/2004   Woodson et al.                                      2009/0071469     Al    3/2009   Abrams
2004/0149296    Al        8/2004   Ro stami et al.                                     2009/0095287     Al    4/2009   Emarlou
2004/0149624    Al        8/2004   Wischusen et al.                                    2009/0095311     Al    4/2009   Han
2004/0173224    Al        9/2004   Burgard et al.                                      2009/0111287     Al    4/2009   Lindberg et al.
2004/0173229    Al        9/2004   Crooks et al.                                       2009/0126745     Al    5/2009   Hon
2004/0182403    Al        9/2004   Andersson et al.                                    2009/0133691     Al    5/2009   Yamada et al.
2004/0191322    Al        9/2004   Hansson                                             2009/0133703     Al    5/2009   Strickland et al.
2004/0206350    Al       10/2004   Alston et al.                                       2009/0133704     Al    5/2009   Strickland et al.
2004/0221857    Al       11/2004   Dominguez                                           2009/0141196     Al    6/2009   Basner et al.
2004/0226569    Al       11/2004   Yang et al.                                         2009/0151717     Al    6/2009   Bowen et al.
2004/0237974    Al       12/2004   Min                                                 2009/0188490     Al    7/2009   Han
2005/0016533    Al        1/2005   Schuler et al.                                      2009/0192443     Al    7/2009   Collins, Jr.
2005/0016549    Al        1/2005   Banerjee et al.                                     2009/0230117     Al    9/2009   Fernando et al.
2005/0016550    Al        1/2005   Katase                                              2009/0255534     Al   10/2009   Paterno
2005/0029137    Al        2/2005   Wang                                                2009/0260641     Al   10/2009   Monsees et al.
2005/0034723    Al        2/2005   Bennett et al.                                      2009/0260642     Al   10/2009   Monsees et al.
2005/0051453    Al        3/2005   Schuler et al.                                      2009/0267252     Al   10/2009   Ikeyama
2005/0056280    Al        3/2005   Alston et al.                                       2009/0272379     Al   11/2009   Thorens et al.
2005/0061759    Al        3/2005   Doucette                                            2009/0283103     Al   11/2009   Nielsen et al.
2005/0069831    Al        3/2005   St Charles et al.                                   2009/0288668     Al   11/2009   Inagaki
2005/0081601    Al        4/2005   Lawson                                              2009/0288669     Al   11/2009   Hutchens
2005/0090798    Al        4/2005   Clark et al.                                        2009/0293892     Al   12/2009   Williams et al.
2005/0118545    Al        6/2005   Wong                                                2009/0293895     Al   12/2009   Axelsson et al.
2005/0145533    Al        7/2005   Seligson                                            2009/0302019     Al   12/2009   Selenski et al.
2005/0161467    Al        7/2005   Jones                                               2009/0308387     Al   12/2009   Andersen et al.
2005/0172976    Al        8/2005   Newman et al.                                       2010/0000672     Al    1/2010   Fogle
2005/0229918    Al       10/2005   Shim                                                2010/0006092     Al    1/2010   Hale et al.
2005/0236006    Al       10/2005   Cowan                                               2010/0024834     Al    2/2010   Oglesby et al.
2005/0244521    Al       11/2005   Strickland et al.                                   2010/0031968     Al    2/2010   Sheikh et al.
2005/0268908    Al       12/2005   Bonney et al.                                       2010/0059073     Al    3/2010   Hoffmann et al.
2005/0268911    Al       12/2005   Cross et al.                                        2010/0156193     Al    6/2010   Rhodes et al.
2006/0016453    Al        1/2006   Kim                                                 2010/0163063     Al    7/2010   Fernando et al.
2006/0018840    Al        1/2006   Lechuga-Ballesteros et              al.             2010/0163065     Al    7/2010   Chang
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                    Page 10 of 51 PageID 19

                                                   US D842,536 S
                                                       Page 9


2010/0186757    Al    7/2010   Crooks et al.                    2012/0298676   Al   11/2012   Cooks
2010/0200006    Al    8/2010   Robinson et al.                  2012/0312313   Al   12/2012   Frija
2010/0200008    Al    8/2010   Taieb                            2012/0318882   Al   12/2012   Abehasera
2010/0236562    Al    9/2010   Hearn et al.                     2012/0325227   Al   12/2012   Robinson et al.
2010/0242956    Al    9/2010   Yarnada et al.                   2012/0325228   Al   12/2012   Williams
2010/0242974    Al    9/2010   Pan                              2013/0008457   Al    1/2013   Zheng et al.
2010/0242976    Al    9/2010   Katayama et al.                  2013/0014755   Al    1/2013   Kumar et al.
2010/027 5938   Al   11/2010   Roth et al.                      2013/0014772   Al    1/2013   Liu
2010/0276333    Al   11/2010   Couture                          2013/0019887   Al    1/2013   Liu
2010/0307116    Al   12/2010   Fisher                           2013/0023850   Al    1/2013   Irnran et al.
2010/0307518    Al   12/2010   Wang                             2013/0025609   Al    1/2013   Liu
2010/0313901    Al   12/2010   Fernando et al.                  2013/0037041   Al    2/2013   Worm et al.
2011/0005535    Al    1/2011   Xiu                              2013/0042864   Al    2/2013   Adler et al.
2011/0011396    Al    1/2011   Fang                             2013/0042865   Al    2/2013   Monsees et al.
2011/0030706    Al    2/2011   Gibson et al.                    2013/0047984   Al    2/2013   Dalme et al.
2011/0036346    Al    2/2011   Cohen et al.                     2013/0056012   Al    3/2013   Hearn et al.
2011/0036363    Al    2/2011   Urtsev et al.                    2013/0056013   Al    3/2013   Terry et al.
2011/0041861    Al    2/2011   Sebastian et al.                 2013/0068239   Al    3/2013   Youn
2011/0049226    Al    3/2011   Moreau et al.                    2013/0074857   Al    3/2013   Buchberger
2011/0083684    Al    4/2011   Luan et al.                      2013/0081642   Al    4/2013   Safari
2011/0094523    Al    4/2011   Thorens et al.                   2013/0087160   Al    4/2013   Gherghe
2011/0097060    Al    4/2011   Michael Buzzetti                 2013/0099025   Al    4/2013   McDonnell
2011/0108023    Al    5/2011   McKinney et al.                  2013/0140200   Al    6/2013   Scatterday
2011/0120482    Al    5/2011   Brenneise                        2013/0146489   Al    6/2013   Scatterday
2011/0126831    Al    6/2011   Fernandez Pernia                 2013/0152922   Al    6/2013   Benassayag et al.
2011/0155151    Al    6/2011   Newman et al.                    2013/0152954   Al    6/2013   Youn
2011/0155153    Al    6/2011   Thorens et al.                   2013/0167854   Al    7/2013   Shin
2011/0162667    Al    7/2011   Burke et al.                     2013/0168880   Al    7/2013   Duke
2011/0168194    Al    7/2011   Hon                              2013/0174842   Al    7/2013   Young et al.
2011/0180433    Al    7/2011   Rennecamp                        2013/0182421   Al    7/2013   Popper et al.
2011/0192397    Al    8/2011   Saskar et al.                    2013/0186416   Al    7/2013   Gao et al.
2011/0226236    Al    9/2011   Buchberger                       2013/0192615   Al    8/2013   Tucker et al.
2011/0226266    Al    9/2011   Tao                              2013/0192618   Al    8/2013   Li et al.
2011/0232654    Al    9/2011   Mass                             2013/0192619   Al    8/2013   Tucker et al.
2011/0232655    Al    9/2011   Chan et al.                      2013/0199528   Al    8/2013   Goodman et al.
2011/0236002    Al    9/2011   Oglesby et al.                   2013/0213417   Al    8/2013   Chong et al.
2011/0240047    Al   10/2011   Adamic                           2013/0213418   Al    8/2013   Tucker et al.
2011/0263947    Al   10/2011   Utley et al.                     2013/0213419   Al    8/2013   Tucker et al.
2011/0265788    Al   11/2011   Wu                               2013/0220315   Al    8/2013   Conley et al.
2011/0265806    Al   11/2011   Alarcon et al.                   2013/0220847   Al    8/2013   Fisher et al.
2011/0268809    Al   11/2011   Brinkley et al.                  2013/0228190   Al    9/2013   Weiss et al.
2011/0277780    Al   11/2011   Terry et al.                     2013/0228191   Al    9/2013   Newton
2011/0278189    Al   11/2011   Terry et al.                     2013/0233086   Al    9/2013   Besling et al.
2011/0284520    Al   11/2011   Fong                             2013/0247924   Al    9/2013   Scatterday et al.
2011/0290248    Al   12/2011   Schennum                         2013/0248385   Al    9/2013   Scatterday et al.
2011/0290269    Al   12/2011   Shimizu                          2013/0255702   Al   10/2013   Griffith, Jr. et al.
2011/0293535    Al   12/2011   Kosik et al.                     2013/0263869   Al   10/2013   Zhu
2011/0308515    Al   12/2011   Snyder et al.                    2013/0276802   Al   10/2013   Scatterday
2011/0308521    Al   12/2011   Kofford                          2013/0284190   Al   10/2013   Scatterday et al.
2011/0315152    Al   12/2011   Hearn et al.                     2013/0284191   Al   10/2013   Scatterday et al.
2011/0315701    Al   12/2011   Everson                          2013/0284192   Al   10/2013   Peleg et al.
2012/0006342    Al    1/2012   Rose et al.                      2013/0298905   Al   11/2013   Levin et al.
2012/0060853    Al    3/2012   Robinson et al.                  2013/0306065   Al   11/2013   Thorens et al.
2012/0077849    Al    3/2012   Howson et al.                    2013/0306084   Al   11/2013   Flick
2012/0086391    Al    4/2012   Smith                            2013/0312742   Al   11/2013   Monsees et al.
2012/0111346    Al    5/2012   Rinker et al.                    2013/0319431   Al   12/2013   Cyphert et al.
2012/0111347    Al    5/2012   Hon                              2013/0319435   Al   12/2013   Flick
2012/0118301    Al    5/2012   Montaser                         2013/0319436   Al   12/2013   Liu
2012/0118307    Al    5/2012   Tu                               2013/0319437   Al   12/2013   Liu
2012/0125353    Al    5/2012   Wollin                           2013/0319439   Al   12/2013   Gorelick et al.
2012/0138052    Al    6/2012   Hearn et al.                     2013/0319440   Al   12/2013   Capuano
2012/0174914    Al    7/2012   Pirshafiey et al.                2013/0333700   Al   12/2013   Buchberger
2012/0199146    Al    8/2012   Marangos                         2013/0333711   Al   12/2013   Liu
2012/0199572    Al    8/2012   Shen et al.                      2013/0336358   Al   12/2013   Liu
2012/0199663    Al    8/2012   Qiu                              2013/0340775   Al   12/2013   Juster et al.
2012/0204889    Al    8/2012   Xiu                              2013/0342157   Al   12/2013   Liu
2012/0211015    Al    8/2012   Li et al.                        2014/0000638   Al    1/2014   Sebastian et al.
2012/0227753    Al    9/2012   Newton                           2014/0007891   Al    1/2014   Liu
2012/0234315    Al    9/2012   Li et al.                        2014/0007892   Al    1/2014   Liu
2012/0234821    Al    9/2012   Shimizu                          2014/0014124   Al    1/2014   Glas berg et al.
2012/0247494    Al   10/2012   Oglesby et al.                   2014/0014126   Al    1/2014   Peleg et al.
2012/0255567    Al   10/2012   Rose et al.                      2014/0020697   Al    1/2014   Liu
2012/0260926    Al   10/2012   Tu et al.                        2014/0034052   Al    2/2014   Glusker et al.
2012/0260927    Al   10/2012   Liu                              2014/0034071   Al    2/2014   Levitz et al.
2012/0261286    Al   10/2012   Holloway et al.                  2014/0035391   Al    2/2014   Kitani
2012/0267383    Al   10/2012   Van Rooyen                       2014/0041655   Al    2/2014   Barron et al.
2012/0279512    Al   11/2012   Hon                              2014/0041658   Al    2/2014   Goodman et al.
2012/0285475    Al   11/2012   Liu                              2014/0048086   Al    2/2014   Zhanghua
2012/0291791    Al   11/2012   Pradeep                          2014/0053856   Al    2/2014   Liu
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                Page 11 of 51 PageID 20

                                                  US D842,536 S
                                                      Page 10


2014/0053858   Al   2/2014   Liu                            2014/0261474   Al    9/2014   Gonda
2014/0060528   Al   3/2014   Liu                            2014/0261479   Al    9/2014   Xu et al.
2014/0060529   Al   3/2014   Zhang                          2014/0261483   Al    9/2014   Hopps
2014/0060552   Al   3/2014   Cohen                          2014/0261486   Al    9/2014   Potter et al.
2014/0060556   Al   3/2014   Liu                            2014/0261487   Al    9/2014   Chapman et al.
2014/0062417   Al   3/2014   Li et al.                      2014/0261488   Al    9/2014   Tucker
2014/0069424   Al   3/2014   Poston et al.                  2014/0261489   Al    9/2014   Cadieux et al.
2014/0069425   Al   3/2014   Zhang                          2014/0261490   Al    9/2014   Kane
2014/0083442   Al   3/2014   Scatterday                     2014/0261491   Al    9/2014   Hawes
2014/0096781   Al   4/2014   Sears et al.                   2014/0261492   Al    9/2014   Kane et al.
2014/0096782   Al   4/2014   Ampolini et al.                2014/0261493   Al    9/2014   Smith et al.
2014/0107815   Al   4/2014   LaMothe                        2014/0261494   Al    9/2014   Scatterday
2014/0109898   Al   4/2014   Li et al.                      2014/0261495   Al    9/2014   Novak, III et al.
2014/0109921   Al   4/2014   Chen                           2014/0261497   Al    9/2014   Liu
2014/0116455   Al   5/2014   Youn                           2014/0261498   Al    9/2014   Liu
2014/0123989   Al   5/2014   LaMothe                        2014/0261500   Al    9/2014   Park
2014/0123990   Al   5/2014   Timmermans                     2014/0270727   Al    9/2014   Ampolini et al.
2014/0130796   Al   5/2014   Liu                            2014/0270729   Al    9/2014   De Piano et al.
2014/0130797   Al   5/2014   Liu                            2014/0270730   Al    9/2014   De Piano et al.
2014/0130816   Al   5/2014   Liu                            2014/0271946   Al    9/2014   Koba! et al.
2014/0130817   Al   5/2014   Li et al.                      2014/0274940   Al    9/2014   Mishra et al.
2014/0144429   Al   5/2014   Wensley et al.                 2014/0276536   Al    9/2014   Estes
2014/0144453   Al   5/2014   Capuano et al.                 2014/0278250   Al    9/2014   Smith et al.
2014/0150784   Al   6/2014   Liu                            2014/0278258   Al    9/2014   Shafer
2014/0150785   Al   6/2014   Malik et al.                   2014/0283823   Al    9/2014   Liu
2014/0150810   Al   6/2014   Hon                            2014/0283855   Al    9/2014   Hawes et al.
2014/0158129   Al   6/2014   Pratt, Jr. et al.              2014/0283856   Al    9/2014   Xiang
2014/0161301   Al   6/2014   Merenda                        2014/0283857   Al    9/2014   Liu
2014/0166028   Al   6/2014   Fuisz et al.                   2014/0283858   Al    9/2014   Liu
2014/0166029   Al   6/2014   Weigensberg et al.             2014/0290673   Al   10/2014   Liu
2014/0166030   Al   6/2014   Li et al.                      2014/0290676   Al   10/2014   Liu
2014/0166032   Al   6/2014   Gindrat                        2014/0290677   Al   10/2014   Liu
2014/0174458   Al   6/2014   Katz                           2014/0299137   Al   10/2014   Kieckbusch et al.
2014/0174459   Al   6/2014   Burstyn                        2014/0299138   Al   10/2014   Xiang
2014/0175081   Al   6/2014   Hwa                            2014/0299139   Al   10/2014   Liu
2014/0178461   Al   6/2014   Rigas                          2014/0299140   Al   10/2014   Liu
2014/0182609   Al   7/2014   Liu                            2014/0301721   Al   10/2014   Ruscio et al.
2014/0182610   Al   7/2014   Liu                            2014/0305450   Al   10/2014   Xiang
2014/0182611   Al   7/2014   Liu                            2014/0305451   Al   10/2014   Liu
2014/0182612   Al   7/2014   Chen                           2014/0305452   Al   10/2014   Liu
2014/0190477   Al   7/2014   Qiu                            2014/0305454   Al   10/2014   Rinker et al.
2014/0190478   Al   7/2014   Liu                            2014/0311503   Al   10/2014   Liu
2014/0190496   Al   7/2014   Wensley et al.                 2014/0311504   Al   10/2014   Liu
2014/0190501   Al   7/2014   Liu                            2014/0311505   Al   10/2014   Liu
2014/0190502   Al   7/2014   Liu                            2014/0321837   Al   10/2014   Flick
2014/0190503   Al   7/2014   Li et al.                      2014/0332016   Al   11/2014   Bellinger et al.
2014/0196716   Al   7/2014   Liu                            2014/0332017   Al   11/2014   Liu
2014/0196718   Al   7/2014   Li et al.                      2014/0332018   Al   11/2014   Liu
2014/0196731   Al   7/2014   Scatterday                     2014/0332019   Al   11/2014   Liu
2014/0196733   Al   7/2014   Liu                            2014/0332020   Al   11/2014   Li et al.
2014/0196734   Al   7/2014   Liu                            2014/0332022   Al   11/2014   Li et al.
2014/0196735   Al   7/2014   Liu                            2014/0334803   Al   11/2014   Li et al.
2014/0202474   Al   7/2014   Peleg et al.                   2014/0334804   Al   11/2014   Choi
2014/0202475   Al   7/2014   Liu                            2014/0338680   Al   11/2014   Abramov et al.
2014/0202477   Al   7/2014   Qi et al.                      2014/0338681   Al   11/2014   Liu
2014/0209096   Al   7/2014   Cheyene                        2014/0338682   Al   11/2014   Liu
2014/0209106   Al   7/2014   Liu                            2014/0338683   Al   11/2014   Liu
2014/0209107   Al   7/2014   Liu                            2014/0338684   Al   11/2014   Liu
2014/0209108   Al   7/2014   Li et al.                      2014/0338685   Al   11/2014   Amir
2014/0209109   Al   7/2014   Larson                         2014/0345631   Al   11/2014   Bowen et al.
2014/0216450   Al   8/2014   Liu                            2014/0345632   Al   11/2014   Scatterday
2014/0216483   Al   8/2014   Alirna                         2014/0345633   Al   11/2014   Talon et al.
2014/0216484   Al   8/2014   Liu                            2014/0345635   Al   11/2014   Rabinowitz et al.
2014/0224244   Al   8/2014   Liu                            2014/0352177   Al   12/2014   Rehkemper
2014/0224267   Al   8/2014   Levitz et al.                  2014/0352705   Al   12/2014   Liu
2014/0230835   Al   8/2014   Saliman                        2014/0352707   Al   12/2014   Liu
2014/0238421   Al   8/2014   Shapiro                        2014/0353856   Al   12/2014   Dubief
2014/0238422   Al   8/2014   Plunkett et al.                2014/0353867   Al   12/2014   Liu
2014/0238423   Al   8/2014   Tucker et al.                  2014/0354215   Al   12/2014   Xiang
2014/0238424   Al   8/2014   Macko et al.                   2014/0355969   Al   12/2014   Stern
2014/0246031   Al   9/2014   Liu                            2014/0356607   Al   12/2014   Woodcock
2014/0246033   Al   9/2014   Daehne et al.                  2014/0360512   Al   12/2014   Xiang
2014/0251324   Al   9/2014   Xiang                          2014/0360516   Al   12/2014   Liu
2014/0251325   Al   9/2014   Liu                            2014/0366894   Al   12/2014   Liu
2014/0251356   Al   9/2014   Xiang                          2014/0366895   Al   12/2014   Li et al.
2014/0253144   Al   9/2014   Novak, III et al.              2014/0366896   Al   12/2014   Li et al.
2014/0254055   Al   9/2014   Xiang                          2014/0366897   Al   12/2014   Liu
2014/0259026   Al   9/2014   Xiang                          2014/0366898   Al   12/2014   Monsees et al.
2014/0261408   Al   9/2014   DePiano et al.                 2014/0366902   Al   12/2014   Chiolini et al.
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                 Page 12 of 51 PageID 21

                                                   US D842,536 S
                                                       Page 11


2014/0373833   Al   12/2014   Liu                            2015/0075545   Al   3/2015   Xiang
2014/0373855   Al   12/2014   Zheng                          2015/0075546   Al   3/2015   Kueny, Sr. et al.
2014/0373858   Al   12/2014   Liu                            2015/0078735   Al   3/2015   Cormack
2014/0376895   Al   12/2014   Han                            2015/0080265   Al   3/2015   Elzinga et al.
2014/0378790   Al   12/2014   Cohen                          2015/0082859   Al   3/2015   Xiang
2015/0000682   Al    1/2015   Liu                            2015/0083144   Al   3/2015   Xiang
2015/0000683   Al    1/2015   Liu                            2015/0083145   Al   3/2015   Li et al.
2015/0007834   Al    1/2015   Liu                            2015/0083146   Al   3/2015   Goldman et al.
2015/0007835   Al    1/2015   Liu                            2015/0083147   Al   3/2015   Schiff et al.
2015/0007836   Al    1/2015   Li et al.                      2015/0090256   Al   4/2015   Chung
2015/0013692   Al    1/2015   Liu                            2015/0090277   Al   4/2015   Xiang
2015/0013693   Al    1/2015   Fuisz et al.                   2015/0090278   Al   4/2015   Schiff et al.
2015/0013696   Al    1/2015   Ploj oux et al.                2015/0090279   Al   4/2015   Chen
2015/0013700   Al    1/2015   Liu                            2015/0090280   Al   4/2015   Chen
2015/0013701   Al    1/2015   Liu                            2015/0090281   Al   4/2015   Chen
2015/0013702   Al    1/2015   Liu                            2015/0100441   Al   4/2015   Alarcon et al.
2015/0015187   Al    1/2015   Xiang                          2015/0101606   Al   4/2015   White
2015/0020822   Al    1/2015   Janardhan et al.               2015/0101622   Al   4/2015   Liu
2015/0020823   Al    1/2015   Lipowicz et al.                2015/0101623   Al   4/2015   Liu
2015/0020824   Al    1/2015   Bowen et al.                   2015/0101625   Al   4/2015   Newton et al.
2015/0020825   Al    1/2015   Galloway et al.                2015/0101626   Al   4/2015   Li et al.
2015/0020826   Al    1/2015   Liu                            2015/0101945   Al   4/2015   Scatterday
2015/0020827   Al    1/2015   Liu                            2015/0102777   Al   4/2015   Cooper
2015/0020828   Al    1/2015   Liu                            2015/0105455   Al   4/2015   Bjorncrantz
2015/0020829   Al    1/2015   Li                             2015/0107609   Al   4/2015   Liu
2015/0020830   Al    1/2015   Koller                         2015/0107610   Al   4/2015   Metrangolo et al.
2015/0020831   Al    1/2015   Weigensberg et al.             2015/0107611   Al   4/2015   Metrangolo et al.
2015/0020833   Al    1/2015   Conley et al.                  2015/0107612   Al   4/2015   Liu
2015/0027454   Al    1/2015   Li et al.                      2015/0108019   Al   4/2015   Liu
2015/0027455   Al    1/2015   Peleg et al.                   2015/0114407   Al   4/2015   Duncan et al.
2015/0027456   Al    1/2015   Janardhan et al.               2015/0114410   Al   4/2015   Doster
2015/0027457   Al    1/2015   Janardhan et al.               2015/0114504   Al   4/2015   Cecka et al.
2015/0027460   Al    1/2015   Liu                            2015/0117842   Al   4/2015   Brammer et al.
2015/0027461   Al    1/2015   Liu                            2015/0122252   Al   5/2015   Frija
2015/0027462   Al    1/2015   Liu                            2015/0122274   Al   5/2015   Cohen et al.
2015/0027463   Al    1/2015   Liu                            2015/0122278   Al   5/2015   Hardgrove et al.
2015/0027464   Al    1/2015   Liu                            2015/0128965   Al   5/2015   Lord
2015/0027465   Al    1/2015   Liu                            2015/0128966   Al   5/2015   Lord
2015/0027466   Al    1/2015   Xiang                          2015/0128967   Al   5/2015   Robinson et al.
2015/0027467   Al    1/2015   Liu                            2015/0128969   Al   5/2015   Chapman et al.
2015/0027468   Al    1/2015   Li et al.                      2015/0128970   Al   5/2015   Liu
2015/0027469   Al    1/2015   Tucker et al.                  2015/0128971   Al   5/2015   Verleur et al.
2015/0027470   Al    1/2015   Kane et al.                    2015/0128972   Al   5/2015   Verleur et al.
2015/0027471   Al    1/2015   Feldman et al.                 2015/0128973   Al   5/2015   Li et al.
2015/0027472   Al    1/2015   Amir                           2015/0128976   Al   5/2015   Verleur et al.
2015/0027473   Al    1/2015   Graf                           2015/0128977   Al   5/2015   Li et al.
2015/0034102   Al    2/2015   F aramarzian                   2015/0136153   Al   5/2015   Lord
2015/0034103   Al    2/2015   Hon                            2015/0136155   Al   5/2015   Verleur et al.
2015/0034104   Al    2/2015   Zhou                           2015/0136156   Al   5/2015   Liu
2015/0034105   Al    2/2015   Liu                            2015/0136157   Al   5/2015   Liu
2015/0034106   Al    2/2015   Liu                            2015/0136158   Al   5/2015   Stevens et al.
2015/0034107   Al    2/2015   Liu                            2015/0142387   Al   5/2015   Alarcon et al.
2015/0034507   Al    2/2015   Liu                            2015/0144145   Al   5/2015   Chang et al.
2015/0035540   Al    2/2015   Xiang                          2015/0144147   Al   5/2015   Li et al.
2015/0038567   Al    2/2015   Herkenroth et al.              2015/0144148   Al   5/2015   Chen
2015/0040927   Al    2/2015   Li et al.                      2015/0150302   Al   6/2015   Metrangolo et al.
2015/0040928   Al    2/2015   Saydar et al.                  2015/0150303   Al   6/2015   Jensen
2015/0040929   Al    2/2015   Hon                            2015/0150305   Al   6/2015   Shenkal
2015/0041482   Al    2/2015   Liu                            2015/0150306   Al   6/2015   Chen
2015/0047658   Al    2/2015   Cyphert et al.                 2015/0150307   Al   6/2015   Liu
2015/0047659   Al    2/2015   Liu                            2015/0150308   Al   6/2015   Monsees et al.
2015/0047660   Al    2/2015   Liu                            2015/0157053   Al   6/2015   Mayor
2015/0047661   Al    2/2015   Blackley et al.                2015/0157054   Al   6/2015   Liu
2015/0047662   Al    2/2015   Hopps                          2015/0157055   Al   6/2015   Lord
2015/0047663   Al    2/2015   Liu                            2015/0157056   Al   6/2015   Bowen et al.
2015/0053215   Al    2/2015   Liu                            2015/0163859   Al   6/2015   Schneider et al.
2015/0053216   Al    2/2015   Liu                            2015/0164138   Al   6/2015   Liu
2015/0053217   Al    2/2015   Steingraber et al.             2015/0164141   Al   6/2015   Newton
2015/0053220   Al    2/2015   Levy et al.                    2015/0164142   Al   6/2015   Li et al.
2015/0057341   Al    2/2015   Perry                          2015/0164143   Al   6/2015   Maas
2015/0059779   Al    3/2015   Alarcon et al.                 2015/0164144   Al   6/2015   Liu
2015/0059780   Al    3/2015   Davis et al.                   2015/0164145   Al   6/2015   Zhou
2015/0059782   Al    3/2015   Liu                            2015/0164146   Al   6/2015   Li et al.
2015/0059783   Al    3/2015   Liu                            2015/0164147   Al   6/2015   Verleur et al.
2015/0059784   Al    3/2015   Liu                            2015/0167976   Al   6/2015   Recio
2015/0059785   Al    3/2015   Liu                            2015/0173124   Al   6/2015   Qiu
2015/0068523   Al    3/2015   Powers et al.                  2015/0173417   Al   6/2015   Gennrich et al.
2015/0068543   Al    3/2015   Liu                            2015/0173419   Al   6/2015   Tu
2015/0068545   Al    3/2015   Moldoveanu et al.              2015/0173421   Al   6/2015   Hsieh
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                Page 13 of 51 PageID 22

                                                  US D842,536 S
                                                      Page 12


2015/0173422   Al    6/2015   Liu                           2015/0272223   Al   10/2015   Weigensberg et al.
2015/0181928   Al    7/2015   Liu                           2015/0276262   Al   10/2015   Dai et al.
2015/0181937   Al    7/2015   Dubief et al.                 2015/0280273   Al   10/2015   Liu
2015/0181939   Al    7/2015   Liu                           2015/0282524   Al   10/2015   Elhalwani
2015/0181940   Al    7/2015   Liu                           2015/0282525   Al   10/2015   Plojoux et al.
2015/0181941   Al    7/2015   Liu                           2015/0282526   Al   10/2015   Wu
2015/0181943   Al    7/2015   Li et al.                     2015/0282527   Al   10/2015   Henry, Jr.
2015/0181944   Al    7/2015   Li et al.                     2015/0282529   Al   10/2015   Li et al.
2015/0184846   Al    7/2015   Liu                           2015/0282530   Al   10/2015   Johnson et al.
2015/0186837   Al    7/2015   Bianco et al.                 2015/0288468   Al   10/2015   Xiang
2015/0189695   Al    7/2015   Xiang                         2015/0289565   Al   10/2015   Cadieux et al.
2015/0189915   Al    7/2015   Liu                           2015/0289567   Al   10/2015   Liu
2015/0189918   Al    7/2015   Liu                           2015/0295921   Al   10/2015   Cao
2015/0189919   Al    7/2015   Liu                           2015/0296883   Al   10/2015   Wu
2015/0189920   Al    7/2015   Liu                           2015/0296885   Al   10/2015   Liu
2015/0196055   Al    7/2015   Liu                           2015/0296886   Al   10/2015   Li et al.
2015/0196056   Al    7/2015   Liu                           2015/0296887   Al   10/2015   Zhu
2015/0196057   Al    7/2015   Wu                            2015/0296888   Al   10/2015   Liu
2015/0196058   Al    7/2015   Lord                          2015/0296889   Al   10/2015   Liu
2015/0196059   Al    7/2015   Liu                           2015/0304401   Al   10/2015   Liu
2015/0196060   Al    7/2015   Wensley et al.                2015/0304402   Al   10/2015   Liu
2015/0196062   Al    7/2015   Li et al.                     2015/0305403   Al   10/2015   Coelho Belo Fernandes De
2015/0200385   Al    7/2015   Liu                                                         Carvalho
2015/0201674   Al    7/2015   Dooly et al.                  2015/0305404   Al   10/2015   Rosales
2015/0201675   Al    7/2015   Lord                          2015/0305406   Al   10/2015   Li et al.
2015/0201676   Al    7/2015   Shin                          2015/0305407   Al   10/2015   Li et al.
2015/0208724   Al    7/2015   Wu                            2015/0305408   Al   10/2015   Liu
2015/0208725   Al    7/2015   Tsai                          2015/0305409   Al   10/2015   Verleur et al.
2015/0208726   Al    7/2015   Liu                           2015/0305464   Al   10/2015   Nelson, Jr. et al.
2015/0208728   Al    7/2015   Lord                          2015/0313275   Al   11/2015   Anderson et al.
2015/0208729   Al    7/2015   Monsees et al.                2015/0313282   Al   11/2015   Ademe et al.
2015/0208730   Al    7/2015   Li et al.                     2015/0313283   Al   11/2015   Collett et al.
2015/0208731   Al    7/2015   Malamud et al.                2015/0313284   Al   11/2015   Liu
2015/0216232   Al    8/2015   Bless et al.                  2015/0313285   Al   11/2015   Waller et al.
2015/0216233   Al    8/2015   Sears et al.                  2015/0313287   Al   11/2015   Verleur et al.
2015/0216234   Al    8/2015   Chung                         2015/0313288   Al   11/2015   Liu
2015/0216235   Al    8/2015   Liu                           2015/0313868   Al   11/2015   Morgan
2015/0216237   Al    8/2015   Wensley et al.                2015/0320114   Al   11/2015   Wu
2015/0217067   Al    8/2015   Hearn et al.                  2015/0320116   Al   11/2015   Bleloch et al.
2015/0217068   Al    8/2015   Wakalopulos                   2015/0321804   Al   11/2015   Koller et al.
2015/0223520   Al    8/2015   Phillips et al.               2015/0322451   Al   11/2015   Kudithipudi et al.
2015/0223521   Al    8/2015   Menting et al.                2015/0327595   Al   11/2015   Scatterday
2015/0223522   Al    8/2015   Ampolini et al.               2015/0327596   Al   11/2015   Alarcon et al.
2015/0223523   Al    8/2015   McCullough                    2015/0327597   Al   11/2015   Li et al.
2015/0224268   Al    8/2015   Henry et al.                  2015/0327598   Al   11/2015   Xiang
2015/0227471   Al    8/2015   Stafford et al.               2015/0328415   Al   11/2015   Minskoff et al.
2015/0230521   Al    8/2015   Talon                         2015/0332379   Al   11/2015   Alarcon
2015/0237914   Al    8/2015   Han                           2015/0333542   Al   11/2015   Alarcon et al.
2015/0237916   Al    8/2015   Farine et al.                 2015/0333552   Al   11/2015   Alarcon
2015/0237917   Al    8/2015   Lord                          2015/0333561   Al   11/2015   Alarcon
2015/0237918   Al    8/2015   Liu                           2015/0335071   Al   11/2015   Brinkley et al.
2015/0238723   Al    8/2015   Knudsen                       2015/0335072   Al   11/2015   Giller
2015/0245654   Al    9/2015   Memari et al.                 2015/0335074   Al   11/2015   Leung
2015/0245655   Al    9/2015   Memari et al.                 2015/0335075   Al   11/2015   Minskoff et al.
2015/0245657   Al    9/2015   Memari et al.                 2015/0342254   Al   12/2015   Mironov et al.
2015/0245658   Al    9/2015   Worm et al.                   2015/0342255   Al   12/2015   Wu
2015/0245659   Al    9/2015   DePiano et al.                2015/0342256   Al   12/2015   Chen
2015/0245660   Al    9/2015   Lord                          2015/0342257   Al   12/2015   Chen
2015/0245661   Al    9/2015   Milin                         2015/0342258   Al   12/2015   Chen
2015/0245665   Al    9/2015   Memari et al.                 2015/0342259   Al   12/2015   Baker et al.
2015/0245666   Al    9/2015   Memari et al.                 2015/0351449   Al   12/2015   Righetti
2015/0245667   Al    9/2015   Memari et al.                 2015/0351454   Al   12/2015   Huang
2015/0245668   Al    9/2015   Memari et al.                 2015/0351455   Al   12/2015   Liu
2015/0245669   Al    9/2015   Cadieux et al.                2015/0351456   Al   12/2015   Johnson et al.
2015/0257441   Al    9/2015   Gerkin                        2015/0351457   Al   12/2015   Liu
2015/0257444   Al    9/2015   Chung                         2015/0357608   Al   12/2015   Huang
2015/0257445   Al    9/2015   Henry, Jr. et al.             2015/0357839   Al   12/2015   Cai et al.
2015/0257446   Al    9/2015   Chung                         2015/0359258   Al   12/2015   Mishra et al.
2015/0257447   Al    9/2015   Sullivan                      2015/0359261   Al   12/2015   Li et al.
2015/0257449   Al    9/2015   Gabbay                        2015/0359262   Al   12/2015   Liu et al.
2015/0257451   Al    9/2015   Brannon et al.                2015/0359263   Al   12/2015   Bellinger
2015/0258289   Al    9/2015   Henry, Jr. et al.             2015/0359264   Al   12/2015   Fernando et al.
2015/0272211   Al   10/2015   Chung                         2015/0359265   Al   12/2015   Liu
2015/0272215   Al   10/2015   Esses                         2015/0366250   Al   12/2015   Landau
2015/0272217   Al   10/2015   Chen                          2015/0366265   Al   12/2015   Lansing
2015/0272218   Al   10/2015   Chen                          2015/0366266   Al   12/2015   Chen
2015/0272220   Al   10/2015   Spinka et al.                 2015/0366267   Al   12/2015   Liu
2015/0272221   Al   10/2015   Liu                           2015/0366268   Al   12/2015   Shabat
2015/0272222   Al   10/2015   Spinka et al.                 2015/0374035   Al   12/2015   Sanchez et al.
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                 Page 14 of 51 PageID 23

                                                   US D842,536 S
                                                       Page 13


2015/0374039   Al   12/2015   Zhu                            2016/0120218   Al   5/2016   Schennum et al.
2015/0374040   Al   12/2015   Chen                           2016/0120220   Al   5/2016   Malgat et al.
2016/0000147   Al    1/2016   Li et al.                      2016/0120222   Al   5/2016   Bagai et al.
2016/0000148   Al    1/2016   Liu                            2016/0120223   Al   5/2016   Keen et al.
2016/0000149   Al    1/2016   Scatterday                     2016/0120224   Al   5/2016   Mishra et al.
2016/0002649   Al    1/2016   Kudithipudi et al.             2016/0120225   Al   5/2016   Mishra et al.
2016/0007650   Al    1/2016   Duncan et al.                  2016/0120226   Al   5/2016   Rado
2016/0007651   Al    1/2016   Arnpolini et al.               2016/0120227   Al   5/2016   Levitz et al.
2016/0007653   Al    1/2016   Tu                             2016/0120228   Al   5/2016   Ro starni et al.
2016/0007654   Al    1/2016   Zhu                            2016/0121058   Al   5/2016   Chen
2016/0007655   Al    1/2016   Li et al.                      2016/0128384   Al   5/2016   Luciani et al.
2016/0010103   Al    1/2016   Kudithipudi et al.             2016/0128385   Al   5/2016   Lin
2016/0015082   Al    1/2016   Liu                            2016/0128387   Al   5/2016   Chen
2016/0018347   Al    1/2016   Drbal et al.                   2016/0128388   Al   5/2016   Liu
2016/0020048   Al    1/2016   Ware                           2016/0128389   Al   5/2016   Lamb et al.
2016/0021771   Al    1/2016   Zhang et al.                   2016/0128390   Al   5/2016   Liu
2016/0021930   Al    1/2016   Minskoff et al.                2016/0129205   Al   5/2016   Shahaf et al.
2016/0021931   Al    1/2016   Hawes et al.                   2016/0131629   Al   5/2016   Cadieux, Jr. et al.
2016/0021932   Al    1/2016   Silvestrini et al.             2016/0132898   Al   5/2016   Cadieux et al.
2016/0021933   Al    1/2016   Thorens et al.                 2016/0134143   Al   5/2016   Liu
2016/0021934   Al    1/2016   Cadieux et al.                 2016/0135494   Al   5/2016   Liu et al.
2016/0029225   Al    1/2016   Hu                             2016/0135500   Al   5/2016   Hearn et al.
2016/0029694   Al    2/2016   Clements et al.                2016/0135501   Al   5/2016   Liu
2016/0029697   Al    2/2016   Shafer                         2016/0135503   Al   5/2016   Liu
2016/0029698   Al    2/2016   Xiang                          2016/0135504   Al   5/2016   Li et al.
2016/0029699   Al    2/2016   Li et al.                      2016/0135505   Al   5/2016   Li et al.
2016/0029700   Al    2/2016   Li et al.                      2016/0135506   Al   5/2016   Sanchez et al.
2016/0037826   Al    2/2016   Hearn et al.                   2016/0135507   Al   5/2016   Thorens et al.
2016/0044961   Al    2/2016   Liu                            2016/0136153   Al   5/2016   Jenkins
2016/0044964   Al    2/2016   Liu                            2016/0136213   Al   5/2016   Paul
2016/0044965   Al    2/2016   Liu                            2016/0138795   Al   5/2016   Meinhart et al.
2016/0044966   Al    2/2016   Li et al.                      2016/0143354   Al   5/2016   Liu
2016/0044967   Al    2/2016   Bowen et al.                   2016/0143357   Al   5/2016   Liu
2016/0044968   Al    2/2016   Bowen et al.                   2016/0143358   Al   5/2016   Zhu
2016/0049682   Al    2/2016   Won et al.                     2016/0143359   Al   5/2016   Xiang
2016/0051716   Al    2/2016   Wheelock                       2016/0143360   Al   5/2016   Sanchez et al.
2016/0053988   Al    2/2016   Quintana                       2016/0143361   Al   5/2016   Juster et al.
2016/0057811   Al    2/2016   Alarcon et al.                 2016/0143362   Al   5/2016   Boldrini
2016/0058066   Al    3/2016   Banks et al.                   2016/0143363   Al   5/2016   Boldrini
2016/0058071   Al    3/2016   Hearn                          2016/0143365   Al   5/2016   Liu
2016/0058072   Al    3/2016   Liu                            2016/0144458   Al   5/2016   Boldrini
2016/0058073   Al    3/2016   Chen                           2016/0150820   Al   6/2016   Liu
2016/0058074   Al    3/2016   Liu                            2016/0150821   Al   6/2016   Liu
2016/0073677   Al    3/2016   Kappel et al.                  2016/0150823   Al   6/2016   Liu
2016/0073678   Al    3/2016   Fujisawa et al.                2016/0150824   Al   6/2016   Memari et al.
2016/0073690   Al    3/2016   Liu                            2016/0150826   Al   6/2016   Liu
2016/0073691   Al    3/2016   Liu                            2016/0150827   Al   6/2016   Liu
2016/0073692   Al    3/2016   Alarcon et al.                 2016/0150828   Al   6/2016   Goldstein et al.
2016/0073693   Al    3/2016   Reevell                        2016/0150872   Al   6/2016   Zayat
2016/0073694   Al    3/2016   Liu                            2016/0157523   Al   6/2016   Liu
2016/0080469   Al    3/2016   Liu                            2016/0157524   Al   6/2016   Bowen et al.
2016/0081393   Al    3/2016   Black                          2016/0157525   Al   6/2016   Tucker et al.
2016/0081394   Al    3/2016   Alarcon et al.                 2016/0158782   Al   6/2016   Henry, Jr. et al.
2016/0081395   Al    3/2016   Thorens et al.                 2016/0165952   Al   6/2016   Liu
2016/0088874   Al    3/2016   Lipowicz                       2016/0165955   Al   6/2016   Horne
2016/0089508   Al    3/2016   Smith et al.                   2016/0166564   Al   6/2016   Myers et al.
2016/0091194   Al    3/2016   Liu                            2016/0167846   Al   6/2016   Zahr et al.
2016/0095352   Al    4/2016   Liu                            2016/0174076   Al   6/2016   Wu
2016/0095353   Al    4/2016   Liu                            2016/0174609   Al   6/2016   Mironov
2016/0095354   Al    4/2016   Wu                             2016/0174611   Al   6/2016   Monsees et al.
2016/0095355   Al    4/2016   Hearn                          2016/0174613   Al   6/2016   Zuber et al.
2016/0095356   Al    4/2016   Chan                           2016/0176564   Al   6/2016   Garthaffner
2016/0095357   Al    4/2016   Burton                         2016/0177285   Al   6/2016   Voerman et al.
2016/0099592   Al    4/2016   Gatta et al.                   2016/0183592   Al   6/2016   Liu
2016/0100456   Al    4/2016   Tsai                           2016/0183593   Al   6/2016   Liu
2016/0100632   Al    4/2016   Debo no et al.                 2016/0183594   Al   6/2016   Liu
2016/0101909   Al    4/2016   Schennum et al.                2016/0183595   Al   6/2016   Grimandi et al.
2016/0106144   Al    4/2016   Muehlbauer et al.              2016/0183597   Al   6/2016   Li et al.
2016/0106151   Al    4/2016   Swepston et al.                2016/0189216   Al   6/2016   Liu
2016/0106152   Al    4/2016   Liu                            2016/0192705   Al   7/2016   Borkovec et al.
2016/0106154   Al    4/2016   Lord                           2016/0192706   Al   7/2016   Kananen
2016/0106155   Al    4/2016   Reevell                        2016/0192707   Al   7/2016   Li et al.
2016/0106156   Al    4/2016   Qiu                            2016/0192708   Al   7/2016   Dermitt et al.
2016/0106936   Al    4/2016   Kimmel                         2016/0192709   Al   7/2016   Liu
2016/0109115   Al    4/2016   Lipowicz                       2016/0192710   Al   7/2016   Liu
2016/0113323   Al    4/2016   Liu                            2016/0198759   Al   7/2016   Kuntawala et al.
2016/0113325   Al    4/2016   Liu                            2016/0198763   Al   7/2016   Adkins et al.
2016/0113326   Al    4/2016   Li et al.                      2016/0198765   Al   7/2016   Liu
2016/0113327   Al    4/2016   Wu                             2016/0198766   Al   7/2016   Liu
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                Page 15 of 51 PageID 24

                                                 US D842,536 S
                                                     Page 14


2016/0198767   Al   7/2016   Verleur                       2016/0278163    Al    9/2016   Chen
2016/0198768   Al   7/2016   Liu                           2016/0278431    Al    9/2016   Liu
2016/0198769   Al   7/2016   Liu                           2016/0278432    Al    9/2016   Liu
2016/0198770   Al   7/2016   Alarcon                       2016/0278433    Al    9/2016   Xiang
2016/0200463   Al   7/2016   Hodges et al.                 2016/0278434    Al    9/2016   Liu
2016/0201224   Al   7/2016   Xiang                         2016/0278435    Al    9/2016   Choukroun et al.
2016/0204637   Al   7/2016   Alarcon et al.                2016/0278436    Al    9/2016   Verleur et al.
2016/0205998   Al   7/2016   Matsumoto et al.              2016/0280450    Al    9/2016   Hearn et al.
2016/0205999   Al   7/2016   Liu                           2016/0284197    Al    9/2016   Liu
2016/0206000   Al   7/2016   Lord et al.                   2016/0285983    Al    9/2016   Liu
2016/0206002   Al   7/2016   Borkovec et al.               2016/0286856    Al   10/2016   Liu
2016/0206005   Al   7/2016   Yarnada et al.                2016/0286858    Al   10/2016   Liu
2016/0206006   Al   7/2016   Li et al.                     2016/0286859    Al   10/2016   Liu
2016/0211693   Al   7/2016   Stevens et al.                2016/0286860    Al   10/2016   Flayler
2016/0212520   Al   7/2016   Merenda                       2016/0286862    Al   10/2016   Silvetrini
2016/0213060   Al   7/2016   Thaler                        2016/0286863    Al   10/2016   Lin
2016/0213061   Al   7/2016   Liu                           2016/0286864    Al   10/2016   Lin
2016/0213062   Al   7/2016   Doyle                         2016/0286865    Al   10/2016   King et al.
2016/0213065   Al   7/2016   Wensley et al.                2016/0295913    Al   10/2016   Guo et al.
2016/0213066   Al   7/2016   Zitzke et al.                 2016/0295915    Al   10/2016   Jochnowitz et al.
2016/0213067   Al   7/2016   Hon                           2016/0295916    Al   10/2016   Malgat et al.
2016/0213866   Al   7/2016   Tan                           2016/0295917    Al   10/2016   Malgat et al.
2016/0219932   Al   8/2016   Glaser                        2016/0295918    Al   10/2016   Liu
2016/0219933   Al   8/2016   Henry, Jr. et al.             2016/0295920    Al   10/2016   Liu
2016/0219934   Al   8/2016   Li et al.                     2016/0295922    Al   10/2016   John et al.
2016/0219936   Al   8/2016   Alarcon                       2016/0295923    Al   10/2016   Lin
2016/0219937   Al   8/2016   Rado                          2016/0295924    Al   10/2016   Liu
2016/0219938   Al   8/2016   Mamoun et al.                 2016/0295925    Al   10/2016   Chen
2016/0221707   Al   8/2016   Xu et al.                     2016/0295926    Al   10/2016   Zuber
2016/0226286   Al   8/2016   Xiang                         2016/0297341    Al   10/2016   Wallace et al.
2016/0227837   Al   8/2016   Hammel et al.                 2016/0302471    Al   10/2016   Bowen et al.
2016/0227838   Al   8/2016   Johnson et al.                2016/0302483    Al   10/2016   Liu
2016/0227839   Al   8/2016   Zuber et al.                  2016/0302484    Al   10/2016   Gupta et al.
2016/0227840   Al   8/2016   Xiang                         2016/0302485    Al   10/2016   Alima
2016/0227841   Al   8/2016   Li et al.                     2016/0302486    Al   10/2016   Eroch
2016/0227842   Al   8/2016   Xiang                         2016/0302487    Al   10/2016   Chen
2016/0233705   Al   8/2016   Liu                           2016/0302488    Al   10/2016   Fernando et al.
2016/0233708   Al   8/2016   Liu                           2016/0309775    Al   10/2016   Parker
2016/0235119   Al   8/2016   Liu                           2016/0309779    Al   10/2016   Liu
2016/0235120   Al   8/2016   Liu                           2016/0309780    Al   10/2016   Chen et al.
2016/0235121   Al   8/2016   Rogan et al.                  2016/0309781    Al   10/2016   Malgat et al.
2016/0235124   Al   8/2016   Krietzman                     2016/0309783    Al   10/2016   Hopps et al.
2016/0235125   Al   8/2016   Safari                        2016/0309784    Al   10/2016   Silvestrini et al.
2016/0242463   Al   8/2016   Liu                           2016/0309785    Al   10/2016   Holtz
2016/0242464   Al   8/2016   Liu                           2016/0309786    Al   10/2016   Holtz et al.
2016/0242465   Al   8/2016   Zheng et al.                  2016/0309789    Al   10/2016   Thomas, Jr.
2016/0242466   Al   8/2016   Lord et al.                   2016/0315488    Al   10/2016   Moon
2016/0242467   Al   8/2016   Vaughn                        2016/0316818    Al   11/2016   Liu
2016/0242468   Al   8/2016   Liu                           2016/0316820    Al   11/2016   Liu
2016/0249680   Al   9/2016   Liu                           2016/0316821    Al   11/2016   Liu
2016/0249682   Al   9/2016   Leadley et al.                2016/0316822    Al   11/2016   Liu
2016/0249683   Al   9/2016   Li et al.                     2016/0321879    Al   11/2016   Oh et al.
2016/0249684   Al   9/2016   Liu                           2016/0323404    Al   11/2016   Liu
2016/0255876   Al   9/2016   Rostami                       2016/0324211    Al   11/2016   Yankelevich
2016/0255878   Al   9/2016   Huang et al.                  2016/0324213    Al   11/2016   Liu
2016/0260156   Al   9/2016   Liu                           2016/0324215    Al   11/2016   Mironov et al.
2016/0261021   Al   9/2016   Marion et al.                 2016/0324217    Al   11/2016   Cameron
2016/0262443   Al   9/2016   Piccirilli et al.             2016/0324218    Al   11/2016   Wang et al.
2016/0262445   Al   9/2016   Benjak et al.                 2016/0324219    Al   11/2016   Li et al.
2016/0262449   Al   9/2016   Liu                           2016/0325055    Al   11/2016   Cameron
2016/0262450   Al   9/2016   Liu                           2016/0325858    Al   11/2016   Ampolini et al.
2016/0262451   Al   9/2016   Liu                           2016/0331022    Al   11/2016   Cameron
2016/0262452   Al   9/2016   Zhu                           2016/0331023    Al   11/2016   Cameron
2016/0262453   Al   9/2016   Ampolini et al.               2016/0331024    Al   11/2016   Cameron
2016/0262454   Al   9/2016   Sears et al.                  2016/0331025    Al   11/2016   Cameron
2016/0262455   Al   9/2016   Chen                          2016/0331026    Al   11/2016   Cameron
2016/0262456   Al   9/2016   Borkovec et al.               2016/0331027    Al   11/2016   Cameron
2016/0262457   Al   9/2016   Borkovec et al.               2016/0331028    Al   11/2016   Xu
2016/0262459   Al   9/2016   Monsees et al.                2016/0331029    Al   11/2016   Contreras
2016/0262526   Al   9/2016   Gonzalez                      2016/0331030    Al   11/2016   Ampolini et al.
2016/0268824   Al   9/2016   Liu                           2016/0331032    Al   11/2016   Malgat et al.
2016/0270441   Al   9/2016   Lewis et al.                  2016/0331033    Al   11/2016   Hopps et al.
2016/0270442   Al   9/2016   Liu                           2016/0331034    Al   11/2016   Cameron
2016/0270443   Al   9/2016   Liu                           2016/0331035    Al   11/2016   Cameron
2016/0270444   Al   9/2016   Lin                           2016/0331037    Al   11/2016   Cameron
2016/0270445   Al   9/2016   Liu                           2016/0331038    Al   11/2016   Farine et al.
2016/0270446   Al   9/2016   Shenkal et al.                2016/0331039    Al   11/2016   Thorens et al.
2016/0270447   Al   9/2016   Borkovec                      2016/0331040    Al   11/2016   Nakano et al.
2016/0271347   Al   9/2016   Raichman                      2016/03327 54   Al   11/2016   Brown et al.
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                     Page 16 of 51 PageID 25

                                                     US D842,536 S
                                                         Page 15


2016/0334847   Al   11/2016   Cameron                          2017/0006917     Al   1/2017   Alvarez
2016/0337141   Al   11/2016   Cameron                          2017/0006918     Al   1/2017   Chen et al.
2016/0337362   Al   11/2016   Cameron                          2017 /0006919    Al   1/2017   Liu
2016/0337444   Al   11/2016   Cameron                          2017 /0006920    Al   1/2017   Liu
2016/0338402   Al   11/2016   Buehler et al.                   2017/0006921     Al   1/2017   Lemay et al.
2016/0338405   Al   11/2016   Liu                              2017 /0006922    Al   1/2017   Wang et al.
2016/0338406   Al   11/2016   Liu                              2017/0013875     Al   1/2017   Schennum et al.
2016/0338407   Al   11/2016   Kerdemelidis                     2017/0013876     Al   1/2017   Schennum et al.
2016/0338408   Al   11/2016   Guenther, Jr. et al.             2017/0013878     Al   1/2017   Schuler et al.
2016/0338409   Al   11/2016   Varone                           2017/0013880     Al   1/2017   O'Brien et al.
2016/0338410   Al   11/2016   Batista et al.                   2017/0013881     Al   1/2017   Liu
2016/0338411   Al   11/2016   Liu                              2017/0013882     Al   1/2017   Liu
2016/0338412   Al   11/2016   Monsees et al.                   2017/0013883     Al   1/2017   Han et al.
2016/0338413   Al   11/2016   Li et al.                        2017/0013885     Al   1/2017   Qiu
2016/0338945   Al   11/2016   Knight                           2017/0014582     Al   1/2017   Skoda
2016/0345621   Al   12/2016   Li et al.                        2017/0018000     Al   1/2017   Cameron
2016/0345625   Al   12/2016   Liu                              2017/0019951     Al   1/2017   Louveau et al.
2016/0345626   Al   12/2016   Wong et al.                      2017/0020188     Al   1/2017   Cameron
2016/0345627   Al   12/2016   Liu                              2017/0020191     Al   1/2017   Lamb et al.
2016/0345628   Al   12/2016   Sabet                            2017/0020193     Al   1/2017   Davis et al.
2016/0345630   Al   12/2016   Mironov et al.                   2017/0020194     Al   1/2017   Rehders
2016/0345631   Al   12/2016   Monsees et al.                   2017/0020195     Al   1/2017   Cameron
2016/0345632   Al   12/2016   Lipowicz                         2017/0020196     Al   1/2017   Cameron
2016/0345633   Al   12/2016   DePiano et al.                   2017/0020197     Al   1/2017   Cameron
2016/0345634   Al   12/2016   Fernando et al.                  2017/0020198     Al   1/2017   Naqwi et al.
2016/0345636   Al   12/2016   Liu                              2017/0020201     Al   1/2017   Xiang
2016/0351044   Al   12/2016   Liu                              2017 /0020791    Al   1/2017   Moszner et al.
2016/0353798   Al   12/2016   Liu                              2017/0021969     Al   1/2017   Smith et al.
2016/0353800   Al   12/2016   Di Carlo                         2017/0023952     Al   1/2017   Henry, Jr. et al.
2016/0353805   Al   12/2016   Hawes et al.                     2017/0027221     Al   2/2017   Liu
2016/0356751   Al   12/2016   Blackley                         2017 /0027223    Al   2/2017   Eksouzian
2016/0360784   Al   12/2016   Liu                              2017 /0027224    Al   2/2017   Volodarsky
2016/0360785   Al   12/2016   Bless et al.                     2017 /0027227    Al   2/2017   Lipowicz
2016/0360786   Al   12/2016   Bellinger et al.                 2017 /0027228    Al   2/2017   Rastogi
2016/0360787   Al   12/2016   Bailey                           2017 /0027229    Al   2/2017   Cameron
2016/0360788   Al   12/2016   Wang                             2017 /0027230    Al   2/2017   Fornarelli
2016/0360789   Al   12/2016   Hawes et al.                     2017 /0027231    Al   2/2017   Xiang
2016/0360790   Al   12/2016   Calfee et al.                    2017 /0027232    Al   2/2017   Scheck et al.
2016/0360792   Al   12/2016   Liu                              2017 /0027233    Al   2/2017   Mironov
2016/0360793   Al   12/2016   Liu                              2017 /0027234    Al   2/2017   Farine et al.
2016/0363570   Al   12/2016   Blackley                         2017/0033568     Al   2/2017   Holzherr
2016/0363917   Al   12/2016   Blackley                         2017/0033836     Al   2/2017   Bernauer et al.
2016/0366725   Al   12/2016   Tucker et al.                    2017/0035101     Al   2/2017   Balder
2016/0366927   Al   12/2016   Liu                              2017/0035109     Al   2/2017   Liu
2016/0366928   Al   12/2016   Liu                              2017/0035110     Al   2/2017   Keen
2016/0366933   Al   12/2016   Liu                              2017/0035111     Al   2/2017   Slurink et al.
2016/0366935   Al   12/2016   Liu                              2017/0035112     Al   2/2017   Thorens
2016/0366936   Al   12/2016   Liu                              2017/0035113     Al   2/2017   Thorens
2016/0366937   Al   12/2016   Liu                              2017/0035114     Al   2/2017   Lord
2016/0366938   Al   12/2016   Wu                               2017/0035115     Al   2/2017   Monsees et al.
2016/0366939   Al   12/2016   Alarcon et al.                   2017/0035117     Al   2/2017   Lin
2016/0366940   Al   12/2016   Liu                              2017/0035118     Al   2/2017   Liu
2016/0366941   Al   12/2016   Lin                              2017/0035119     Al   2/2017   Otto
2016/0366942   Al   12/2016   Liu                              2017/0041646     Al   2/2017   Pizzurro et al.
2016/0366943   Al   12/2016   Li et al.                        2017 /0042225    Al   2/2017   Liu
2016/0366945   Al   12/2016   Rado                             2017 /0042227    Al   2/2017   Gavrielov et al.
2016/0366947   Al   12/2016   Monsees et al.                   2017 /0042228    Al   2/2017   Liu
2016/0367925   Al   12/2016   Blackley                         2017 /0042229    Al   2/2017   Liu
2016/0368670   Al   12/2016   Beardsall                        2017 /0042230    Al   2/2017   Cameron
2016/0368677   Al   12/2016   Parsons et al.                   2017 /0042231    Al   2/2017   Cameron
2016/0370335   Al   12/2016   Blackley                         2017 /0042242    Al   2/2017   Hon
2016/0371437   Al   12/2016   Alarcon et al.                   2017 /0042243    Al   2/2017   Plojoux et al.
2016/0371464   Al   12/2016   Bricker                          2017 /0042245    Al   2/2017   Buchberger et al.
2016/0374390   Al   12/2016   Liu                              2017 /0042246    Al   2/2017   Lau et al.
2016/0374391   Al   12/2016   Liu                              2017 /0042247    Al   2/2017   Xiang
2016/0374392   Al   12/2016   Liu                              2017 /0042248    Al   2/2017   Xiang
2016/0374393   Al   12/2016   Chen                             2017 /0042250    Al   2/2017   Takeuchi et al.
2016/0374394   Al   12/2016   Hawes et al.                     2017/0046357     Al   2/2017   Cameron
2016/0374395   Al   12/2016   Jordan et al.                    2017 /0046722    Al   2/2017   Ertugrul
2016/0374396   Al   12/2016   Jordan et al.                    2017 /0046738    Al   2/2017   Cameron
2016/0374397   Al   12/2016   Jordan et al.                    2017 /00477 56   Al   2/2017   Xiang
2016/0374398   Al   12/2016   Amir                             2017 /0048691    Al   2/2017   Liu
2016/0374399   Al   12/2016   Monsees et al.                   2017/0049149     Al   2/2017   Carty
2016/0374400   Al   12/2016   Monsees et al.                   2017/0049150     Al   2/2017   Xue et al.
2016/0374401   Al   12/2016   Liu                              2017/0049151     Al   2/2017   Xue et al.
2017/0000190   Al    1/2017   Wu                               2017/0049152     Al   2/2017   Liu
2017/0000192   Al    1/2017   Li                               2017/0049153     Al   2/2017   Guo et al.
2017/0006915   Al    1/2017   Li et al.                        2017/0049154     Al   2/2017   Batista
2017/0006916   Al    1/2017   Liu                              2017/0049155     Al   2/2017   Liu
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                 Page 17 of 51 PageID 26

                                                 US D842,536 S
                                                     Page 16


2017/0049156    Al   2/2017   Wang et al.                  2017/0112192   Al     4/2017   Shan
2017/0050798    Al   2/2017   Ludewig et al.               2017/0112193   Al     4/2017   Chen
2017/0055577    Al   3/2017   Batista                      2017/0112196   Al     4/2017   Sur et al.
2017/0055579    Al   3/2017   Kuna et al.                  2017/0112197   Al     4/2017   Li et al.
2017/0055586    Al   3/2017   Liu                          2017/0113819   Al     4/2017   Marz
2017/0055588    Al   3/2017   Cameron                      2017/0117654   Al     4/2017   Cruz
2017/0055589    Al   3/2017   Fernando et al.              2017/0118292   Al     4/2017   Xiang
2017 /0064994   Al   3/2017   Xu et al.                    2017/0118584   Al     4/2017   Xiang
2017 /0064999   Al   3/2017   Perez et al.                 2017/0119040   Al     5/2017   Cameron
2017 /0065000   Al   3/2017   Sears et al.                 2017/0119044   Al *   5/2017   Oligschlaeger ......... A24F 15/00
2017/0065001    Al   3/2017   Li et al.                    2017/0119050   Al     5/2017   Blandino et al.
2017/0066556    Al   3/2017   Liu                          2017/0119052   Al     5/2017   Williams et al.
2017 /0071249   Al   3/2017   Arnpolini et al.             2017/0119053   Al     5/2017   Henry, Jr. et al.
2017/0071251    Al   3/2017   Goch                         2017/0119054   Al     5/2017   Zinovik et al.
2017 /0071252   Al   3/2017   Liu                          2017/0119055   Al     5/2017   Liu
2017 /0071256   Al   3/2017   Verleur et al.               2017/0119057   Al     5/2017   Liu
2017 /0071257   Al   3/2017   Lin                          2017/0119058   Al     5/2017   Cameron
2017 /0071258   Al   3/2017   Li et al.                    2017/0119060   Al     5/2017   Li et al.
2017 /0071260   Al   3/2017   Li et al.                    2017/0119061   Al     5/2017   Li et al.
2017 /0071262   Al   3/2017   Liu                          2017/0127722   Al     5/2017   Davis et al.
2017/0079110    Al   3/2017   Plattner                     2017/0127723   Al     5/2017   Wu
2017 /0079319   Al   3/2017   Muhammed et al.              2017/0127724   Al     5/2017   Liu
2017/0079321    Al   3/2017   Golz                         2017/0127725   Al     5/2017   Buchberger et al.
2017/0079322    Al   3/2017   Li et al.                    2017/0127726   Al     5/2017   Xiang
2017/0079323    Al   3/2017   Wang                         2017/0127728   Al     5/2017   Li et al.
2017/0079324    Al   3/2017   Eksouzian                    2017/0129661   Al     5/2017   Van Tassell, III et al.
2017/0079327    Al   3/2017   Wu et al.                    2017/0135397   Al     5/2017   Buehler et al.
2017/0079328    Al   3/2017   Wu                           2017/0135398   Al     5/2017   Scott et al.
2017/0079329    Al   3/2017   Zitzke                       2017/0135399   Al     5/2017   Gavrielov et al.
2017 /0079330   Al   3/2017   Mironov et al.               2017/0135400   Al     5/2017   Liu
2017 /0079331   Al   3/2017   Monsees et al.               2017/0135401   Al     5/2017   Dickens
2017 /0079332   Al   3/2017   Li et al.                    2017/0135402   Al     5/2017   Zitzke
2017 /0086496   Al   3/2017   Cameron                      2017/0135403   Al     5/2017   Liu
2017 /0086497   Al   3/2017   Cameron                      2017/0135407   Al     5/2017   Cameron
2017 /0086498   Al   3/2017   Daryani                      2017/0135408   Al     5/2017   Cameron
2017 /0086499   Al   3/2017   Mize                         2017/0135409   Al     5/2017   Cameron
2017 /0086500   Al   3/2017   Li et al.                    2017/0135410   Al     5/2017   Cameron
2017/0086501    Al   3/2017   Buehler et al.               2017/0135411   Al     5/2017   Cameron
2017 /0086502   Al   3/2017   Hearn et al.                 2017/0135412   Al     5/2017   Cameron
2017 /0086503   Al   3/2017   Cameron                      2017/0136193   Al     5/2017   Cameron
2017 /0086504   Al   3/2017   Cameron                      2017/0136194   Al     5/2017   Cameron
2017 /0086505   Al   3/2017   Cameron                      2017/0136301   Al     5/2017   Cameron
2017 /0086506   Al   3/2017   Rado                         2017/0143035   Al     5/2017   Pucci
2017 /0086507   Al   3/2017   Rado                         2017/0143037   A9     5/2017   Larson
2017 /0086508   Al   3/2017   Mironov et al.               2017/0143038   Al     5/2017   Dickens
2017/0091490    Al   3/2017   Cameron                      2017/0143040   Al     5/2017   Liu
2017/0091853    Al   3/2017   Cameron                      2017/0143043   Al     5/2017   Liu
2017/0092106    Al   3/2017   Cameron                      2017/0143917   Al     5/2017   Cohen et al.
2017 /0092900   Al   3/2017   Yang                         2017/0144827   Al     5/2017   Batista
2017 /0093960   Al   3/2017   Cameron                      2017/0146005   Al     5/2017   Edelen
2017/0093981    Al   3/2017   Cameron                      2017/0150753   Al     6/2017   Macko
2017 /0094998   Al   4/2017   Bernauer et al.              2017/0150754   Al     6/2017   Lin
2017 /0094999   Al   4/2017   Hearn et al.                 2017/0150755   Al     6/2017   Batista
2017/0095000    Al   4/2017   Spirito et al.               2017/0150756   Al     6/2017   Rexroad et al.
2017/0095001    Al   4/2017   Liu                          2017/0150758   Al     6/2017   Fernando et al.
2017/0095002    Al   4/2017   Silvestrini                  2017/0156397   Al     6/2017   Sur et al.
2017/0095003    Al   4/2017   Mironov                      2017/0156398   Al     6/2017   Sur et al.
2017/0095004    Al   4/2017   Liu                          2017/0156400   Al     6/2017   Liu
2017/0095005    Al   4/2017   Monsees et al.               2017/0156401   Al     6/2017   Liu
2017/0095518    Al   4/2017   Bj orncrantz                 2017/0156402   Al     6/2017   Liu
2017/0095623    Al   4/2017   Trzecieski                   2017/0156403   Al     6/2017   Gill et al.
2017 /0099877   Al   4/2017   Worm et al.                  2017/0156404   Al     6/2017   Novak, III et al.
2017 /0099879   Al   4/2017   Heidi                        2017/0156408   Al     6/2017   Li et al.
2017 /0099880   Al   4/2017   Hawes                        2017/0158436   Al     6/2017   Slurink
2017/0101256    Al   4/2017   Zeitlin et al.               2017/0162523   Al     6/2017   Hu
2017/0102013    Al   4/2017   Wallman et al.               2017/0162979   Al     6/2017   Liu
2017/0105448    Al   4/2017   Scarpulla                    2017/0164655   Al     6/2017   Chen
2017/0105449    Al   4/2017   Hearn et al.                 2017/0164656   Al     6/2017   Eusepi et al.
2017/0105450    Al   4/2017   Reed et al.                  2017/0164657   Al     6/2017   Batista
2017/0105451    Al   4/2017   Fornarelli                   2017/0164658   Al     6/2017   Lin et al.
2017/0105452    Al   4/2017   Mironov et al.               2017/0170439   Al     6/2017   Jarvis et al.
2017/0105453    Al   4/2017   Li et al.                    2017/0172204   Al     6/2017   Kane et al.
2017/0105454    Al   4/2017   Li et al.                    2017/0172205   Al     6/2017   Chang et al.
2017/0105455    Al   4/2017   Qiu                          2017/0172207   Al     6/2017   Liu
2017/0108210    Al   4/2017   Meinhart et al.              2017/0172208   Al     6/2017   Mironov
2017/0108840    Al   4/2017   Hawes et al.                 2017/0172209   Al     6/2017   Saydar et al.
2017/0109877    Al   4/2017   Peleg et al.                 2017/0172213   Al     6/2017   Hon
2017/0112182    Al   4/2017   Arnold                       2017/0172214   Al     6/2017   Li et al.
2017/0112190    Al   4/2017   Buchberger                   2017/0172215   Al     6/2017   Li et al.
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                    Page 18 of 51 PageID 27

                                                     US D842,536 S
                                                         Page 17


2017/0181223    Al   6/2017   Sur et al.                       2017/0231273    Al    8/2017   Xiang
2017/0181467    Al   6/2017   Cameron                          2017/0231275    Al    8/2017   Guenther
2017/0181468    Al   6/2017   Bowen et al.                     2017/0231276    Al    8/2017   Mironov et al.
2017/0181470    Al   6/2017   Li                               2017/0231277    Al    8/2017   Mironov et al.
2017/0181471    Al   6/2017   Phillips et al.                  2017/0231278    Al    8/2017   Mironov et al.
2017/0181473    Al   6/2017   Batista et al.                   2017/0231279    Al    8/2017   Watson
2017/0181474    Al   6/2017   Cameron                          2017/0231280    Al    8/2017   Anton
2017/0181475    Al   6/2017   Cameron                          2017/0231281    Al    8/2017   Hatton et al.
2017/0181476    Al   6/2017   Li et al.                        2017/0231282    Al    8/2017   Bowen et al.
2017/0181928    Al   6/2017   Collins et al.                   2017/0231283    Al    8/2017   Gadas
2017/0185364    Al   6/2017   Cameron                          2017/0231284    Al    8/2017   Newns
2017/0186122    Al   6/2017   Levings et al.                   2017/0231285    Al    8/2017   Holzherr et al.
2017/0188626    Al   7/2017   Davis et al.                     2017/0231286    Al    8/2017   Borkovec et al.
2017/0188627    Al   7/2017   Sur                              2017/0233114    Al    8/2017   Christensen et al.
2017/0188628    Al   7/2017   Montgomery                       2017 /0238596   Al    8/2017   Matsumoto et al.
2017/0188629    Al   7/2017   Dickens et al.                   2017 /0238605   Al    8/2017   Matsumoto et al.
2017/0188631    Al   7/2017   Lin                              2017 /0238606   Al    8/2017   Matsumoto et al.
2017/0188632    Al   7/2017   Hon                              2017 /0238608   Al    8/2017   Matsumoto et al.
2017/0188634    Al   7/2017   Ploj oux et al.                  2017 /0238609   Al    8/2017   Schlipf
2017/0188635    Al   7/2017   Force et al.                     2017/0238611    Al    8/2017   Buchberger
2017/0188636    Al   7/2017   Li et al.                        2017 /0238612   Al    8/2017   Daryani et al.
2017/0196263    Al   7/2017   Sur                              2017 /0238613   Al    8/2017   Suess et al.
2017/0196264    Al   7/2017   Liu                              2017/0238614    Al    8/2017   Li et al.
2017/0196265    Al   7/2017   Liu                              2017/0238617    Al    8/2017   Scatterday
2017/0196267    Al   7/2017   Zou et al.                       2017/0241857    Al    8/2017   Hearn et al.
2017/0196268    Al   7/2017   Reevell                          2017/0245543    Al    8/2017   Karles et al.
2017/0196269    Al   7/2017   Bernauer et al.                  2017/0245546    Al    8/2017   Huang
2017/0196270    Al   7/2017   Vick et al.                      2017/0245547    Al    8/2017   Lipowicz
2017/0196271    Al   7/2017   Levitz et al.                    2017/0245550    Al    8/2017   Freelander
2017/0196272    Al   7/2017   Li et al.                        2017/0245551    Al    8/2017   Reevell
2017/0196273    Al   7/2017   Qiu                              2017/0245554    Al    8/2017   Perez et al.
2017 /0202265   Al   7/2017   Hawes et al.                     2017 /0246399   Al    8/2017   Forlani et al.
2017 /0202266   Al   7/2017   Sur                              2017 /0246405   Al    8/2017   Wensley et al.
2017 /0202267   Al   7/2017   Liu                              2017 /0246407   Al    8/2017   Matsumoto et al.
2017 /0202268   Al   7/2017   Li et al.                        2017/0250552    Al    8/2017   Liu
2017 /0207499   Al   7/2017   Leadley                          2017/0251714    Al    9/2017   Mishra et al.
2017 /0208857   Al   7/2017   Branton et al.                   2017/0251718    Al    9/2017   Armoush et al.
2017 /0208858   Al   7/2017   Li                               2017/0251719    Al    9/2017   Cyphert et al.
2017 /0208862   Al   7/2017   Li et al.                        2017/0251721    Al    9/2017   Rostami et al.
2017 /0208863   Al   7/2017   Davis et al.                     2017/0251722    Al    9/2017   Koba! et al.
2017 /0208864   Al   7/2017   Anderson, Jr. et al.             2017/0251723    Al    9/2017   Koba! et al.
2017 /0208865   Al   7/2017   N ettenstrom et al.              2017/0251724    Al    9/2017   Lamb et al.
2017 /0208866   Al   7/2017   Liu                              2017/0251725    Al    9/2017   Buchberger et al.
2017 /0208867   Al   7/2017   Li et al.                        2017/0251726    Al    9/2017   Nielsen
2017 /0208868   Al   7/2017   Li et al.                        2017/0251727    Al    9/2017   Nielsen
2017 /0208869   Al   7/2017   Li et al.                        2017/0251728    Al    9/2017   Peleg et al.
2017 /0208870   Al   7/2017   Liu                              2017/0251729    Al    9/2017   Li et al.
2017 /0208882   Al   7/2017   Lambertz                         2017/0258129    Al    9/2017   Haun
2017/0214261    Al   7/2017   Gratton                          2017 /0258132   Al    9/2017   Rostami et al.
2017/0215470    Al   8/2017   Piccirilli et al.                2017 /0258134   Al    9/2017   Kane
2017/0215473    Al   8/2017   Nakano et al.                    2017 /0258137   Al    9/2017   Smith et al.
2017/0215474    Al   8/2017   Li                               2017 /0258138   Al    9/2017   Rostami et al.
2017/0215476    Al   8/2017   Dickens et al.                   2017 /0258139   Al    9/2017   Rostami et al.
2017/0215477    Al   8/2017   Reevell                          2017/0258140    Al    9/2017   Rostami et al.
2017/0215478    Al   8/2017   Harrison et al.                  2017/0258142    Al    9/2017   Hatton et al.
2017/0215479    Al   8/2017   Kies                             2017/0258143    Al    9/2017   Lederer
2017/0215480    Al   8/2017   Qiu                              2017/0259170    Al    9/2017   Bowen et al.
2017/0215481    Al   8/2017   Li et al.                        2017/0259954    Al    9/2017   Schwester
2017/0215482    Al   8/2017   Levitz et al.                    2017/0261200    Al    9/2017   Stultz
2017/0215483    Al   8/2017   Li et al.                        2017/0265517    Al    9/2017   Swede et al.
2017/0215484    Al   8/2017   Xiang                            2017/0265522    Al    9/2017   Li et al.
2017/0215485    Al   8/2017   Zitzke                           2017/0265524    Al    9/2017   Cadieux et al.
2017/0217607    Al   8/2017   Slurink                          2017/0265525    Al    9/2017   Li et al.
2017/0219199    Al   8/2017   Lou et al.                       2017 /0266397   Al    9/2017   Mayle et al.
2017/0219391    Al   8/2017   Lin et al.                       2017/0273353    Al    9/2017   Gindrat
2017 /0222468   Al   8/2017   Schennum et al.                  2017/0273354    Al    9/2017   Tucker et al.
2017/0224013    Al   8/2017   Huang                            2017/0273355    Al    9/2017   Rogers et al.
2017/0224014    Al   8/2017   Fraser                           2017/0273357    Al    9/2017   Barbuck
2017/0224016    Al   8/2017   Reevell                          2017/0273358    Al    9/2017   Batista et al.
2017/0224017    Al   8/2017   Li et al.                        2017/0273359    Al    9/2017   Liu
2017/0224018    Al   8/2017   Li et al.                        2017 /0273360   Al    9/2017   Brinkley et al.
2017 /0224022   Al   8/2017   Liu                              2017/0273361    Al    9/2017   Li et al.
2017 /0224023   Al   8/2017   Lin et al.                       2017/0273914    Al    9/2017   Knudsen
2017 /0224024   Al   8/2017   Jochnowitz et al.                2017/0280767    Al   10/2017   Li et al.
2017 /0229885   Al   8/2017   Bernauer                         2017/0280768    Al   10/2017   Lipowicz
2017 /0229888   Al   8/2017   Liu                              2017/0280769    Al   10/2017   Li et al.
2017 /0231266   Al   8/2017   Mishra et al.                    2017 /0280770   Al   10/2017   Wang et al.
2017 /0231267   Al   8/2017   Shi et al.                       2017 /0280771   Al   10/2017   Courbat et al.
2017 /0231269   Al   8/2017   Besso et al.                     2017/0280775    Al   10/2017   Manca et al.
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                             Page 19 of 51 PageID 28

                                                     US D842,536 S
                                                         Page 18


2017 /0280776   Al   10/2017   Manca et al.                   EP         0532194   Al    3/1993
2017 /0280778   Al   10/2017   Force                          EP         0535695   A2    4/1993
2017/0281883    Al   10/2017   Li et al.                      EP         0762258   A2    3/1997
2017/0283154    Al   10/2017   Karles et al.                  EP         2110033   Al   10/2009
2017 /0285810   Al   10/2017   Krah                           EP         2186507   A2    5/2010
2017 /0290368   Al   10/2017   Hearn                          EP         2399636   Al   12/2011
2017 /0290369   Al   10/2017   Norasak                        EP         2573900   Al    3/2013
2017/0290370    Al   10/2017   Garthaffner et al.             EP         2614731   Al    7/2013
2017/0290371    Al   10/2017   Davis et al.                   EP         2711006   Al    3/2014
2017/0290373    Al   10/2017   Hon                            EP         2641669   Bl    5/2014
2017 /0290998   Al   10/2017   Poston et al.                  EP         2789248   Al   10/2014
2017/0295840    Al   10/2017   Rath et al.                    EP         2493342   Bl   12/2014
2017/0295843    Al   10/2017   Storch                         EP         2856893   Al    4/2015
2017/0295844    Al   10/2017   Thevenaz et al.                EP         2862454   Al    4/2015
2017/0295845    Al   10/2017   Bajpai et al.                  EP         2862457   Al    4/2015
2017/0295846    Al   10/2017   Liu                            EP         2944206   Al   11/2015
2017/0295847    Al   10/2017   Liu                            EP         2952110   Al   12/2015
2017/0295848    Al   10/2017   LaMothe                        EP         2989912   Al    3/2016
2017/0295849    Al   10/2017   Cadieux et al.                 EP         3001918   Al    4/2016
2017 /0297892   Al   10/2017   Li et al.                      EP         3007305   Al    4/2016
2017/0301898    Al   10/2017   Lin et al.                     EP         3012213   Al    4/2016
2017 /0302089   Al   10/2017   Bernauer et al.                EP         3016233   Al    5/2016
2017/0302324    Al   10/2017   Stanimirovic et al.            EP         3023016   Al    5/2016
2017 /0303597   Al   10/2017   Tsui                           EP         3023351   Al    5/2016
2017/0311648    Al   11/2017   Gill et al.                    EP         3023947   Al    5/2016
2017/0318860    Al   11/2017   Adair                          EP         3025598   Al    6/2016
2017/0318861    Al   11/2017   Thorens                        EP         3026779   Al    6/2016
2017/0325503    Al   11/2017   Liu                            EP         3031338   Al    6/2016
2017/0325504    Al   11/2017   Liu                            EP         3047742   Al    7/2016
2017/0325506    Al   11/2017   Batista                        EP         3056099   Al    8/2016
2017/0332695    Al   11/2017   Zap po Ii et al.               EP         3061358   Al    8/2016
2017/0333415    Al   11/2017   Williams                       EP         3075270   Al   10/2016
2017 /0333650   Al   11/2017   Buchberger et al.              EP         3075271   Al   10/2016
2017 /0333651   Al   11/2017   Qiu                            EP         3081102   Al   10/2016
2017 /0334605   Al   11/2017   Murphy et al.                  EP         3085638   Al   10/2016
2017 /0367406   Al   12/2017   Schuler et al.                 EP         3087853   Al   11/2016
2018/0000160    Al    1/2018   Taschner et al.                EP         3097803   Al   11/2016
2018/0037381    Al    2/2018   White et al.                   EP         3103355   Al   12/2016
2018/0042306    Al    2/2018   Atkins et al.                  EP         3103356   Al   12/2016
2018/0043114    Al    2/2018   Bowen et al.                   EP         3111787   Al    1/2017
2018/0043115    Al    2/2018   Gould et al.                   EP         3130238   Al    2/2017
2018/0077967    Al    3/2018   Hatton et al.                  EP         3132843   Al    2/2017
2018/0093050    Al    4/2018   Stenzler et al.                EP         3135139   Al    3/2017
2018/0093051    Al    4/2018   Stenzler et al.                EP         3135603   Al    3/2017
                                                              EP         3143882   A3    3/2017
                                                              EP         3143884   A3    4/2017
          FOREIGN PATENT DOCUMENTS                            EP         3155908   Al    4/2017
                                                              EP         3158880   Al    4/2017
AU          2014206215    Al     8/2014                       EP         3158881   Al    4/2017
AU          2014208287    Al     8/2014                       EP         3195738   A2    7/2017
AU          2017202891    Al     5/2017                       EP         3165102   A3    8/2017
CA             2641869    Al     5/2010                       EP         3199043   Al    8/2017
CN              1122213   A      5/1996                       EP         3205220   Al    8/2017
CN           201018481    Y      2/2008                       EP         3205597   Al    8/2017
CN           201430916    Y      3/2010                       EP         3213649   Al    9/2017
CN           101869356    A     10/2010                       EP         3225118   Al   10/2017
CN           301547686    S      5/2011                       EP         3228198   Al   10/2017
CN           301970169    S      6/2012                       EP         3228345   Al   10/2017
CN           102754924    A     10/2012                       ES         2118034   Al    9/1998
CN           302396126    S      4/2013                       GB         1025630   A     4/1966
CN           103141944    A      6/2013                       GB         1065678   A     4/1967
CN           302799554    S      4/2014                       GB         2533174   A     6/2016
CN           302810246    S      4/2014                       IE      S20050615          9/2005
CN           302884434    S      8/2014                       JP        62278975        12/1987
CN           302926289    S      8/2014                       JP      H06114105    A     4/1994
CN           302950830    S      9/2014                       JP       09-075058         3/1997
CN           303089422    S      1/2015                       JP      H09075058    A     3/1997
CN           303091331    S      1/2015                       JP        11178563         6/1999
CN           303103390    S      2/2015                       JP     2000203639    A     7/2000
CN           303210086    S      5/2015                       JP     2000236865    A     9/2000
CN           303103389    S     11/2015
                                                              JP     2001161819    A     6/2001
CN           303568163    S      1/2016
                                                              JP     2001165437    A     6/2001
DE             9410665    Ul    10/1994
DE            19854005    Al     5/2000                       JP     2006320285    A    11/2006
DE            19854012    Al     5/2000                       JP     2006320286    A    11/2006
EM       002626416-001           4/2015                       JP     2009213428    A     9/2009
EM       002626416-002           4/2015                       JP     2010020929    A     1/2010
EP             0283672    A2     9/1988                       JP     2011024430    A     2/2011
EP             0358114    A2     3/1990                       JP     2012005412    A     1/2012
EP             0503767    Al     9/1992                       JP         5387257   B2    1/2014
 Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                Page 20 of 51 PageID 29

                                      US D842,536 S
                                          Page 19


JP        2015504669   A     2/2015            WO     WO-2014101401   Al    7/2014
JP         201712730   A     1/2017            WO     WO-2014101734   Al    7/2014
TW         201436722   A    10/2014            WO     WO-2014106323   Al    7/2014
TW         201438608   A    10/2014            WO     WO-2014110761   Al    7/2014
TW         201524383   A     7/2015            WO     WO-2014113949   Al    7/2014
WO       WO-9712639    Al    4/1997            WO     WO-2014117382   Al    8/2014
WO    WO-2000005976    Al    2/2000            WO     WO-2014121509   Al    8/2014
WO       WO-0028842    Al    5/2000            WO     WO-2014125340   Al    8/2014
WO      WO-03055486    Al    7/2003            WO     WO-2014127446   Al    8/2014
WO      WO-03056948    Al    7/2003            WO     WO-2014134781   Al    9/2014
WO      WO-03082031    Al   10/2003            WO     WO-2014144678   A2    9/2014
WO      WO-03101454    Al   12/2003            WO     WO-2014146270   Al    9/2014
WO    WO-2004064548    Al    8/2004            WO     WO-2014147470   A2    9/2014
WO    WO-2004080216    Al    9/2004            WO     WO-2014161181   Al   10/2014
WO    WO-2005020726    Al    3/2005            WO     WO-2014166039   Al   10/2014
WO    WO-2005060366    A2    7/2005            WO     WO-2014167530   Al   10/2014
WO    WO-2006021153    Al    3/2006            WO     WO-2014169437   Al   10/2014
WO    WO-2007066374    Al    6/2007            WO     WO-2014169667   Al   10/2014
WO    WO-2007078273    Al    7/2007            WO     WO-2014185937   Al   11/2014
WO    WO-2007095109    A2    8/2007            WO     WO-2014186983   Al   11/2014
WO    WO-2007117675    A2   10/2007            WO     WO-2014194499   Al   12/2014
WO    WO-2007/141520   Al   12/2007            WO     WO-2014195687   Al   12/2014
WO    WO-2008077271    Al    7/2008            WO     WO-2014198042   Al   12/2014
WO    WO-2008151777    A2   12/2008            WO     WO-2014201610   Al   12/2014
WO    WO-2009003204    A2    1/2009            WO     WO-2014201611   Al   12/2014
WO    WO-2010003480    Al    1/2010            WO     WO-2014201646   Al   12/2014
WO    WO-2010118122    Al   10/2010            WO     WO-2014201664   Al   12/2014
WO    WO-2010118644    Al   10/2010            WO     WO-2014201666   Al   12/2014
WO    WO-2010140841    A2   12/2010            WO     WO-2014201668   Al   12/2014
WO    WO-2010144637    Al   12/2010            WO     WO-2014205749   Al   12/2014
WO    WO-2010145805    Al   12/2010            WO     WO-2014205780   Al   12/2014
WO    WO-2011010334    Al    1/2011            WO     WO-2014205807   Al   12/2014
WO    WO-2011050964    Al    5/2011            WO     WO-2014205811   Al   12/2014
WO    WO-2011125058    Al   10/2011            WO     WO-2014206148   Al   12/2014
WO    WO-2012019533    Al    2/2012            WO     WO-2015000125   Al    1/2015
WO    WO-2012043941    Al    4/2012            WO     WO-2015000180   Al    1/2015
WO    WO-2012062600    Al    5/2012            WO     WO-2015003327   Al    1/2015
WO    WO-2012088675    Al    7/2012            WO     WO-2015003372   Al    1/2015
WO    WO-2012091249    Al    7/2012            WO     WO-2015003374   Al    1/2015
WO    WO-2012100523    Al    8/2012            WO     WO-2015006929   Al    1/2015
WO    WO-2012129812    Al   10/2012            WO     WO-2015010242   Al    1/2015
WO    WO-2012134117    A2   10/2012            WO     WO-2015010277   Al    1/2015
WO    WO-2012164033    Al   12/2012            WO     WO-2015010284   Al    1/2015
WO    WO-2012173322    Al   12/2012            WO     WO-2015010291   Al    1/2015
WO    WO-2012174677    Al   12/2012            WO     WO-2015010310   Al    1/2015
WO   WO-D079112-0010        12/2012            WO     WO-2015010336   Al    1/2015
WO    WO-2013012157    Al    1/2013            WO     WO-2015010345   Al    1/2015
WO    WO-2013020220    Al    2/2013            WO     WO-2015010349   Al    1/2015
WO    WO-2013030202    Al    3/2013            WO     WO-2015013890   Al    2/2015
WO    WO-2013034453    Al    3/2013            WO     WO-2015013891   Al    2/2015
WO    WO-2013040193    A2    3/2013            WO     WO-2015013892   Al    2/2015
WO    WO-2013044537    Al    4/2013            WO     WO-2015013926   Al    2/2015
WO    WO-2013076750    Al    5/2013            WO     WO-2015013950   Al    2/2015
WO    WO-2013083635    Al    6/2013            WO     WO-2015013967   Al    2/2015
WO    WO-2013089551    Al    6/2013            WO     WO-2015015156   Al    2/2015
WO    WO-2013110208    Al    8/2013            WO     WO-2015017971   Al    2/2015
WO    WO-2013110209    Al    8/2013            WO     WO-2015018026   Al    2/2015
WO    WO-2013110210    Al    8/2013            WO     WO-2015018120   Al    2/2015
WO    WO-2013113173    Al    8/2013            WO     WO-2015021612   Al    2/2015
WO    WO-2013113174    Al    8/2013            WO     WO-2015021646   Al    2/2015
WO    WO-2013113612    Al    8/2013            WO     WO-2015021651   Al    2/2015
WO    WO-2013116983    Al    8/2013            WO     WO-2015021652   Al    2/2015
WO    WO-2013131763    Al    9/2013            WO     WO-2015021655   Al    2/2015
WO    WO-2013142678    Al    9/2013            WO     WO-2015021658   Al    2/2015
WO    WO-2013150406    A2   10/2013            WO     WO-2015024239   Al    2/2015
WO    WO-2013156658    Al   10/2013            WO     WO-2015024247   Al    2/2015
WO    WO-2013165878    Al   11/2013            WO     WO-2015026081   Al    2/2015
WO    WO-2013171206    Al   11/2013            WO     WO-2015027383   Al    3/2015
WO    WO-2013174001    Al   11/2013            WO     WO-2015027435   Al    3/2015
WO    WO-2014020539    Al    2/2014            WO     WO-2015027436   Al    3/2015
WO    WO-2014020953    Al    2/2014            WO     WO-2015027470   Al    3/2015
WO    WO-2014023171    Al    2/2014            WO     WO-2015028815   Al    3/2015
WO    WO-2014032280    Al    3/2014            WO     WO-2015032050   Al    3/2015
WO    WO-2014040915    Al    3/2014            WO     WO-2015032055   Al    3/2015
WO    WO-2014047948    Al    4/2014            WO     WO-2015032078   Al    3/2015
WO    WO-2014047955    Al    4/2014            WO     WO-2015032093   Al    3/2015
WO    WO-2014067236    Al    5/2014            WO     WO-2015035510   Al    3/2015
WO    WO-2014071747    Al    5/2014            WO     WO-2015035547   Al    3/2015
WO    WO-2014101119    Al    7/2014            WO     WO-2015035557   Al    3/2015
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20               Page 21 of 51 PageID 30

                                    US D842,536 S
                                        Page 20


WO   WO-2015035587   Al    3/2015            WO     WO-2015161406   Al   10/2015
WO   WO-2015035623   Al    3/2015            WO     WO-2015161407   Al   10/2015
WO   WO-2015035689   Al    3/2015            WO     WO-2015161485   Al   10/2015
WO   WO-2015037925   Al    3/2015            WO     WO-2015161486   Al   10/2015
WO   WO-2015039275   Al    3/2015            WO     WO-2015161491   Al   10/2015
WO   WO-2015039280   Al    3/2015            WO     WO-2015161514   Al   10/2015
WO   WO-2015039332   Al    3/2015            WO     WO-2015161553   Al   10/2015
WO   WO-2015042790   Al    4/2015            WO     WO-2015161555   Al   10/2015
WO   WO-2015042811   Al    4/2015            WO     WO-2015161557   Al   10/2015
WO   WO-2015042848   Al    4/2015            WO     WO-2015068044   A3   11/2015
WO   WO-2015042943   Al    4/2015            WO     WO-2015165067   Al   11/2015
WO   WO-2015051509   Al    4/2015            WO     WO-2015165081   Al   11/2015
WO   WO-2015051538   Al    4/2015            WO     WO-2015165083   Al   11/2015
WO   WO-2015054815   Al    4/2015            WO     WO-2015165086   Al   11/2015
WO   WO-2015054961   Al    4/2015            WO     WO-2015165105   Al   11/2015
WO   WO-2015055314   Al    4/2015            WO     WO-2015165146   Al   11/2015
WO   WO-2015058340   Al    4/2015            WO     WO-2015168827   Al   11/2015
WO   WO-2015058341   Al    4/2015            WO     WO-2015168828   Al   11/2015
WO   WO-2015058367   Al    4/2015            WO     WO-2015168853   Al   11/2015
WO   WO-2015058387   Al    4/2015            WO     WO-2015168904   Al   11/2015
WO   WO-2015062041   Al    5/2015            WO     WO-2015168912   Al   11/2015
WO   WO-2015066136   Al    5/2015            WO     WO-2015172331   Al   11/2015
WO   WO-2015066927   Al    5/2015            WO     WO-2015172361   Al   11/2015
WO   WO-2015070398   Al    5/2015            WO     WO-2015172368   Al   11/2015
WO   WO-2015070405   Al    5/2015            WO     WO-2015172382   Al   11/2015
WO   WO-2015071703   Al    5/2015            WO     WO-2015172383   Al   11/2015
WO   WO-2015073975   Al    5/2015            WO     WO-2015172384   Al   11/2015
WO   WO-2015074187   Al    5/2015            WO     WO-2015172387   Al   11/2015
WO   WO-2015074265   Al    5/2015            WO     WO-2015172388   Al   11/2015
WO   WO-2015074308   Al    5/2015            WO     WO-2015172389   Al   11/2015
WO   WO-2015077998   Al    6/2015            WO     WO-2015172390   Al   11/2015
WO   WO-2015077999   Al    6/2015            WO     WO-2015172606   Al   11/2015
WO   WO-2015078010   Al    6/2015            WO     WO-2015174657   Al   11/2015
WO   WO-2015079197   Al    6/2015            WO     WO-2015174708   Al   11/2015
WO   WO-2015089711   Al    6/2015            WO     WO-2015175979   Al   11/2015
WO   WO-2015091346   A2    6/2015            WO     WO-2015176210   Al   11/2015
WO   WO-2015013327   A3    7/2015            WO     WO-2015176230   Al   11/2015
WO   WO-2015106434   Al    7/2015            WO     WO-2015176300   Al   11/2015
WO   WO-2015106440   Al    7/2015            WO     WO-2015176580   Al   11/2015
WO   WO-2015107551   A2    7/2015            WO     WO-2015180027   Al   12/2015
WO   WO-2015107552   Al    7/2015            WO     WO-2015180061   Al   12/2015
WO   WO-2015109476   Al    7/2015            WO     WO-2015180062   Al   12/2015
WO   WO-2015109532   Al    7/2015            WO     WO-2015180071   Al   12/2015
WO   WO-2015109540   Al    7/2015            WO     WO-2015180088   Al   12/2015
WO   WO-2015109616   Al    7/2015            WO     WO-2015180089   Al   12/2015
WO   WO-2015109618   Al    7/2015            WO     WO-2015180145   Al   12/2015
WO   WO-2015117285   Al    8/2015            WO     WO-2015184580   Al   12/2015
WO   WO-2015120588   Al    8/2015            WO     WO-2015184590   Al   12/2015
WO   WO-2015120591   Al    8/2015            WO     WO-2015184620   Al   12/2015
WO   WO-2015120623   Al    8/2015            WO     WO-2015184747   Al   12/2015
WO   WO-2015123831   Al    8/2015            WO     WO-2015188295   Al   12/2015
WO   WO-2015127609   Al    9/2015            WO     WO-2015188296   Al   12/2015
WO   WO-2015128599   Al    9/2015            WO     WO-2015189613   Al   12/2015
WO   WO-2015137815   Al    9/2015            WO     WO-2015190810   Al   12/2015
WO   WO-2015140312   Al    9/2015            WO     WO-2015192301   Al   12/2015
WO   WO-2015140336   Al    9/2015            WO     WO-2015192326   Al   12/2015
WO   WO-2015140768   A2    9/2015            WO     WO-2015192336   Al   12/2015
WO   WO-2015143637   Al   10/2015            WO     WO-2015192337   Al   12/2015
WO   WO-2015143648   Al   10/2015            WO     WO-2015192377   Al   12/2015
WO   WO-2015143749   Al   10/2015            WO     WO-2015193456   Al   12/2015
WO   WO-2015143765   Al   10/2015            WO     WO-2015196331   Al   12/2015
WO   WO-2015144057   Al   10/2015            WO     WO-2015196332   Al   12/2015
WO   WO-2015149311   Al   10/2015            WO     WO-2015196357   Al   12/2015
WO   WO-2015149330   Al   10/2015            WO     WO-2015196367   Al   12/2015
WO   WO-2015149332   Al   10/2015            WO     WO-2015196395   Al   12/2015
WO   WO-2015149338   Al   10/2015            WO     WO-2015196463   Al   12/2015
WO   WO-2015149368   Al   10/2015            WO     WO-2015148649   A3    1/2016
WO   WO-2015149403   Al   10/2015            WO     WO-2016000113   Al    1/2016
WO   WO-2015149406   Al   10/2015            WO     WO-2016000130   Al    1/2016
WO   WO-2015150068   Al   10/2015            WO     WO-2016000135   Al    1/2016
WO   WO-2015154309   Al   10/2015            WO     WO-2016000136   Al    1/2016
WO   WO-2015154619   Al   10/2015            WO     WO-2016000139   Al    1/2016
WO   WO-2015157891   Al   10/2015            WO     WO-2016000206   Al    1/2016
WO   WO-2015157893   Al   10/2015            WO     WO-2016000207   Al    1/2016
WO   WO-2015157900   Al   10/2015            WO     WO-2016000214   Al    1/2016
WO   WO-2015157901   Al   10/2015            WO     WO-2016000232   Al    1/2016
WO   WO-2015157928   Al   10/2015            WO     WO-2016000233   Al    1/2016
WO   WO-2015158522   Al   10/2015            WO     WO-2016000305   Al    1/2016
WO   WO-2015158548   Al   10/2015            WO     WO-2016008067   Al    1/2016
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20              Page 22 of 51 PageID 31

                                   US D842,536 S
                                       Page 21


WO   WO-2016008096   Al   1/2016            WO     WO-2016065521   Al   5/2016
WO   WO-2016008217   Al   1/2016            WO     WO-2016065532   Al   5/2016
WO   WO-2016009202   Al   1/2016            WO     WO-2016065533   Al   5/2016
WO   WO-2016011573   Al   1/2016            WO     WO-2016065596   Al   5/2016
WO   WO-2016012769   Al   1/2016            WO     WO-2016065598   Al   5/2016
WO   WO-2016015196   Al   2/2016            WO     WO-2016065599   Al   5/2016
WO   WO-2016015245   Al   2/2016            WO     WO-2016065605   Al   5/2016
WO   WO-2016015246   Al   2/2016            WO     WO-2016065606   Al   5/2016
WO   WO-2016015247   Al   2/2016            WO     WO-2016065607   Al   5/2016
WO   WO-2016015264   Al   2/2016            WO     WO-2016070553   Al   5/2016
WO   WO-2016015712   Al   2/2016            WO     WO-2016071027   Al   5/2016
WO   WO-2016019353   Al   2/2016            WO     WO-2016071705   Al   5/2016
WO   WO-2016019508   Al   2/2016            WO     WO-2016071706   Al   5/2016
WO   WO-2016019550   Al   2/2016            WO     WO-2016074228   Al   5/2016
WO   WO-2016019573   Al   2/2016            WO     WO-2016074229   Al   5/2016
WO   WO-2016020675   Al   2/2016            WO     WO-2016074230   Al   5/2016
WO   WO-2016023173   Al   2/2016            WO     WO-2016074234   Al   5/2016
WO   WO-2016023176   Al   2/2016            WO     WO-2016074237   Al   5/2016
WO   WO-2016023177   Al   2/2016            WO     WO-2016076178   Al   5/2016
WO   WO-2016023181   Al   2/2016            WO     WO-2016079001   Al   5/2016
WO   WO-2016023182   Al   2/2016            WO     WO-2016079151   Al   5/2016
WO   WO-2016023183   Al   2/2016            WO     WO-2016079152   Al   5/2016
WO   WO-2016023212   Al   2/2016            WO     WO-2016079155   Al   5/2016
WO   WO-2016023651   Al   2/2016            WO     WO-2016079468   Al   5/2016
WO   WO-2016023824   Al   2/2016            WO     WO-2016079533   Al   5/2016
WO   WO-2016023965   Al   2/2016            WO     WO-2016079729   Al   5/2016
WO   WO-2016026104   Al   2/2016            WO     WO-2016058992   A3   6/2016
WO   WO-2016026105   Al   2/2016            WO     WO-2016059003   A3   6/2016
WO   WO-2016026156   Al   2/2016            WO     WO-2016082074   Al   6/2016
WO   WO-2016026811   Al   2/2016            WO     WO-2016082103   Al   6/2016
WO   WO-2016028544   Al   2/2016            WO     WO-2016082116   Al   6/2016
WO   WO-2016029344   Al   3/2016            WO     WO-2016082136   Al   6/2016
WO   WO-2016029382   Al   3/2016            WO     WO-2016082158   Al   6/2016
WO   WO-2016029386   Al   3/2016            WO     WO-2016082179   Al   6/2016
WO   WO-2016029389   Al   3/2016            WO     WO-2016082180   Al   6/2016
WO   WO-2016029429   Al   3/2016            WO     WO-2016082183   Al   6/2016
WO   WO-2016029464   Al   3/2016            WO     WO-2016082217   Al   6/2016
WO   WO-2016029468   Al   3/2016            WO     WO-2016082232   Al   6/2016
WO   WO-2016029470   Al   3/2016            WO     WO-2016082479   Al   6/2016
WO   WO-2016029473   Al   3/2016            WO     WO-2016086382   Al   6/2016
WO   WO-2016029567   Al   3/2016            WO     WO-2016090426   Al   6/2016
WO   WO-2016030661   Al   3/2016            WO     WO-2016090531   Al   6/2016
WO   WO-2016033721   Al   3/2016            WO     WO-2016090533   Al   6/2016
WO   WO-2016033734   Al   3/2016            WO     WO-2016090593   Al   6/2016
WO   WO-2016033783   Al   3/2016            WO     WO-2016090601   Al   6/2016
WO   WO-2016033817   Al   3/2016            WO     WO-2016090602   Al   6/2016
WO   WO-2016034100   Al   3/2016            WO     WO-2016090962   Al   6/2016
WO   WO-2016038029   Al   3/2016            WO     WO-2016092259   Al   6/2016
WO   WO-2016040575   Al   3/2016            WO     WO-2016095101   Al   6/2016
WO   WO-2016041114   Al   3/2016            WO     WO-2016095206   Al   6/2016
WO   WO-2016041140   Al   3/2016            WO     WO-2016095220   Al   6/2016
WO   WO-2016041141   Al   3/2016            WO     WO-2016095234   Al   6/2016
WO   WO-2016041207   Al   3/2016            WO     WO-2016095297   Al   6/2016
WO   WO-2016041209   Al   3/2016            WO     WO-2016096337   Al   6/2016
WO   WO-2016045058   Al   3/2016            WO     WO-2016096482   Al   6/2016
WO   WO-2016046116   Al   3/2016            WO     WO-2016096497   Al   6/2016
WO   WO-2015192834   A3   4/2016            WO     WO-2016096733   Al   6/2016
WO   WO-2016049822   Al   4/2016            WO     WO-2016096762   Al   6/2016
WO   WO-2016049823   Al   4/2016            WO     WO-2016099045   Al   6/2016
WO   WO-2016049855   Al   4/2016            WO     WO-2016099276   Al   6/2016
WO   WO-2016049863   Al   4/2016            WO     WO-2016101141   Al   6/2016
WO   WO-2016050246   Al   4/2016            WO     WO-2016101142   Al   6/2016
WO   WO-2016050247   Al   4/2016            WO     WO-2016101143   Al   6/2016
WO   WO-2016054793   Al   4/2016            WO     WO-2016101144   Al   6/2016
WO   WO-2016055653   Al   4/2016            WO     WO-2016101150   Al   6/2016
WO   WO-2016058139   Al   4/2016            WO     WO-2016101183   Al   6/2016
WO   WO-2016058187   Al   4/2016            WO     WO-2016101200   Al   6/2016
WO   WO-2016058189   Al   4/2016            WO     WO-2016101202   Al   6/2016
WO   WO-2016059000   Al   4/2016            WO     WO-2016101203   Al   6/2016
WO   WO-2016060576   Al   4/2016            WO     WO-2016101248   Al   6/2016
WO   WO-2016061729   Al   4/2016            WO     WO-2016103202   Al   6/2016
WO   WO-2016061730   Al   4/2016            WO     WO-2016105191   Al   6/2016
WO   WO-2016061822   Al   4/2016            WO     WO-2016036236   A3   7/2016
WO   WO-2016061859   Al   4/2016            WO     WO-2016106476   Al   7/2016
WO   WO-2016062168   Al   4/2016            WO     WO-2016106483   Al   7/2016
WO   WO-2016062777   Al   4/2016            WO     WO-2016106493   Al   7/2016
WO   WO-2016063775   Al   4/2016            WO     WO-2016106495   Al   7/2016
WO   WO-2017068098   Al   4/2016            WO     WO-2016106499   Al   7/2016
WO   WO-2016065520   Al   5/2016            WO     WO-2016106500   Al   7/2016
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20              Page 23 of 51 PageID 32

                                   US D842,536 S
                                       Page 22


WO   WO-2016106512   Al   7/2016            WO     WO-2016141593   Al    9/2016
WO   WO-2016108693   Al   7/2016            WO     WO-2016145611   Al    9/2016
WO   WO-2016108694   Al   7/2016            WO     WO-2016145612   Al    9/2016
WO   WO-2016109929   Al   7/2016            WO     WO-2016145613   Al    9/2016
WO   WO-2016109930   Al   7/2016            WO     WO-2016145634   Al    9/2016
WO   WO-2016109931   Al   7/2016            WO     WO-2016145656   Al    9/2016
WO   WO-2016109932   Al   7/2016            WO     WO-2016145663   Al    9/2016
WO   WO-2016109933   Al   7/2016            WO     WO-2016149896   Al    9/2016
WO   WO-2016109942   Al   7/2016            WO     WO-2016149932   Al    9/2016
WO   WO-2016109964   Al   7/2016            WO     WO-2016149942   Al    9/2016
WO   WO-2016109965   Al   7/2016            WO     WO-2016150019   Al    9/2016
WO   WO-2016110522   Al   7/2016            WO     WO-2016150979   Al    9/2016
WO   WO-2016112491   Al   7/2016            WO     WO-2016154792   Al   10/2016
WO   WO-2016112493   Al   7/2016            WO     WO-2016154797   Al   10/2016
WO   WO-2016112533   Al   7/2016            WO     WO-2016154798   Al   10/2016
WO   WO-2016112534   Al   7/2016            WO     WO-2016154815   Al   10/2016
WO   WO-2016112541   Al   7/2016            WO     WO-2016154895   Al   10/2016
WO   WO-2016112542   Al   7/2016            WO     WO-2016154896   Al   10/2016
WO   WO-2016112561   Al   7/2016            WO     WO-2016154897   Al   10/2016
WO   WO-2016112579   Al   7/2016            WO     WO-2016154900   Al   10/2016
WO   WO-2016115689   Al   7/2016            WO     WO-2016154994   Al   10/2016
WO   WO-2016115691   Al   7/2016            WO     WO-2016155003   Al   10/2016
WO   WO-2016115701   Al   7/2016            WO     WO-2016155103   Al   10/2016
WO   WO-2016115715   Al   7/2016            WO     WO-2016155104   Al   10/2016
WO   WO-2016116754   Al   7/2016            WO     WO-2016155105   Al   10/2016
WO   WO-2016116755   Al   7/2016            WO     WO-2016155316   Al   10/2016
WO   WO-2016118005   Al   7/2016            WO     WO-2016156103   Al   10/2016
WO   WO-2016119098   Al   8/2016            WO     WO-2016156217   Al   10/2016
WO   WO-2016119099   Al   8/2016            WO     WO-2016156413   Al   10/2016
WO   WO-2016119101   Al   8/2016            WO     WO-2016161554   Al   10/2016
WO   WO-2016119119   Al   8/2016            WO     WO-2016161673   Al   10/2016
WO   WO-2016119121   Al   8/2016            WO     WO-2016162446   Al   10/2016
WO   WO-2016119144   Al   8/2016            WO     WO-2016162492   Al   10/2016
WO   WO-2016119145   Al   8/2016            WO     WO-2016165055   Al   10/2016
WO   WO-2016119163   Al   8/2016            WO     WO-2016165057   Al   10/2016
WO   WO-2016119167   Al   8/2016            WO     WO-2016165063   Al   10/2016
WO   WO-2016119170   Al   8/2016            WO     WO-2016165125   Al   10/2016
WO   WO-2016119225   Al   8/2016            WO     WO-2016166049   Al   10/2016
WO   WO-2016119248   Al   8/2016            WO     WO-2016166456   Al   10/2016
WO   WO-2016119273   Al   8/2016            WO     WO-2016166661   Al   10/2016
WO   WO-2016119496   Al   8/2016            WO     WO-2016166670   Al   10/2016
WO   WO-2016122417   Al   8/2016            WO     WO-2016168274   Al   10/2016
WO   WO-2016123763   Al   8/2016            WO     WO-2016168986   Al   10/2016
WO   WO-2016123764   Al   8/2016            WO     WO-2016169019   Al   10/2016
WO   WO-2016123770   Al   8/2016            WO     WO-2016169052   Al   10/2016
WO   WO-2016123779   Al   8/2016            WO     WO-2016169063   Al   10/2016
WO   WO-2016123780   Al   8/2016            WO     WO-2016169669   Al   10/2016
WO   WO-2016123781   Al   8/2016            WO     WO-2016169796   Al   10/2016
WO   WO-2016124017   Al   8/2016            WO     WO-2016169797   Al   10/2016
WO   WO-2016124019   Al   8/2016            WO     WO-2016172802   Al   11/2016
WO   WO-2016124695   Al   8/2016            WO     WO-2016172821   Al   11/2016
WO   WO-2016124740   Al   8/2016            WO     WO-2016172843   Al   11/2016
WO   WO-2016124741   Al   8/2016            WO     WO-2016172847   Al   11/2016
WO   WO-2016127287   Al   8/2016            WO     WO-2016172867   Al   11/2016
WO   WO-2016127293   Al   8/2016            WO     WO-2016172898   Al   11/2016
WO   WO-2016127327   Al   8/2016            WO     WO-2016172907   Al   11/2016
WO   WO-2016127360   Al   8/2016            WO     WO-2016172908   Al   11/2016
WO   WO-2016127361   Al   8/2016            WO     WO-2016172909   Al   11/2016
WO   WO-2016127389   Al   8/2016            WO     WO-2016172954   Al   11/2016
WO   WO-2016127390   Al   8/2016            WO     WO-2016174179   Al   11/2016
WO   WO-2016127396   Al   8/2016            WO     WO-2016176800   Al   11/2016
WO   WO-2016127397   Al   8/2016            WO     WO-2016177604   Al   11/2016
WO   WO-2016127401   Al   8/2016            WO     WO-2016179356   Al   11/2016
WO   WO-2016127406   Al   8/2016            WO     WO-2016179664   Al   11/2016
WO   WO-2016127468   Al   8/2016            WO     WO-2016179776   Al   11/2016
WO   WO-2016127839   Al   8/2016            WO     WO-2016179828   Al   11/2016
WO   WO-2016128562   Al   8/2016            WO     WO-2016183724   Al   11/2016
WO   WO-2016131755   Al   8/2016            WO     WO-2016184247   Al   11/2016
WO   WO-2016132026   Al   8/2016            WO     WO-2016184824   Al   11/2016
WO   WO-2016134544   Al   9/2016            WO     WO-2016171997   A3   12/2016
WO   WO-2016135503   Al   9/2016            WO     WO-2016187803   Al   12/2016
WO   WO-2016138608   Al   9/2016            WO     WO-2016187943   Al   12/2016
WO   WO-2016138665   Al   9/2016            WO     WO-2016188140   Al   12/2016
WO   WO-2016138689   Al   9/2016            WO     WO-2016188141   Al   12/2016
WO   WO-2016141508   Al   9/2016            WO     WO-2016188142   Al   12/2016
WO   WO-2016141555   Al   9/2016            WO     WO-2016188967   Al   12/2016
WO   WO-2016141556   Al   9/2016            WO     WO-2016189086   Al   12/2016
WO   WO-2016141581   Al   9/2016            WO     WO-2016191946   Al   12/2016
WO   WO-2016141592   Al   9/2016            WO     WO-2016193336   Al   12/2016
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20               Page 24 of 51 PageID 33

                                    US D842,536 S
                                        Page 23


WO   WO-2016193365   Al   12/2016            WO     WO-2017036879   Al   3/2017
WO   WO-2016193743   Al   12/2016            WO     WO-2017041251   Al   3/2017
WO   WO-2016197485   Al   12/2016            WO     WO-2017042081   Al   3/2017
WO   WO-2016197658   Al   12/2016            WO     WO-2017045132   Al   3/2017
WO   WO-2016198417   Al   12/2016            WO     WO-2017045897   Al   3/2017
WO   WO-2016198459   Al   12/2016            WO     WO-2017045898   Al   3/2017
WO   WO-2016198879   Al   12/2016            WO     WO-2017045899   Al   3/2017
WO   WO-2016199062   Al   12/2016            WO     WO-2017046247   Al   3/2017
WO   WO-2016199065   Al   12/2016            WO     WO-2017046334   Al   3/2017
WO   WO-2016199066   Al   12/2016            WO     WO-2017046363   Al   3/2017
WO   WO-2016200252   Al   12/2016            WO     WO-2017046566   Al   3/2017
WO   WO-2016200253   Al   12/2016            WO     WO-2017049653   Al   3/2017
WO   WO-2016200255   Al   12/2016            WO     WO-2017049654   Al   3/2017
WO   WO-2016200259   Al   12/2016            WO     WO-2017051150   Al   3/2017
WO   WO-2016200382   Al   12/2016            WO     WO-2017051174   Al   3/2017
WO   WO-2016201602   Al   12/2016            WO     WO-2017051348   Al   3/2017
WO   WO-2016201606   Al   12/2016            WO     WO-2017051349   Al   3/2017
WO   WO-2016201911   Al   12/2016            WO     WO-2017046593   A3   4/2017
WO   WO-2016202028   Al   12/2016            WO     WO-2017054424   Al   4/2017
WO   WO-2016202033   Al   12/2016            WO     WO-2017054627   Al   4/2017
WO   WO-2016202301   Al   12/2016            WO     WO-2017054634   Al   4/2017
WO   WO-2016202302   Al   12/2016            WO     WO-2017055564   Al   4/2017
WO   WO-2016202303   Al   12/2016            WO     WO-2017055584   Al   4/2017
WO   WO-2016202304   Al   12/2016            WO     WO-2017055793   Al   4/2017
WO   WO-2016207357   Al   12/2016            WO     WO-2017055795   Al   4/2017
WO   WO-2016208757   Al   12/2016            WO     WO-2017055799   Al   4/2017
WO   WO-2016208760   Al   12/2016            WO     WO-2017055801   Al   4/2017
WO   WO-2016193705   A3    1/2017            WO     WO-2017055802   Al   4/2017
WO   WO-2017000239   Al    1/2017            WO     WO-2017055803   Al   4/2017
WO   WO-2017001270   Al    1/2017            WO     WO-2017055866   Al   4/2017
WO   WO-2017001817   Al    1/2017            WO     WO-2017056103   Al   4/2017
WO   WO-2017001818   Al    1/2017            WO     WO-2017057286   Al   4/2017
WO   WO-2017001819   Al    1/2017            WO     WO-2017059571   Al   4/2017
WO   WO-2017001820   Al    1/2017            WO     WO-2017060279   Al   4/2017
WO   WO-2017005835   Al    1/2017            WO     WO-2017063256   Al   4/2017
WO   WO-2017007252   Al    1/2017            WO     WO-2017063535   Al   4/2017
WO   WO-2017008616   Al    1/2017            WO     WO-2017064051   Al   4/2017
WO   WO-2017009002   Al    1/2017            WO     WO-2017064322   Al   4/2017
WO   WO-2017011419   Al    1/2017            WO     WO-2017064323   Al   4/2017
WO   WO-2017012099   Al    1/2017            WO     WO-2017064324   Al   4/2017
WO   WO-2017012105   Al    1/2017            WO     WO-2017064487   Al   4/2017
WO   WO-2017012257   Al    1/2017            WO     WO-2017066938   Al   4/2017
WO   WO-2017012335   Al    1/2017            WO     WO-2017066955   Al   4/2017
WO   WO-2016172921   AS    2/2017            WO     WO-2017067066   Al   4/2017
WO   WO-2016178098   A3    2/2017            WO     WO-2017067326   Al   4/2017
WO   WO-2017015791   Al    2/2017            WO     WO-2017068099   Al   4/2017
WO   WO-2017015794   Al    2/2017            WO     WO-2017068100   Al   4/2017
WO   WO-2017015832   Al    2/2017            WO     WO-2016096745   A9   5/2017
WO   WO-2017015859   Al    2/2017            WO     WO-2016173568   A3   5/2017
WO   WO-2017016323   Al    2/2017            WO     WO-2016198026   A3   5/2017
WO   WO-2017017970   Al    2/2017            WO     WO-2017051350   A3   5/2017
WO   WO-2017020220   Al    2/2017            WO     WO-2017070871   Al   5/2017
WO   WO-2017020221   Al    2/2017            WO     WO-2017071297   Al   5/2017
WO   WO-2017020275   Al    2/2017            WO     WO-2017071298   Al   5/2017
WO   WO-2017020290   Al    2/2017            WO     WO-2017072239   Al   5/2017
WO   WO-2017023589   Al    2/2017            WO     WO-2017072277   Al   5/2017
WO   WO-2017024477   Al    2/2017            WO     WO-2017072284   Al   5/2017
WO   WO-2017024478   Al    2/2017            WO     WO-2017075753   Al   5/2017
WO   WO-2017024799   Al    2/2017            WO     WO-2017075759   Al   5/2017
WO   WO-2017024926   Al    2/2017            WO     WO-2017075827   Al   5/2017
WO   WO-2017025383   Al    2/2017            WO     WO-2017075883   Al   5/2017
WO   WO-2017028167   Al    2/2017            WO     WO-2017075975   Al   5/2017
WO   WO-2017028295   Al    2/2017            WO     WO-2017076247   Al   5/2017
WO   WO-2017029268   Al    2/2017            WO     WO-2017076590   Al   5/2017
WO   WO-2017029269   Al    2/2017            WO     WO-2017081480   Al   5/2017
WO   WO-2017029270   Al    2/2017            WO     WO-2017082728   Al   5/2017
WO   WO-2017021536   A3    3/2017            WO     WO-2017084107   Al   5/2017
WO   WO-2017031662   Al    3/2017            WO     WO-2017084488   Al   5/2017
WO   WO-2017031678   Al    3/2017            WO     WO-2017084489   Al   5/2017
WO   WO-2017031681   Al    3/2017            WO     WO-2017084818   Al   5/2017
WO   WO-2017033007   Al    3/2017            WO     WO-2017084848   Al   5/2017
WO   WO-2017033021   Al    3/2017            WO     WO-2017084849   Al   5/2017
WO   WO-2017033132   Al    3/2017            WO     WO-2017084920   A2   5/2017
WO   WO-2017035720   Al    3/2017            WO     WO-2017085240   Al   5/2017
WO   WO-2017036818   Al    3/2017            WO     WO-2017085242   Al   5/2017
WO   WO-2017036819   Al    3/2017            WO     WO-2017081176   A3   6/2017
WO   WO-2017036828   Al    3/2017            WO     WO-2017088660   Al   6/2017
WO   WO-2017036829   Al    3/2017            WO     WO-2017089931   Al   6/2017
WO   WO-2017036865   Al    3/2017            WO     WO-2017091926   Al   6/2017
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                      Page 25 of 51 PageID 34

                                    US D842,536 S
                                        Page 24


WO   WO-2017092144   Al    6/2017            WO        WO-2017167513       Al     10/2017
WO   WO-2017093452   Al    6/2017            WO        WO-2017173669       Al     10/2017
WO   WO-2017093535   Al    6/2017            WO        WO-2017173947       Al     10/2017
WO   WO-2017096512   Al    6/2017            WO        WO-2017173951       Al     10/2017
WO   WO-2017096971   Al    6/2017            WO        WO-2017174754       Al     10/2017
WO   WO-2017096988   Al    6/2017            WO        WO-2017175166       Al     10/2017
WO   WO-2017097172   Al    6/2017            WO        WO-2017176111       Al     10/2017
WO   WO-2017097173   Al    6/2017            WO        WO-2017176113       Al     10/2017
WO   WO-2017097821   Al    6/2017            WO        WO-2017177897       Al     10/2017
WO   WO-2017101030   Al    6/2017
WO   WO-2017101058   Al    6/2017
WO   WO-2017101705   Al    6/2017                               OTHER PUBLICATIONS
WO   WO-2017102633   Al    6/2017
WO   WO-2017102686   Al    6/2017            "Commission Regulation (EC) No. 1275/2008," Official Journal of
WO   WO-2017102969   Al    6/2017            the European Union, Dec. 17, 2008.
WO   WO-2017107546   Al    6/2017            "Guideline Accompanying Commission Regulation (EC) No. 1275/
WO   WO-2017108268   Al    6/2017            2008," Official Journal of the European Union, Oct. 2009.
WO   WO-2017108392   Al    6/2017
                                             "Lighter." Merriam-Webster Online Dictionary. 2009. Merriam-
WO   WO-2017108394   Al    6/2017
WO   WO-2017108429   Al    6/2017            Webster Online. Jun. 8, 2009 [http://www.merriam-webster.com/
WO   WO-2017109448   A2    6/2017            dictionary/lighter].
WO   WO-2017109868   Al    6/2017            AMB. Manual:TranX160/Rev.10-06. published 2004-2006.
WO   WO-2017110713   Al    6/2017            Baker et al., "The pyrolysis of tobacco ingredients," J. Anal. Appl.
WO   WO-2017036426   A3    7/2017            Pyrolysis, vol. 71, pp. 223-311 (2004).
WO   WO-2017113106   Al    7/2017            Bombick, et al. Chemical and biological studies of a new cigarette
WO   WO-2017113513   Al    7/2017            that primarily heats tobacco. Part 2. In vitro toxicology of main-
WO   WO-2017113845   Al    7/2017            stream smoke condensate. Food and Chemical Toxicology. 1997;
WO   WO-2017114389   Al    7/2017            36:183-190.
WO   WO-2017117725   Al    7/2017
                                             Bombick, et al. Chemical and biological studies of a new cigarette
WO   WO-2017117742   Al    7/2017
                                             that primarily heats tobacco. Part 3. In vitro toxicity of whole
WO   WO-2017118135   Al    7/2017
WO   WO-2017118138   Al    7/2017            smoke. Food and Chemical Toxicology. 1998; 36:191-197.
WO   WO-2017118347   Al    7/2017            Borgerding, et al. Chemical and biological studies of a new cigarette
WO   WO-2017121156   Al    7/2017            that primarily heats tobacco. Part 1. Chemical composition of
WO   WO-2017121253   Al    7/2017            mainstream smoke. Food and Chemical Toxicology. 1997; 36:169-
WO   WO-2017121296   Al    7/2017            182.
WO   WO-2017121546   Al    7/2017            Breland, Alison, et al. "Electronic cigarettes: what are they and what
WO   WO-2017121979   Al    7/2017            do they do?." Annals of the New York Academy of Sciences 1394.1
WO   WO-2017122196   Al    7/2017            (2017): 5-30.
WO   WO-2017124419   Al    7/2017            Brown, Christopher J., et al., "Electronic cigarettes: product char-
WO   WO-2017124662   Al    7/2017            acterisation and design considerations." Tobacco control 23.suppl 2
WO   WO-2017124957   Al    7/2017
WO   WO-2017128038   Al    8/2017            (2014): ii4-iil0.
WO   WO-2017133056   Al    8/2017            Bullen, et al., "Effect of an electronic nicotine delivery device (e
WO   WO-2017137138   Al    8/2017            cigarette) on desire to smoke and withdrawal, user preferences and
WO   WO-2017137554   Al    8/2017            nicotine delivery: randomized cross-over trial," Tobacco Control,
WO   WO-2017139963   Al    8/2017            19(2), pp. 98-103. Apr. 2010.
WO   WO-2017141017   Al    8/2017            Burch, et al., "Effect of pH on nicotine absorption and side effects
WO   WO-2017141018   Al    8/2017            produced by areosolized nicotine," Journal of Aerosol Medicine:
WO   WO-2017141358   Al    8/2017            Deposition, Clearance, and Effects in the Lung, 6(1), pp. 45-52.
WO   WO-2017143494   Al    8/2017            1993.
WO   WO-2017143495   Al    8/2017            Capponnetto, et al., "Successful smoking cessation with cigarettes
WO   WO-2017143515   Al    8/2017
                                             in smokers with a documented history of recurring relapses: a case
WO   WO-2017143865   Al    8/2017
                                             series," Journal of Medical Case Reports; 5( 1), 6 pages. 2011.
WO   WO-2017143953   Al    8/2017
WO   WO-2017144400   Al    8/2017            Davis & Nielsen, "Marketing, Processing and Storage: Green Leaf
WO   WO-2017144861   Al    8/2017            Threshing and Redrying Tobacco," Tobacco Production, Chemistry
WO   WO-2017149288   Al    9/2017            and Technology, (1999) Section lOB, pp. 330-333, Bill Ward,
WO   WO-2017152481   Al    9/2017            Expert Leaf Tobacco Company, Wilson, North Carolina, USA.
WO   WO-2017153051   Al    9/2017            E-Cigarette Forum; pg-gv-peg (discussion/posting); retrieved from
WO   WO-2017153270   Al    9/2017            the Internet: https://e-cigarette-forum.corn/forurn/threads/pg-vg-peg.
WO   WO-2017156694   Al    9/2017            177551; 7 pgs.; Apr. 8, 2011.
WO   WO-2017156695   Al    9/2017            ECF; Any interest in determining nicotine-by             DVAP; (https://
WO   WO-2017156696   Al    9/2017            www.e-cigarette-forum.com/forum/threads/any-interest-in-
WO   WO-2017156733   Al    9/2017            determin- ing-nicotine-by-dvap.35922/); blog posts dated: 2009; 8
WO   WO-2017156743   Al    9/2017
WO   WO-2017161715   Al    9/2017            pgs.; print/retrieval date: Jul. 31, 2014.
WO   WO-2017161725   Al    9/2017            Electronic Vaporization Device/ Gizmodo Pax 2 Vaporizer/ Gizmodo;
WO   WO-2017163044   Al    9/2017            retrieved from http:// gizmodo .corn/pax-2-vaporizer-reviews-its-like-
WO   WO-2017163045   Al    9/2017            smoking-in-the-future-1718310779; posted Jul. 23, 2015, retrieved
WO   WO-2017163046   Al    9/2017            Oct. 17, 2016.
WO   WO-2017163047   Al    9/2017            Farsalinos, et al., "Electronic cigarettes do not damage the heart,"
WO   WO-2017163050   Al    9/2017            European Society of Cardiology, 4 pages, (http://www.escardio.org/
WO   WO-2017163051   Al    9/2017            The-ESC/Press-Office/Press-releases/Electronic-cigarettes-do-not-
WO   WO-2017163052   Al    9/2017            damage-the-heart). Aug. 25, 2012.
WO   WO-2017164474   Al    9/2017            Farsalinos, Konstantinos E., et al. "Protocol proposal for, and
WO   WO-2017166263   Al   10/2017            evaluation of, consistency in nicotine delivery from the liquid to the
WO   WO-2017166334   Al   10/2017            aerosol of electronic cigarettes atomizers: regulatory implications."
WO   WO-2017167169   Al   10/2017            Addiction 111.6 (2016): 1069-1076.
  Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                                  Page 26 of 51 PageID 35

                                                             US D842,536 S
                                                                     Page 25


Farsalinos, Konstantinos E., et al. Analytical Assessment of e-Ciga-      Pax Labs, Inc.; JUUL product information© 2016; retrieved from
rettes: From Contents to Chemical and Particle Exposure Profiles.         https://www.juulvapor.com/shop-juul/;           6 pgs.; retrieved Mar. 9,
pp. 1-35. Elsevier, 2016.                                                 2016.
FC Vaporizer Review Forum; Pax Vaporizer by Ploom; retrieved              Perfetti, "Structural study of nicotine salts," Beitrage Zur Tabakforschung
from : http://fuckcombustion.com/threads/pax-vaporizer-by-ploom.          International, Contributions to Tobacco Research, 12(2), pp. 43-54.
6223/; pp. 2 & 11 (2 pgs.); retrieval date: Nov. 16, 2015.                Jun. 1983.
Flouris, et al., "Acute impact of active and passive electronic           Polosa, Riccardo, et al. "Effect of an electronic nicotine delivery
cigarette smoking on serum cotinine and lung function," Inhal.            device (e-Cigarette) on smoking reduction and cessation: a pro-
Toxicol., 25(2), pp. 91-101. Feb. 2013.                                   spective 6-month pilot study." BMC public health 11.1 (2011): 786.
Food & Drug Administration; Warning letter to the Compounding             Poynton, Simon, et al. "A novel hybrid tobacco product that delivers
Pharmacy, retrieved Oct. 10, 2014 from http://www.fda.gov/ICECI/          a tobacco flavour note with vapour aerosol (part 1): Product
EnforcementActions/WarningLetters/2002/ucml 44843 .htm, 3 pages.          operation and preliminary aerosol chemistry assessment." Food and
Apr. 9, 2002.                                                             Chemical Toxicology (2017).
Geiss, Otmar, Ivana Bianchi, and Josefa Barrero-Moreno. "Corre-           Poynton, Simon, et al. "A novel hybrid tobacco product that delivers
lation of volatile carbonyl yields emitted by e-cigarettes with the       a tobacco flavour note with vapour aerosol (Part 1): product
temperature of the heating coil and the perceived sensorial quality       operation and preliminary aerosol chemistry assessment." Food and
of the generated vapours." International journal of hygiene and           Chemical Toxicology 106 (2017): 522-532.
environmental health 219.3 (2016): 268-277.                               Seeman, et al., "The form of nicotine in tobacco. Thermal transfer
Gillman, I. G., et al. "Effect of variable power levels on the yield of   of nicotine and nicotine acid salts to nicotine in the gas phase," J
total aerosol mass and formation of aldehydes in e-cigarette aero-        Arie Food Chem, 47(12), pp. 5133-5145. Dec. 1999.
 sols." Regulatory Toxicology and Pharmacology 75 (2016): 58-65.          Smok. Pro Color-SM OK® Innovation keeps changing the vaping
Giorgio, Agostino. "E-Cig Digital Design for the Smoke Control            experience!, Date Accessed Feb. 20, 2018. www.smoktech.com/kit/
Optimization." International Journal of Applied Engineering Research      procolor.
 11.8 (2016): 6018-6023.                                                  SRNT Subcommittee on Biochemical Verification, "Biochemical
Goniewicz, et al., "Nicotine levels in electronic cigarettes," Nico-      verification of tobacco use and cessation," Nicotine & Tobacco
tine Tobacco Research, 15( 1), pp. 158-166, Jan. 2013.                    Research 4, pp. 149-159, 2002.
Gregory, Andrew, "E-cigarettes to go on prescription under move to        Taranto la, Andrew. "The Pax 2 vaporizer makes its predecessor look
class them as medicines," Mirror, Jun. 12, 2013. http://www.mirror.
                                                                          half-Baked." Engadget, Jul. 14, 2016, www.engadget.com/2015/04/
co. uk/news/uk- news/ e-cigarettes-go-prescripti     on-under- move-
                                                                          20/pax-2-vaporizer-review/. Accessed Sep. 5, 2017.
 1949018.
                                                                          Torikai et al., "Effects of temperature, atmosphere and pH on the
Grotenhermen, et al., Developing science-based per se limits for
driving under the influence of cannabis (DUIC): findings and              generation of smoke compounds during tobacco pyrolysis," Food
recommendations by an expert panel; retreived Feb. 9, 2017 from           and Chemical Toxicology 42 (2004) 1409-1417.
(http://www.canorml.org/healthfacts/DUICreport.2005.pdf); Sep. 2005.      Vansickel, et al. "A clinical laboratory model for evaluating the
Harvest Vapor, American Blend Tobacco (product info), retrieved           acute effects of electronic cigarettes: Nicotine delivery profile and
from the internet (http://harvestvapor.com/), 2 pages. Oct. 10, 2014.     cardiovascular and subjective effects," Cancer Epidemiology Biomark-
Hurt, et al., "Treating tobacco dependence in a medical setting,"         ers Prevention, 19(9), pp. 1945-1953. Jul. 20, 2010.
CA: A Cancer Journal for Clinicians, 59(5), pp. 314-326. Sep. 2009.       Vansickel, et al., "Electronic cigarettes: effective nicotine delivery
Ijoy. "Who we are." !JOY Diamond PD270 Kit, Date Accessed Feb.            after acute administration," Nicotine & Tobacco Research, 15(1),
20, 2018. www.ijoycig.com/product/item-473 .html.                         pp. 267-270. Jan. 2013.
Inchem; Benzoic Acid; JECFA Evaluation Summary; retrieved Oct.            VapeWorld; Original PAX Vaporizers for Portable and Home Use;
 10, 2014 from http://www.inchem.org/documents/jecfa/feceval/jec_         retrieved from: https://www.vapeworld.com/pax-vaporizer-by-ploom?
 184.htm, 2 pages. May 28, 2005.                                          gclid~CPCi 1PKoj skCFU06gQodPr; 9 pgs.; retrieved Nov. 13, 2015.
Inchem; Levulinic Acid; JECFA Evaluation Surmnary; retrieved              Vaporesso (Shenzhen Smoore Technology Limited). "Target Pro
Oct. 10, 2014 from http://www.inchem.org/documents/jecfa/feceval/         Vape Mod." Vape Batteries & Mods I Target Pro Vape Mod I
jec_l266.htm, 2 pages. Mar. 10, 2003.                                     Vaporesso, Date Accessed Feb. 20, 2018. www.vaporesso.com/vape-
Inchem; Pyruvic Acid; JECFA Evaluation Sununary; retrieved Oct.           batteries-and-mods/target-pro-vape-mod.
 10, 2014 from http://www.inchem.org/documents/jecfa/feceval/jec_         Vaporesso (Shenzhen Smoore Technology Limited). "Tarot Pro
2072.htm, 2 pages. Jan. 29, 2003.                                         Vape Mod." Vape Batteries & Mods I Tarot Pro Vape Mod I
Inchem; Sorbic Acid; JECFA Evaluation Summary; retrieved Oct.             Vaporeso, Date Accessed Feb. 20, 2018. www.vaporesso.com/vape-
 10, 2014 from http://www.inchem.org/documents/jecfa/feceval/jec_         batteries-and-mods/tarot-pro-vape-mod.
2181.htm, 2 pages. May 29, 2005.                                          Wells. "Glycerin as a Constituent of Cosmetics and Toilet Prepa-
Ingebrethsen et al., "Electronic Cigarette aerosol particle size dis-     rations." Journal of the Society of Cosmetic Chemists, 1958; 9(1):
tribution measurements", Inhalation Toxicology, 2012; 24 (14):            19-25.
976-984.                                                                  Williams, Monique, and Prue Talbot. "Variability among electronic
Kanger Kl Stabilized Wood DNA 75 BOX MOD-KangerTech.                      cigarettes in the pressure drop, airflow rate, and aerosol production."
Date Accessed Feb. 20, 2018. https://kangeronline.com/products/           Nicotine & Tobacco Research 13.12 (2011).
kanger-kl-stabilized-wood-dna- 7 5-box-mod.                               Youtube, "Pax 2 Unboxing," retreived from www.youtube.com/
Kuo et al. Applications of Turbulent and Multiphase Combustion,           watch?v~Vjccs8co3YY, posted Apr. 20, 2015.
Appendix D: Particle Size-U.S. Sieve Size and Tyler Screen Mesh           YouTube; Firefly Vaporizor Review w/ Usage Tips by the Vape
Equivalents, 2012, p. 541-543.                                            Critic; retrieved from the internet (http://www.youtube.com/watch?
Marshall, John R., Shaluam Lotfipour, and Bharath Chakravarthy.           v~lJ38N0AV7wl); published Dec. 10, 2013; download/ print date:
"Growing Trend of Alternative Tobacco Use Among the Nation's              Feb. 18, 2015.
Youth: A New Generation of Addicts." Western Journal of Emer-             Youtube; Pax by Ploom Vaporizer Review; posted Aug. 14, 2013,
gency Medicine 17.2 (2016): 139.                                          retrieved Sep. 8, 2016, https://www.youtube.com/watch?v~Jm06zW3-
McCann et al., "Detection of carcinogens as mutagens in the               cxQ.
Salmonella/microsome test: Assay of 300 chemicals: discussion."           Zhang, et al., "In vitro partical size distributions in electronic and
Proct. Nat. Acad. Sci, USA, Mar. 1976, vol. 73 (3), 950-954.              conventional cigarette aerosols suggest comparable deposition pat-
Mylaps, "Rechargeable Transponder Battery Status and Charging             terns," Nicotine Tobacco Research, 15(2), pp. 501-508. Feb. 2013.
Instructions," Sep. 9, 2010.                                              Pierce, D. This Might Just Be the First Great E-Cig. [online] Wired,
Nicoli et al., Manunalian tumor xenografts induce neovasculariza-         published on Apr. 21, 2015. Available at: https://www.wired.com/
tion in Zebrafish embryos. Cancer Research, 67:2927-2931 (2007).          2015/04/pax-juul-ecig/?mbid~social_twitter.
 Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                                            Page 27 of 51 PageID 36

                                                           US D842,536 S
                                                                   Page 26


The Verge. Startup behind the Lambo of vaporizers just launched an      2.1 is a right side, front, and top perspective view of a
intelligent e-cigarette. [online], published on Apr. 21, 2015. Avail-   vaporizer cartridge showing a second embodiment of our
able at: https://www.theverge.com/20 l 5/4/21/8458629/pax-labs-e-       design;
cigarette-juul.                                                         2.2 is a bottom, front, and right side perspective view
Engadget. Juul is the e-cig that will finally stop me from smoking (I   thereof;
hope). [online], published on Jun. 3, 2015. Available at: https://      2.3 is a front view thereof, the rear view thereof being
www.engadget.com/2015/06/03/pax-labs-juul-e-cigarette/#/.
                                                                        identical;
                                                                        2.4 is a left side view thereof, the right side view thereof
* cited by examiner                                                     being identical;
                                                                        2.5 is bottom view thereof; and
Primary Examiner - Michael A. Pratt
                                                                        2.6 is a top view thereof.
(74) Attorney, Agent, or Firm - Mintz Levin Cohn Ferris                 3.1 is a right side, front, and top perspective view of a
Glovsky and Popeo, P.C.                                                 vaporizer cartridge showing a third embodiment of our
                                                                        design;
                                                                        3.2 is a bottom, front, and right side perspective view
(57)                         CLAIM
                                                                        thereof;
The ornamental design for a vaporizer cartridge, as shown               3.3 is a front view thereof, the rear view thereof being
and described.                                                          identical;
                                                                        3.4 is a left side view thereof, the right side view thereof
                                                                        being identical;
                        DESCRIPTION                                     3.5 is bottom view thereof; and
                                                                        3.6 is a top view thereof.
1.1 is a right side, front, and top perspective view of a               4.1 is a right side, front, and top perspective view of a
vaporizer cartridge showing a first embodiment of our                   vaporizer cartridge showing a fourth embodiment of our
design;                                                                 design;
1.2 is a bottom, front, and right side perspective view                 4.2 is a bottom, front, and right side perspective view
thereof;                                                                thereof;
1.3 is a front view thereof, the rear view thereof being                4.3 is a front view thereof;
identical;                                                              4.4 is a left side view thereof;
1.4 is a left side view thereof, the right side view thereof            4.5 is bottom view thereof; and,
being identical;                                                        4.6 is a top view thereof.
1.5 is bottom view thereof; and
1.6 is a top view thereof.                                                            1 Claim, 24 Drawing Sheets
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20                       Page 28 of 51 PageID 37

U.S. Patent        Mar.5,2019                          Sheet 1 of 24          US D842,536 S




                         i I   : ---,



         ---:7-~,~=~~~£~~~½~            -...___--..,     ..,,




                                        1.1
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 29 of 51 PageID 38

U.S. Patent        Mar.5,2019      Sheet 2 of 24          US D842,536 S




                                 1.2
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 30 of 51 PageID 39

U.S. Patent        Mar.5,2019      Sheet 3 of 24          US D842,536 S




                                 1.3
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20           Page 31 of 51 PageID 40

U.S. Patent        Mar.5,2019              Sheet 4 of 24          US D842,536 S




                            ½
                            1/                                    ~  .
                                                                  ~


                                                   ½
                                                   1/


                                      :'




                                 A
                            ½
                            1/


                                  ,:
                                 /:
                                 ':                ½
                                                   1/


                                      #
                                      :    '
                                           !
                                               :




                                   J:      !
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 32 of 51 PageID 41

U.S. Patent        Mar.5,2019      Sheet 5 of 24          US D842,536 S




                                1.5
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 33 of 51 PageID 42

U.S. Patent        Mar.5,2019      Sheet 6 of 24           US D842,536 S




                                                      I
                                   _____,J
                                  1.6
   Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 34 of 51 PageID 43


                                                         US D842,536 S
U .s.Patent       Mar. 5, 2019    Sheet 7 of 24




                                      2.1
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 35 of 51 PageID 44

U.S. Patent        Mar.5,2019      Sheet 8 of 24          US D842,536 S




                                2.2
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 36 of 51 PageID 45

U.S. Patent        Mar.5,2019      Sheet 9 of 24          US D842,536 S




                                2.3
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 37 of 51 PageID 46

U.S. Patent        Mar.5,2019      Sheet 10 of 24          US D842,536 S




                           .;,
                           1/

                                                           N
                                         ½
                                         1/




                           ½
                           1/



                                         ½
                                         1/
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 38 of 51 PageID 47

U.S. Patent        Mar.5,2019      Sheet 11 of 24          US D842,536 S




                                2.5
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20        Page 39 of 51 PageID 48

U.S. Patent         Mar.5,2019         Sheet 12 of 24          US D842,536 S




                (       I
               lill ______,..J
                                 2.6
   Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 40 of 51 PageID 49


                                                         US D842,536 S
U .s.Patent       Mar. 5, 2019    Sheet 13 of 24




                                    3.1
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20       Page 41 of 51 PageID 50

U.S. Patent        Mar.5,2019         Sheet 14 of 24          US D842,536 S




                                3.2
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 42 of 51 PageID 51

U.S. Patent        Mar.5,2019      Sheet 15 of 24          US D842,536 S




                                3.3
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 43 of 51 PageID 52

U.S. Patent        Mar.5,2019      Sheet 16 of 24          US D842,536 S




                                         ~
                                         1/
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20       Page 44 of 51 PageID 53

U.S. Patent        Mar.5,2019         Sheet 17 of 24          US D842,536 S




                                3.5
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 45 of 51 PageID 54

U.S. Patent        Mar.5,2019      Sheet 18 of 24          US D842,536 S




                                                     I
                                 __,J
                             3.6
   Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20   Page 46 of 51 PageID 55


                                                         US D842,536 S
U .s.Patent       Mar. 5, 2019    Sheet 19 of 24




                                   4.1
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20       Page 47 of 51 PageID 56

U.S. Patent        Mar.5,2019         Sheet 20 of 24          US D842,536 S




                                4.2
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20       Page 48 of 51 PageID 57

U.S. Patent        Mar.5,2019         Sheet 21 of 24          US D842,536 S




                                4.3
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 49 of 51 PageID 58

U.S. Patent        Mar.5,2019      Sheet 22 of 24          US D842,536 S
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 50 of 51 PageID 59

U.S. Patent        Mar.5,2019      Sheet 23 of 24          US D842,536 S




                                 4.5
Case 3:20-cv-01829-K Document 1-1 Filed 07/10/20    Page 51 of 51 PageID 60

U.S. Patent        Mar.5,2019      Sheet 24 of 24           US D842,536 S




                                                        I
                                  -----rJ
                                 4.6
